Exhibit 10.1
 
Execution Version
 
 
FINANCING AGREEMENT
 
dated as of April 14, 2014
 
among
 
GLOBAL GEOPHYSICAL SERVICES, INC.,
as a debtor and debtor-in-possession,
as Borrower,
 
CERTAIN SUBSIDIARIES OF GLOBAL GEOPHYSICAL SERVICES, INC.,
as debtors and debtors-in-possession,
as Guarantors,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
 


 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

   
Page
ARTICLE I  DEFINITIONS AND INTERPRETATION
1
Section 1.1.
Definitions
1
Section 1.2.
Accounting and Other Terms
32
Section 1.3.
Interpretation, etc.
33
Section 1.4.
Time References
34
   
ARTICLE II  LOANS
34
Section 2.1.
Loans
34
Section 2.2.
[Intentionally Omitted]
35
Section 2.3.
[Intentionally Omitted]
36
Section 2.4.
Pro Rata Shares
36
Section 2.5.
Use of Proceeds
36
Section 2.6.
Evidence of Debt; Register; Lenders' Books and Records; Notes
36
Section 2.7.
Interest
37
Section 2.8.
Conversion/Continuation
38
Section 2.9.
Default Interest
39
Section 2.10.
Fees
39
Section 2.11.
Scheduled Repayments of Loans
40
Section 2.12.
Voluntary Prepayments and Commitment Reductions
40
Section 2.13.
Mandatory Prepayments
40
Section 2.14.
Application of Prepayments
42
Section 2.15.
General Provisions Regarding Payments
43
Section 2.16.
Ratable Sharing
45
Section 2.17.
Making or Maintaining LIBOR Rate Loans
45
Section 2.18.
Increased Costs; Capital Adequacy
47
Section 2.19.
Taxes; Withholding, etc.
48
Section 2.20.
Obligation to Mitigate
52
Section 2.21.
Defaulting Lenders
52
Section 2.22.
[Intentionally Omitted]
53
Section 2.23.
[Intentionally Omitted]
53
    ARTICLE III SECURITY AND ADMINISTRATIVE PRIORITY
53
Section 3.1.
Collateral; Grant of Lien and Security Interest
53
Section 3.2.
Administrative Priority
53
Section 3.3.
Grants, Rights and Remedies
54
Section 3.4.
No Filings Required
54
Section 3.5.
Survival
54
   
ARTICLE IV  CONDITIONS PRECEDENT
55
Section 4.1.
Interim Facility Effective Date
55
Section 4.2.
Conditions Precedent to Final Facility Effectiveness
55
Section 4.3.
Conditions to Each Credit Extension
57
Section 4.4.
Matters Regarding Perfection and Priority of Liens
58
   

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE V  REPRESENTATIONS AND WARRANTIES
59
Section 5.1.
Organization; Requisite Power and Authority; Qualification
59
Section 5.2.
Capital Stock and Ownership
59
Section 5.3.
Due Authorization
59
Section 5.4.
No Conflict
59
Section 5.5.
Governmental Consents
60
Section 5.6.
Binding Obligation
60
Section 5.7.
Financial Statements
60
Section 5.8.
Budget
60
Section 5.9.
No Material Adverse Effect
61
Section 5.10.
Adverse Proceedings, etc.
61
Section 5.11.
Payment of Taxes
61
Section 5.12.
Properties
61
Section 5.13.
Environmental Matters
62
Section 5.14.
No Defaults
62
Section 5.15.
Material Contracts
63
Section 5.16.
Governmental Regulation
63
Section 5.17.
Margin Stock
63
Section 5.18.
Employee Matters
63
Section 5.19.
Employee Benefit Plans
63
Section 5.20.
Certain Fees
64
Section 5.21.
[Intentionally Omitted]
64
Section 5.22.
Compliance with Statutes, etc.
64
Section 5.23.
Intellectual Property
64
Section 5.24.
[Intentionally Omitted]
64
Section 5.25.
Customers and Suppliers
64
Section 5.26.
Insurance
65
Section 5.27.
[Intentionally Omitted]
65
Section 5.28.
Permits, Etc.
65
Section 5.29.
Bank Accounts and Securities Accounts
65
Section 5.30.
Security Interests
65
Section 5.31.
PATRIOT ACT and FCPA
66
Section 5.32.
[Intentionally Omitted]
66
Section 5.33.
Disclosure
66
Section 5.34.
[Intentionally Omitted]
66
Section 5.35.
Use of Proceeds
67
Section 5.36.
Administrative Priority; Lien Priority.
67
Section 5.37.
Appointment of Trustee or Examiner; Liquidation
67
   
ARTICLE VI  AFFIRMATIVE COVENANTS
68
Section 6.1.
Financial Statements and Other Reports
68
Section 6.2.
Existence
73
Section 6.3.
Payment of Taxes and Claims
73
Section 6.4.
Maintenance of Properties
73
Section 6.5.
Insurance
73
Section 6.6.
Inspections
74
Section 6.7.
Lenders Meetings and Conference Calls
75

 
 
 

--------------------------------------------------------------------------------

 
Section 6.8.
Compliance with Laws
75
Section 6.9.
Environmental
75
Section 6.10.
Subsidiaries
76
Section 6.11.
Additional Material Real Estate Assets
76
Section 6.12.
Location of Inventory and Equipment
77
Section 6.13.
Further Assurances
77
Section 6.14.
Cash Management Systems
77
   
ARTICLE VII  NEGATIVE COVENANTS
77
Section 7.1.
Indebtedness
78
Section 7.2.
Liens
78
Section 7.3.
[Intentionally Omitted
78
Section 7.4.
No Further Negative Pledges
78
Section 7.5.
Restricted Junior Payments
78
Section 7.6.
Restrictions on Subsidiary Distributions
78
Section 7.7.
Investments
79
Section 7.8.
[Intentionally Omitted]
79
Section 7.9.
Fundamental Changes; Disposition of Assets; Acquisitions
79
Section 7.10.
[Intentionally Omitted]
80
Section 7.11.
Sales and Lease Backs
80
Section 7.12.
Transactions with Shareholders and Affiliates
80
Section 7.13.
Conduct of Business
81
Section 7.14.
[Intentionally Omitted]
81
Section 7.15.
Changes to Agreements and Organizational Documents
81
Section 7.16.
Fiscal Year
81
Section 7.17.
Deposit Accounts and Securities Accounts
81
Section 7.18.
Prepayments of Certain Indebtedness
82
Section 7.19.
Anti-Terrorism Laws
82
Section 7.20.
Assets of Non-Loan Parties
82
Section 7.21.
Bankruptcy Court Orders; Administrative Priority; Lien Priority; Payment of
Claims
83
Section 7.22.
Payments
83
Section 7.23.
[Intentionally Omitted]
84
Section 7.24.
Budget
84
   
ARTICLE VIII  GUARANTY
84
Section 8.1.
Guaranty of the Obligations
84
Section 8.2.
Contribution by Guarantors
84
Section 8.3.
Payment by Guarantors
85
Section 8.4.
Liability of Guarantors Absolute
85
Section 8.5.
Waivers by Guarantors
87
Section 8.6.
Guarantors' Rights of Subrogation, Contribution, etc.
88
Section 8.7.
Subordination of Other Obligations
88
Section 8.8.
Continuing Guaranty
89
Section 8.9.
Authority of Guarantors or the Company
89
Section 8.10.
Financial Condition of the Company
89
Section 8.11.
[Intentionally Omitted]
89

 
 
 

--------------------------------------------------------------------------------

 
Section 8.12.
Release of Guarantor
89
Section 8.13.
Keepwell
89
   
ARTICLE IX  EVENTS OF DEFAULT
90
Section 9.1.
Events of Default
90
   
ARTICLE X  AGENTS
95
Section 10.1.
Appointment of Agents
95
Section 10.2.
Powers and Duties
95
Section 10.3.
General Immunity
96
Section 10.4.
Agents Entitled to Act as Lender
97
Section 10.5.
Lenders' Representations, Warranties and Acknowledgment
98
Section 10.6.
Right to Indemnity
98
Section 10.7.
Successor Administrative Agent and Collateral Agent
99
Section 10.8.
Collateral Documents and Guaranty
101
Section 10.9.
Agency for Perfection
101
Section 10.10.
[Intentionally Omitted]
102
Section 10.11.
Reports and Other Information; Confidentiality; Disclaimers
102
   
ARTICLE XI  MISCELLANEOUS
103
Section 11.1.
Notices
103
Section 11.2.
Expenses
104
Section 11.3.
Indemnity
105
Section 11.4.
Set-Off
106
Section 11.5.
Amendments and Waivers
106
Section 11.6.
Successors and Assigns; Participations
108
Section 11.7.
Independence of Covenants
111
Section 11.8.
Survival of Representations, Warranties and Agreements
111
Section 11.9.
No Waiver; Remedies Cumulative
111
Section 11.10.
Marshalling; Payments Set Aside
111
Section 11.11.
Severability
112
Section 11.12.
Obligations Several; Independent Nature of Lenders' Rights
112
Section 11.13.
Headings
112
Section 11.14.
APPLICABLE LAW
112
Section 11.15.
CONSENT TO JURISDICTION
112
Section 11.16.
WAIVER OF JURY TRIAL
113
Section 11.17.
Confidentiality
114
Section 11.18.
Usury Savings Clause
115
Section 11.19.
Counterparts
115
Section 11.20.
Effectiveness
115
Section 11.21.
PATRIOT Act Notice
115
Section 11.22.
Covenants to Existing Lenders and Existing Agents
115

 
 
 

--------------------------------------------------------------------------------

 
APPENDICES:
A
Commitments
 
B
Notice Addresses
           
SCHEDULES:
1.1
Certain Material Real Estate Assets
 
4.1
Initial Budget and Thirteen Week Informational Budget
 
5.1
Jurisdictions of Organization and Qualification
 
5.2
Capital Stock and Ownership
 
5.12
Real Estate Assets
 
5.15
Material Contracts
 
5.23
Intellectual Property
 
5.26
Insurance
 
5.29
Bank Accounts and Securities Accounts
 
5.34
Net Book Value of Certain Assets
 
7.1
Certain Indebtedness
 
7.2
Certain Liens
 
7.4
Certain Negative Pledges
 
7.6
Certain Restrictions on Subsidiary Distributions
 
7.7
Certain Investments
           
EXHIBITS:
A
Funding Notice
  A-2 Conversion/Continuation Notice  
B
Interim Facility Bankruptcy Court Order
 
C
Compliance Certificate
 
D
Assignment Agreement
 
E
Certificate Regarding Non-bank Status
 
F
Closing Certificate
 
G
Counterpart Agreement
     





 
 

--------------------------------------------------------------------------------

 
FINANCING AGREEMENT
 
This FINANCING AGREEMENT, dated as of April 14, 2014, is entered into by and
among GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation, as a debtor and
debtor-in-possession, as borrower (the "Company") and certain Subsidiaries of
the Company, each as a debtor and debtor-in-possession, as Guarantors, the
Lenders from time to time party hereto, WILMINGTON TRUST, NATIONAL ASSOCIATION
(“Wilmington”), as administrative agent for the Lenders (in such capacity,
"Administrative Agent") and as collateral agent for the Lenders (in such
capacity, "Collateral Agent").
 
W I T N E S S E T H:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1;
 
WHEREAS, the Company and the Guarantors have commenced cases (the "Chapter 11
Cases") under Chapter 11 of Title 11 of the Bankruptcy Code in the Corpus
Christi Division of the United States Bankruptcy Court for the Southern District
of Texas (the "Bankruptcy Court"), and the Company and the Guarantors have
retained possession of their assets and are authorized under the Bankruptcy Code
to continue the operation of their businesses as debtors-in-possession; and
 
WHEREAS, the Company and the Guarantors have asked the Lenders to make
post-petition term loans to the Company in the aggregate principal amount of up
to $151,800,000; provided that, until the Final Bankruptcy Court Order (as
hereinafter defined) shall have been entered by the Bankruptcy Court, no
advances or loans under this Agreement shall be made other than a term loan on
the Interim Facility Effective Date in an aggregate principal amount not to
exceed $25,000,000.  The Lenders have severally, and not jointly, agreed to
extend such credit to the Company subject to the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS AND INTERPRETATION
 
Section 1.1.            Definitions.  The following terms used herein, including
in the preamble, recitals, exhibits and schedules hereto, shall have the
following meanings:
 
“Acceptable DIP Financing Order” has the meaning specified in Section 11.22.
 
"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account.
 
 
 

--------------------------------------------------------------------------------

 
"Accounts" means all "accounts" (as defined in the UCC) of the Loan Parties (or,
if referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.
 
“Adequate Protection Obligations” has the meaning specified in the Bankruptcy
Court Orders.
 
"Adjusted LIBOR Rate" means for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (and rounding upward to the next whole multiple
of 1/100 of 1%) (i)(A) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
Reuters Screen LIBOR01 Page) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (B) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (A) one, minus (B) the Applicable
Reserve Requirement, and (b) 1.50% per annum.
 
"Administrative Agent" has the meaning specified in the preamble hereto.
 
"Administrative Agent's Account" means an account at a bank designated by
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to Administrative Agent to the extent required
to be made under this Agreement and the other Loan Documents.
 
"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company or any of its Subsidiaries) at law or
in equity, before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator, whether pending or, to the knowledge of the Company or any of its
Subsidiaries, threatened against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries other
than the Chapter 11 Cases.
 
"Affected Lender" has the meaning specified in Section 2.17(b).
 
 
- 2 -

--------------------------------------------------------------------------------

 
"Affected Loans" has the meaning specified in Section 2.17(b).
 
"Affiliate" means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person.  For the
purposes of this definition, "control" (including, with correlative meanings,
the terms "controlling," "controlled by" and "under common control with"), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (b) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.  Notwithstanding
anything herein to the contrary, in no event shall any Agent or any Lender be
considered an "Affiliate" of any Loan Party.
 
"Agent" means each of Administrative Agent and Collateral Agent.
 
"Aggregate Amounts Due" has the meaning specified in Section 2.16.
 
"Aggregate Payments" has the meaning specified in Section 8.2.
 
"Agreement" means this Financing Agreement and any annexes, exhibits and
schedules attached hereto as it may be amended, supplemented or otherwise
modified from time to time.
 
"Anti-Terrorism Laws" means any Requirement of Law relating to terrorism or
money laundering, including, without limitation, (a) the Money Laundering
Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (the "Bank Secrecy Act"), (c) the USA Patriot
Act, (d) the laws, regulations and Executive Orders administered by the United
States Department of the Treasury's Office of Foreign Assets Control ("OFAC"),
(e) the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
and implementing regulations by the United States Department of the Treasury,
(f) any law prohibiting or directed against terrorist activities or the
financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (g)
any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto.
 
"Applicable Margin" means (a) with respect to any Term A Loan, 8.50% in the case
of any LIBOR Rate Loans and 7.50% in the case of any Base Rate Loans and (b)
with respect to Term B Loans, 10.50% in the case of any LIBOR Rate Loans and
9.50% in the case of any Base Rate Loans.
 
 
- 3 -

--------------------------------------------------------------------------------

 
"Applicable Reserve Requirement" means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
"Eurocurrency liabilities" (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator.  Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBOR Rate Loans.  A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender.  The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.
 
"Application Event" the (a) occurrence of an Event of Default and (b) the
election by the Required Lenders during the continuance of such Event of Default
to require that payments and proceeds of Collateral be applied pursuant to
Section 2.15(h).
 
"Asset Sale" means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to
(other than to or with a Loan Party), or any exchange of property with, any
Person, in one transaction or a series of transactions, of all or any part of
any Loan Party's businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including, without limitation, the Capital Stock of any Loan
Party other than (i) inventory sold, licensed or leased in the ordinary course
of business, and (ii) disposition of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of
business.  For purposes of clarification, "Asset Sale" shall include (a) the
sale or other disposition for value of any contracts, (b) the early termination
or modification of any contract resulting in the receipt by any Loan Party of a
cash payment or other consideration in exchange for such event (other than
payments in the ordinary course for accrued and unpaid amounts due through the
date of termination or modification), and (c) any sale of merchant accounts (or
any rights thereto (including, without limitation, any rights to any residual
payment stream with respect thereto)) by any Loan Party.
 
"Assignment Agreement" means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
 
"Authorized Officer" means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person's chief operating officer, chief financial officer, general counsel or
treasurer.
 
"Avoided Payments" has the meaning specified therefor in Section 2.13(f).
 
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.
 
"Bankruptcy Court" has the meaning specified therefor in the recitals hereto.
 
 
- 4 -

--------------------------------------------------------------------------------

 
"Bankruptcy Court Orders" means the Interim Bankruptcy Court Order and the Final
Bankruptcy Court Order.
 
"Base Rate" means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, and (c) the Adjusted LIBOR Rate (which rate
shall be calculated based upon an Interest Period of three months and to be
determined on a daily basis) plus 1%, and (d) 2.5% per annum.  Any change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
 
"Base Rate Loan" means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
"Beneficiary" means each Agent and Lender.
 
"Blocked Person" means any Person:
 
(a)           that is publicly identified (i) on the most current list of
"Specially Designated Nationals and Blocked Persons" published by OFAC or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo program or (ii) as prohibited
from doing business with the United States under the International Emergency
Economic Powers Act, the Trading With the Enemy Act, or any other Anti-Terrorism
Law;
 
(a)           that is owned or controlled by, or that owns or controls, or that
is acting for or on behalf of, any Person described in clause (a) above;
 
(b)           which any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law; and
 
(c)           that is an Affiliate of a Person described in clauses (a), (b)
or (c) above.
 
"Board of Directors" means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.
 
"Budget" means (a) the 13-week cash requirement forecast setting forth projected
cash receipts and disbursements of the Loan Parties and Loans of the Company for
the periods covered thereby, delivered by the Company to the Agents, the Lenders
and the Lenders’ advisors (a) on or before the Interim Facility Effective Date
pursuant to Section 4.1 hereof and (b) thereafter pursuant to Section 6.1(i), in
each case, in form, substance and detail reasonably satisfactory to the Required
Lenders. (For the avoidance of doubt, once delivered and approved by the
Required Lenders, the Budget may not be amended, supplemented or modified
without the prior written consent of the Required Lenders.)
 
 
- 5 -

--------------------------------------------------------------------------------

 
"Budget Period" means (a) during the first two weeks following the Interim
Facility Effective Date, the first two weeks following the Interim Facility
Effective Date measured on a cumulative basis, (b) during the first three weeks
following the Interim Facility Effective Date, the first three weeks following
the Interim Facility Effective Date measured on a cumulative basis, and (c)
thereafter, each 4-week period set forth in the Budget.
 
"Business Day" means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term "Business Day" shall mean any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
 
"Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a "synthetic lease" (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
 
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
“Carve-Out” has the meaning specified in the Bankruptcy Court Orders.
 
"Carve-Out Expenses" means any payments made in respect of the Carve-Out.
 
"Cash" means money, currency or a credit balance in any demand or Deposit
Account.
 
"Cash Equivalents" means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody's; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody's; (d) certificates of deposit or bankers' acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least "adequately
capitalized" (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody's.
 
 
- 6 -

--------------------------------------------------------------------------------

 
"Certificate Regarding Non-Bank Status" means a certificate substantially in the
form of Exhibit E.
 
"Change of Control" means, at any time, any of the following occurrences:
 
(a)           any Person or "group" (within the meaning of Rules 13d 3 and 13d 5
under the Exchange Act) other than the Permitted Holders (i) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of the Company or (ii) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the Board of Directors (or similar governing body) of the Company;
 
(b)           the Company shall cease to beneficially own and control, directly
or indirectly, 100% on a fully diluted basis of the economic and voting interest
in the Capital Stock of each Loan Party (other than the Company), provided that,
in the case of Loan Parties existing on the Interim Facility Effective Date that
are not wholly-owned on the Interim Facility Effective Date, the Company shall
be required to own only the same percentage of the economic and voting interest
in the Capital Stock of such Loan Party as it owned on the Interim Facility
Effective Date (together with any such interests that it acquires after the
Interim Facility Effective Date); or
 
(c)           the majority of the seats (other than vacant seats) on the Board
of Directors (or similar governing body) of the Company cease to be occupied by
Persons who either (i) were members of the Board of Directors of the Company on
the Interim Facility Effective Date, or (ii) were nominated for election by the
Board of Directors of the Company, a majority of whom were directors on the
Interim Facility Effective Date or whose election or nomination for election was
previously approved by a majority of such directors.
 
"Chapter 11 Cases" has the meaning specified therefor in the recitals hereto.
 
"Closing Certificate" means Closing Certificate substantially in the form of
Exhibit F.
 
"Collateral" has the meaning specified therefor in Section 3.1(a).
 
"Collateral Agent" has the meaning specified in the preamble hereto.
 
 
- 7 -

--------------------------------------------------------------------------------

 
"Collateral Documents" means the Pledge and Security Agreement, the Mortgages,
any Control Agreement, and all other instruments, documents and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to Collateral Agent, for the benefit of Secured
Parties, a Lien on any real, personal or mixed property of that Loan Party as
security for the Obligations, in each case, as such Collateral Documents may be
amended or otherwise modified from time to time.
 
"Commitment" means, with respect to any Lender, such Lender’s Term A Loan
Commitment and/or Term B Loan Commitment and “Commitments” means such
commitments of all Lenders in the aggregate.
 
 “Commitment Letter” means the Commitment Letter, dated as of March 25, 2014,
among the Company and the Lenders party thereto, including the accompanying term
sheet, supplemental borrowing request, and all schedules and annexes attached
thereto.
 
"Commitment Period" means the time period commencing on the Interim Facility
Effective Date through and including the Final Maturity Date.
 
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
"Company" has the meaning specified in the preamble hereto.
 
“Company Materials” has the meaning specified in Section 6.1.
 
"Compliance Certificate" means a Compliance Certificate substantially in the
form of Exhibit C.
 
"Consolidated Capital Expenditures" means, for any period, the aggregate of all
expenditures of the Company and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in "purchase of property and equipment or which should otherwise be capitalized"
or similar items reflected in the consolidated statement of cash flows of the
Company and its Subsidiaries (including, without limitation, all expenditures of
the Company and its Subsidiaries during such period to purchase or acquire
multi-client seismic data from a third party).
 
"Contractual Obligation" means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or by contract and the terms
"Controlling" and "Controlled" shall have meanings correlative thereto.
 
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to the Required Lenders, executed and delivered by the Company or
one of its Subsidiaries, Collateral Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).
 
 
- 8 -

--------------------------------------------------------------------------------

 
"Controlled Investment Affiliate" means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in the
Company or other portfolio companies.
 
"Conversion/Continuation Date" means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
"Conversion/Continuation Notice" means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
 
"Counterpart Agreement" means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Loan Party pursuant to Section 6.10.
 
"Credit Date" means the date of a Credit Extension.
 
"Credit Extension" means the making of a Loan.
 
"Currency Agreement" means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement.
 
"Default" means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
"Default Excess" means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender's Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
 
"Default Period" means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 10.5(c), and ending on the earliest of the following dates:  (a) the
date on which all Commitments are cancelled or terminated and/or the Obligations
are declared or become immediately due and payable, (b) the date on which (i)
the Default Excess with respect to such Defaulting Lender shall have been
reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Loans of such Defaulting Lender or by the non pro rata application of
any voluntary or mandatory prepayments of the Loans in accordance with the terms
of Section 2.12 or Section 2.13 or by a combination thereof), and (ii) such
Defaulting Lender shall have delivered to the Company and Agents a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, (c) the date on which the Company and Required Lenders waive
all Funding Defaults of such Defaulting Lender in writing, and (d) the date on
which Required Lenders shall have waived all violations of Section 10.5(c) by
such Defaulting Lender in writing.
 
 
- 9 -

--------------------------------------------------------------------------------

 
"Defaulted Loan" has the meaning specified in Section 2.21.
 
"Defaulting Lender" has the meaning specified in Section 2.21.
 
"Default Rate" means any interest payable pursuant to Section 2.9.
 
"Deposit Account" means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
"Dollars" and the sign "$" mean the lawful money of the United States of
America.
 
"Domestic Subsidiary" means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
"Eligible Assignee" means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an "accredited
investor" (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (c) any other Person
(other than a natural Person) approved by the Required Lenders; provided
(i) neither (A) the Company nor any Affiliate of the Company nor (B) the
Permitted Holders nor any Affiliate of the Permitted Holders shall, in any
event, be an Eligible Assignee, and (ii) no Person owning or controlling any
trade debt or any Capital Stock of any Loan Party (in each case, unless approved
by Required Lenders) shall, in any event, be an Eligible Assignee.
 
"Employee Benefit Plan" means any "employee benefit plan" as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Company, any of its Subsidiaries or
any of their respective ERISA Affiliates or for which such entities could have
liability, whether contingent or otherwise.
 
"Environmental Claim" means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Authority or any other Person, involving (a)
any actual or alleged violation of any Environmental Law; (b) any Hazardous
Material or any actual or alleged Hazardous Materials Activity; (c) injury to
the environment, natural resources, any Person (including wrongful death) or
property (real or personal) caused by Hazardous Materials or associated with
alleged violations of Environmental Laws; or (d) actual or alleged Releases or
threatened Releases of Hazardous Materials either (i) on, at, under or migrating
from any assets, properties or businesses currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest, (ii) from adjoining properties or businesses, or (iii) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.
 
 
- 10 -

--------------------------------------------------------------------------------

 
"Environmental Laws" means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, decrees, permits, licenses or binding
determinations of any Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (a) the manufacture, generation, use,
storage, transportation, treatment, disposal or Release of Hazardous Materials;
or (b) occupational safety and health, industrial hygiene, land use or the
protection of the environment, human, plant or animal health or welfare.
 
"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, losses (including monies paid in settlement), damages, punitive
damages, natural resources damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred in connection with
any Remedial Action, any Environmental Claim, or any other claim or demand by
any Governmental Authority or any Person that relates to any actual or alleged
violation of Environmental Laws, actual or alleged exposure or threatened
exposure to Hazardous Materials, or any actual or alleged Release or threatened
Release of Hazardous Materials.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
"ERISA Affiliate" means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.  Any former ERISA Affiliate of the Company or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of the Company or any such
Subsidiary within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of the Company or such Subsidiary and with respect
to liabilities arising after such period for which the Company or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
 
 
- 11 -

--------------------------------------------------------------------------------

 
"ERISA Event" means (a) a "reportable event" within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to the Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on the Company,
any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (g) the withdrawal of the Company, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (h) the occurrence of an
act or omission which could give rise to the imposition on the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates in connection with
any Employee Benefit Plan; (j) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; (k) the imposition of a Lien
pursuant to Section 401(a)(29), 412(n) or 430(k) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan; (l) a Pension Plan is in “at
risk” status within the meaning of Internal Revenue Code Section 430(i); or (m)
a Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Internal Revenue Code.
 
"Event of Default" means each of the conditions or events set forth in Section
9.1.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
 
 
- 12 -

--------------------------------------------------------------------------------

 
"Existing Administrative Agent" means TPG Specialty Lending, Inc., in its
capacity as administrative agent to the Existing Agents and the Existing
Lenders.
 
"Existing Agents" means the Existing Collateral Agent and the Existing
Administrative Agent.
 
"Existing Collateral Agent" means TPG Specialty Lending, Inc., in its capacity
as collateral agent to the Existing Agents and the Existing Lenders.
 
"Existing Financing Agreement" means the Financing Agreement, dated as of
September 30, 2013, as amended prior to the Filing Date, among the Company, as
borrower, each Subsidiary of the Company listed as a "Guarantor" on the
signature pages thereto, the Existing Lenders and the Existing Agents.
 
"Existing Lenders" means the lenders party to the Existing Financing Agreement.
 
"Extraordinary Receipts" means any cash received by the Company or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.13(a) or (b) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (d) indemnity payments and
(e) any purchase price adjustment received in connection with any purchase
agreement.
 
"Fair Share" has the meaning specified in Section 8.2.
 
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof.
 
"Federal Funds Effective Rate" means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.
 
 
- 13 -

--------------------------------------------------------------------------------

 
"Fee Letter" means the letter agreement dated as of March 27, 2014, between the
Company and Administrative Agent.
 
"Filing Date" means March 25, 2014.
 
"Final Bankruptcy Court Order" means the final order of the Bankruptcy Court
with respect to the Company and the Guarantors, in the form of an Acceptable DIP
Financing Order, as the same may be amended, modified or supplemented from time
to time after the Final Facility Effective Date with the express written joinder
or consent of the Required Lenders (and, to the extent affecting the Existing
Lenders or the payment of the obligations under the Existing Financing
Agreement, the Existing Lenders).
 
"Final Bankruptcy Court Order Entry Date" means the date on which the Final
Bankruptcy Court Order shall have been entered on the docket of the Bankruptcy
Court.
 
"Final Facility Effective Date" has the meaning specified therefor in Section
4.2.
 
"Final Maturity Date" means the date which is the earliest of (i) the date which
is 45 days following the date of entry of the Interim Bankruptcy Court Order, if
the Final Bankruptcy Court Order has not been entered by the Bankruptcy Court on
or prior to such date, (ii) June 25, 2015, (iii) the date of the substantial
consummation (as defined in Section 1101(2) of the Bankruptcy Code) of a plan of
reorganization in the Chapter 11 Cases that has been confirmed by an order of
the Bankruptcy Court, (iv) the date of consummation of a sale or other
disposition of all or substantially all of the assets of the Loan Parties,
whether done by one or a series of transactions, (v) the date that an order of
the Bankruptcy Court is entered approving a debtor-in-possession financing loan
for the Company other than as provided for in this Agreement, and (vi) such
earlier date on which all Loans and other Obligations for the payment of money
shall become due and payable in accordance with the terms of this Agreement, the
Interim Bankruptcy Court Order or the Final Bankruptcy Court Order, as the case
may be, and the other Loan Documents.
 
"Final Period" means the period commencing on the Final Facility Effective Date
and ending on the Final Maturity Date.
 
"Financial Officer Certification" means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Company that such financial statements fairly
present, in all material respects, the financial condition of the Company and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.
 
"First Priority" means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien (a) is the only
Lien to which such Collateral is subject, other than any Permitted Lien, and (b)
has rights in the Collateral senior to those of any other Lien on such
Collateral.
 
"Fiscal Quarter" means a fiscal quarter of any Fiscal Year.
 
 
- 14 -

--------------------------------------------------------------------------------

 
"Fiscal Year" means the fiscal year of the Company and its Subsidiaries ending
on December 31st of each calendar year.
 
"Flood Hazard Property" means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
 
"Foreign Official" means any officer or employee of a non-U.S. government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 
"Funding Default" has the meaning specified in Section 2.21.
 
"Funding Notice" means a notice substantially in the form of Exhibit A.
 
"GAAP" means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
"Global Eurasia LLC Agreement" means that certain Joint Venture Agreement dated
as of April 12, 2010 between the Company and MMS, LLC.
 
"Governmental Acts" means any act or omission, whether rightful or wrongful, of
any Governmental Authority.
 
"Governmental Authority" means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
 
"Governmental Authorization" means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
"Grantor" has the meaning specified in the Pledge and Security Agreement.
 
"Guaranteed Obligations" has the meaning specified in Section 8.1; provided that
such term shall exclude Excluded Swap Obligations.
 
"Guarantor" means (a) each Domestic Subsidiary of the Company and (b) each other
Person which guarantees, pursuant to Article VIII or otherwise, all or any part
of the Obligations.
 
 
- 15 -

--------------------------------------------------------------------------------

 
"Guarantor Subsidiary" means each Subsidiary of the Company that is a Guarantor.
 
"Guaranty" means (a) the guaranty of each Guarantor set forth in Article VIII
and (b) each other guaranty, in form and substance satisfactory to the Required
Lenders, made by any other Guarantor for the benefit of the Secured Parties
guaranteeing all or part of the Obligations.
 
"Hazardous Materials" means, regardless of amount or quantity, (a) any element,
compound or chemical that is defined, listed or otherwise classified as a
contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous waste, special waste, or solid waste
under Environmental Laws or that is likely to cause immediately, or at some
future time, harm to or have an adverse effect on, the environment or risk to
human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; (e) any raw materials, building components
(including, without limitation, asbestos-containing materials) and manufactured
products containing hazardous substances listed or classified as such under
Environmental Laws; and (f) any substance or materials that are otherwise
regulated under Environmental Law.
 
"Hazardous Materials Activity" means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
 
"Indebtedness" means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-outs or other
deferred payment obligations in connection with an acquisition to the extent
such earn-outs and deferred payment obligations are fixed and non-contingent
(excluding any such obligations incurred under ERISA and excluding trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade terms); (e) all obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person; (f) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; provided that if such indebtedness is
not assumed by, and is non-recourse to, such Person, the amount of such
indebtedness that constitutes "Indebtedness" hereunder will be limited to the
lesser of the amount of such indebtedness and the fair market value of the
assets upon which such Liens were granted; (g) the face amount of any letter of
credit or letter of guaranty issued, bankers' acceptances facilities, surety
bonds and similar credit transactions issued for the account of that Person or
as to which that Person is otherwise liable for reimbursement of drawings; (h)
the direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another; (i)
any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (j) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (ii) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(i) or (ii) of this clause (j), the primary purpose or intent thereof is as
described in clause (i) above; and (k) the net obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes.  The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly non-recourse to such Person.
 
 
- 16 -

--------------------------------------------------------------------------------

 
"Indemnified Liabilities" means, collectively, any and all liabilities
(including Environmental Liabilities and Costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing any indemnification provision contained in
this Agreement), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (a) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including the Lenders'
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Loan Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (b) the statements contained in any proposal
letter or similar correspondence or document delivered by any Agent or any
Lender to the Company with respect to the transactions contemplated by this
Agreement; or (c) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of the Company or any of its
Subsidiaries.
 
 
- 17 -

--------------------------------------------------------------------------------

 
"Indemnified Taxes" has the meaning specified in Section 2.19(a).
 
"Indemnitee" has the meaning specified in Section 11.3.
 
"Indemnitee Agent Party" has the meaning specified in Section 10.6.
 
"Intercompany Subordination Agreement" means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Loan Parties
and their Subsidiaries in favor of Collateral Agent for the benefit of the
Secured Parties in form and substance reasonably satisfactory to the Required
Lenders.
 
"Interest Payment Date" means (i) the last Business Day of each month,
commencing on April 30, 2014, and (ii) the final maturity date of such Loan.
 
"Interest Period" means, in connection with a LIBOR Rate Loan, an interest
period of one, two or three months, as selected by the Company in the applicable
Funding Notice or Conversion/Continuation Notice, (a) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(b) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (i) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (b)(iii) and (b)(iv) of this definition, end on the
last Business Day of a calendar month; and (iii) no Interest Period with respect
to any portion of any Loan shall extend beyond the Final Maturity Date.
 
"Interest Rate Agreement" means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.
 
"Interest Rate Determination Date" means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.
 
"Interim Bankruptcy Court Order" means the order of the Bankruptcy Court with
respect to the Company and the Guarantors, in the form of Exhibit B hereto, as
the same may be amended, modified or supplemented from time to time with the
express written joinder or reasonable consent of the Required Lenders.
 
"Interim Bankruptcy Court Order Entry Date" means March 28, 2014.
 
 
- 18 -

--------------------------------------------------------------------------------

 
"Interim Facility Effective Date" means March 28, 2014.
 
"Interim Period" means the period commencing on the Interim Facility Effective
Date and ending on the earlier to occur of (i) the Final Facility Effective Date
and (ii) the Final Maturity Date.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
"Inventory" means, with respect to any Person, all of such Person's now owned
and hereafter existing or acquired goods, wherever located, which (a) are held
by such Person for sale; or (b) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.
 
"Investment" means (a) any direct or indirect purchase or other acquisition by
the Company or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities or all or substantially all of the assets of any other Person
(other than a Guarantor Subsidiary) (or of any division or business line of such
other Person); (b) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of the Company from any Person
(other than the Company or any Guarantor Subsidiary), of any Capital Stock of
such Person; (c) any direct or indirect loan, advance or capital contributions
by the Company or any of its Subsidiaries to any other Person (other than the
Company or any Guarantor Subsidiary), including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business; and (d) any
direct or indirect Guarantee of any obligations of any other Person.  The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write ups, write downs or write offs with respect to such Investment.
 
"Joint Venture" means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
 
"Leasehold Property" means any leasehold interest of any Loan Party as lessee
under any lease of real property.
 
"Lender" means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.
 
“Lender Group” means all Lenders, as defined herein, collectively.
 
"LIBOR Rate Loan" means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.
 
"Lien" means (a) any lien, mortgage, pledge, assignment, hypothecation, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.
 
 
- 19 -

--------------------------------------------------------------------------------

 
"Loan" means a term loan made by a Lender to the Company pursuant to Section
2.1(a).
 
"Loan Account" means an account maintained hereunder by Administrative Agent on
its books of account with respect to the Company, in which it will be charged
with all Loans made to, and all other Obligations incurred by the Loan Parties.
 
"Loan Document" means any of this Agreement, the Commitment Letter, the Notes,
if any, the Collateral Documents, the Fee Letter, any Guaranty, the Intercompany
Subordination Agreement, the Interim Bankruptcy Court Order, the Final
Bankruptcy Court Order and any other documents, instruments or agreements
executed and delivered by a Loan Party from time to time for the benefit of any
Agent or any Lender in connection herewith.
 
"Loan Party" means the Company or any Guarantor.
 
"Margin Stock" has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
 
"Material Adverse Deviation" means, as of any date of determination, an adverse
deviation of more than the Permitted Deviation from (a) the aggregate amount set
forth in the Budget for any Budget Period under the heading “Inflows” or (b) the
aggregate amount set forth in the Budget for any Budget Period under the heading
“Outflows”.
 
"Material Adverse Effect" means a material adverse effect on and/or material
adverse developments with respect to (a) the business operations, properties,
assets, condition (financial or otherwise) or liabilities of the Company or the
Company and its Subsidiaries taken as a whole, except for the commencement of
the Chapter 11 Cases and events that commonly occur in cases under Title 11 of
the Bankruptcy Code similar to the Chapter 11 Cases, and the events,
developments or circumstances described in the Company’s filings with the SEC
prior to the Interim Facility Effective Date; (b) the ability of the Company or
the Company and its Subsidiaries, taken as a whole, to fully and timely perform
its or their obligations under the Loan Documents; (c) the legality, validity,
binding effect, or enforceability of any Loan Document on the Company or the
Company and its Subsidiaries, taken as a whole; (d) the Collateral or the
validity, perfection or priority of Collateral Agent's Liens on the Collateral;
or (e) the rights, remedies and benefits available to, or conferred upon, any
Agent and any Lender or any other Secured Party under any Loan Document with
respect to the Company or the Company and its Subsidiaries, taken as a whole;
provided however that any event or circumstance that otherwise would have a
Material Adverse Effect will not result in a Material Adverse Effect for so long
as any adverse action against the Company, a Subsidiary or any of their
respective assets is stayed pursuant to the Chapter 11 Cases; and provided
further that any write-down (or reduction in) the book value of the Company’s
multi-client seismic data library after the Interim Facility Effective Date, in
an amount not greater than that disclosed to the Lenders prior to April 13,
2014, will not be a Material Adverse Effect.
 
 
- 20 -

--------------------------------------------------------------------------------

 
"Material Contract" means (a) any contract or other arrangement to which the
Company or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, non-performance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect, (b) any contract or
agreement to which the Company or any of its Subsidiary is a party (including,
without limitation, any agreement or instrument evidencing or governing
Indebtedness) involving the aggregate consideration payable to or by the Company
or such Subsidiary is $5,000,000 or more in any Fiscal Year (other than (i)
purchase orders in the ordinary course of the business of the Company or any of
its Subsidiaries and (ii) contracts that by their terms may be terminated by the
Company or any of its Subsidiaries in the ordinary course of its business upon
less than 60 days' notice without penalty or premium) and (c) those contracts
and arrangements listed on Schedule 5.15.
 
"Material Real Estate Asset" means (a) any fee owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof, or (b) any Real Estate Asset that the Required Lenders have reasonably
determined is material to the business, operations, properties, assets or
condition (financial or otherwise) of the Company or any other Loan Party and
any listed on Schedule 1.1.
 
“Material Subsidiary” means (a) each Guarantor, (b) Global Geophysical Services,
Ltd., Global Geophysical Services Canada, Inc. and Global Servicos Geofisicos
Ltda and (c) each Subsidiary which has (i) assets in excess of $5,000,000 or
(ii) revenues of more than $5,000,000 annually.
 
"Moody's" means Moody's Investor Services, Inc.
 
"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to the Required Lenders, made by a Loan Party in favor of
Collateral Agent for the benefit of the Secured Parties, securing the
Obligations and delivered to Collateral Agent.
 
"Multi-Client Data" means seismic data surveys acquired by the Company or its
Subsidiaries for its multi-client seismic data library.
 
"Multiemployer Plan" means any Employee Benefit Plan which is a "multiemployer
plan" as defined in Section 3(37) of ERISA.
 
"Narrative Report" means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of the Company and its Subsidiaries in the form prepared for
presentation to senior management thereof and (b) a financial report package
including management's discussion and analysis of the financial condition and
results of operations, in each case, for the applicable month, Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate with
comparison to and variances from the immediately preceding period and Budget.
 
 
- 21 -

--------------------------------------------------------------------------------

 
"Net Proceeds" means (a) with respect to any Asset Sale, an amount equal
to:  (i) Cash payments received by the Company or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale to the extent paid or payable to non-Affiliates, including
(A) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale during the tax period the sale
occurs, and (B) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale; and (b) with
respect to any insurance, condemnation, taking or other casualty proceeds, an
amount equal to:  (i) any Cash payments or proceeds received by the Company or
any of its Subsidiaries (A) under any casualty, business interruption or "key
man" insurance policies in respect of any covered loss thereunder, or (B) as a
result of the condemnation or taking of any assets of the Company or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (A) any actual and reasonable
costs incurred by the Company or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Company or such Subsidiary in
respect thereof, (B) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the assets in question and that is required to be repaid
under the terms thereof as a result of such condemnation or taking, and (C) any
bona fide direct costs incurred in connection with any sale of such assets as
referred to in clause (b)(i)(B) of this definition to the extent paid or payable
to non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.
 
"Non-US Lender" has the meaning specified in Section 2.19(d)(i).
 
"Note" means a promissory note evidencing the Loans, as applicable, in a form
acceptable to the Required Lenders and the Company.
 
"Notice" means a Funding Notice.
 
"Obligations" means all obligations of every nature of each Loan Party and its
Subsidiaries from time to time owed to the Agents (including former Agents), the
Lenders or any of them, under any Loan Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Loan Party, would have accrued on any Obligation, whether or not
a claim is allowed against such Loan Party for such interest in the related
bankruptcy proceeding), fees, expenses, indemnification or otherwise and whether
primary, secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance).
 
"OFAC" has the meaning specified in the definition of "Anti-Terrorism Laws".
 
"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.
 
“Opportune” means Opportune LLP.
 
 
- 22 -

--------------------------------------------------------------------------------

 
"Organizational Documents" means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
"Organizational Document" shall only be to a document of a type customarily
certified by such governmental official.
 
"Other Taxes" has the meaning specified in Section 2.19(b).
 
"Participant Register" has the meaning specified in Section 11.6(h)(ii).
 
"PATRIOT Act" has the meaning specified in Section 5.31.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
"Perfection Certificate" means a certificate in form satisfactory to the
Required Lenders that provides information with respect to the assets of each
Loan Party.
 
"Period" means the Interim Period or the Final Period, as the context requires.
 
"Permitted Deviation" means the greater of $200,000 and 15%.
 
"Permitted Holders" means Kelso Investment Associates VII, L.P., KEP VI, LLC,
and their Controlled Investment Affiliates (and excluding, for the avoidance of
doubt, any portfolio company).
 
"Permitted Indebtedness" means:
 
(a)           the Obligations;
 
(b)           Indebtedness of any Guarantor Subsidiary to the Company or to any
other Guarantor Subsidiary, or of the Company to any Guarantor Subsidiary;
provided all such Indebtedness shall be unsecured and subordinated in right of
payment to the indefeasible payment in full of the Obligations pursuant to the
terms of the Intercompany Subordination Agreement;
 
(c)           Indebtedness (i) of a Subsidiary of the Company that is not a Loan
Party to a Loan Party, to the extent permitted by Section 7.24, and (ii) of a
Loan Party to a Subsidiary of the Company that is not a Loan Party; provided
that, in the case of clause (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the indefeasible payment in full of the
Obligations pursuant to the terms of the Intercompany Subordination Agreement;
 
 
- 23 -

--------------------------------------------------------------------------------

 
(d)           Indebtedness incurred by the Company and any of its Subsidiaries
in a permitted disposition of any business, assets or Subsidiary of the Company
or any of its Subsidiaries, in each case, solely to the extent constituting
indemnification obligations or obligations in respect of purchase price
adjustments;
 
(e)           Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business and Indebtedness constituting
guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of the Company and its Subsidiaries;
 
(f)            Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts;
 
(g)           Without duplication, Indebtedness existing on the Filing Date and
Pre-Petition Obligations (in each case, as to any such Indebtedness owed by any
Loan Party, to the extent allowed or deemed allowed by the Bankruptcy Court);
 
(h)           Indebtedness in an aggregate amount not to exceed at any time
$5,000,000 with respect to (i) Capital Leases and (ii) purchase money
Indebtedness; provided that any such Indebtedness shall be secured only by the
asset subject to such Capital Lease or by the asset acquired in connection with
the incurrence of such Indebtedness;
 
(i)            guarantees of the Company or any Subsidiary in respect of
Indebtedness of any Loan Party otherwise permitted hereunder; provided that
guarantees of the Pre-Petition Obligations shall be permitted only to the extent
such guarantees existed prior to the Filing Date;
 
(j)            Indebtedness incurred to finance the purchase of property,
casualty, liability, or other insurance of the Loan Parties, so long as such
Indebtedness (i) is not in an amount in excess of the amount of the unpaid cost
of such insurance for the year in which such Indebtedness is incurred, (ii) is
incurred in the ordinary course of business and only to finance such insurance,
(iii) is outstanding only during the year in which such insurance is in effect
and (iv) is unsecured (or secured only by unearned premiums on the insurance so
financed); provided that in no event shall the aggregate principal amount of
such Indebtedness exceed $2,500,000 at any time outstanding;
 
(k)            reimbursement obligations in respect of letters of credit;
provided that the aggregate amount of all such letters of credit (other than any
letters of credit in existence on the Interim Facility Effective Date and any
renewals thereof) does not exceed $5,000,000 at any time outstanding;
 
(l)            Indebtedness with respect to Swap Contracts that are incurred for
the bona fide purpose of hedging the interest rate, commodity, or foreign
currency risks associated with such Person’s operations in the ordinary course
of business and not for speculative purposes; and
 
(m)           Indebtedness incurred with respect to (i) credit or debit card
services provided by Bank of America, N.A. or an Affiliate thereof in an
aggregate principal amount not to exceed $200,000 at any time outstanding and
(ii) the Company’s fuel card with WEX Fuel Management or an Affiliate thereof in
an aggregate principal amount not to exceed $150,000 at any time outstanding.
 
 
- 24 -

--------------------------------------------------------------------------------

 
"Permitted Investments" means:
 
(a)           Investments in Cash and Cash Equivalents;
 
(b)           equity Investments owned as of the Interim Facility Effective Date
in any Subsidiary and Investments made after the Interim Facility Effective Date
in any wholly-owned Guarantor Subsidiaries of the Company;
 
(c)           Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors,
(ii) constituting deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of the
Company and its Subsidiaries and (iii) constituting extensions of trade credit
in the ordinary course of business;
 
(d)           intercompany loans to the extent permitted under clause (b) and
(c) of the definition of Permitted Indebtedness;
 
(e)           Consolidated Capital Expenditures made in the ordinary course of
business in an aggregate amount not to exceed the amount specified in the Budget
(plus any Permitted Deviation therefrom) during any Budget Period therefor;
 
(f)           Investments described in Schedule 7.7;
 
(g)           guarantees described in clause (i) of the definition of "Permitted
Indebtedness"; and
 
(h)           loans and advances to employees of the Company and its
Subsidiaries made in the ordinary course of business in an aggregate amount not
to exceed $25,000.
 
"Permitted Liens" means:
 
(a)           Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Loan Document;
 
(b)           Liens for Taxes (other than Liens for United States Taxes that
have priority over Collateral Agent's Liens) if (i) obligations with respect to
such Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and reserves required by GAAP have been
made, or (ii) as to which payment and enforcement is stayed under the Bankruptcy
Code or pursuant to an order of the Bankruptcy Court;
 
(c)           statutory Liens of landlords, banks (and rights of set off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
401(a)(29), 412(n) or 430(k) of the Internal Revenue Code or by ERISA), in each
case incurred in the ordinary course of business for (i) amounts not yet overdue
or (ii) amounts that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and for which reserves
required by GAAP have been made and in respect of which such contest operates to
stay the exercise of remedies with respect to the Lien resulting from the
non-payment thereof, or (B) or as to which payment and enforcement is stayed
under the Bankruptcy Code or pursuant to orders of the Bankruptcy Court,
reserves for which required by GAAP have been made;
 
 
- 25 -

--------------------------------------------------------------------------------

 
(d)           Liens incurred in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), (i) so
long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof or (ii) as to which
payment and enforcement is stayed under the Bankruptcy Code or pursuant to
orders of the Bankruptcy Court;
 
(e)           easements, rights of way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries;
 
(f)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
 
(g)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(i)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(j)           Liens existing on the Filing Date (other than to the extent
described in clause (q)), as described in Schedule 7.2, but not the extension of
coverage thereof to other property or the extension of maturity (other than as a
result of the filing of the Chapter 11 Cases), refinancing or other modification
of the terms thereof or the increase of the Indebtedness secured thereby;
 
(k)           Liens securing Capital Leases or purchase money Indebtedness
permitted pursuant to clause (h) of the definition of Permitted Indebtedness;
provided any such Lien shall encumber only the asset subject to such Capital
Lease or the asset acquired with the proceeds of such Indebtedness;
 
(l)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.1;
 
(m)           Liens on Cash or Cash Equivalents securing reimbursement
obligations under letters of credit permitted by clause (k) of the definition of
"Permitted Indebtedness" in an aggregate amount not to exceed 110% of the amount
of all such letters of credit outstanding at such time;
 
 
- 26 -

--------------------------------------------------------------------------------

 
(n)           Liens for salvage or general average for (A) (i) amounts not yet
overdue or (ii) amounts that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, for which reserves
required by GAAP have been made and in respect of which such contest operates to
stay the exercise of remedies with respect to the Lien resulting from the
non-payment thereof, or (B) as to which payment and enforcement is stayed under
the Bankruptcy Code or pursuant to order of the Bankruptcy Court;
 
(o)           Liens incurred in the ordinary course of business of the Company
or any Subsidiary arising from vessel chartering, operations, drydocking,
maintenance, the furnishing of supplies or fuel to vessels and crews wages, (1)
in each case (i) of a maritime lien nature and (ii) for (A) amounts not yet
overdue or (B) amounts that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, for which reserves
required by GAAP have been made and in respect of which such contest operates to
stay the exercise of remedies with respect to the Lien resulting from the
non-payment thereof or (2) as to which payment and enforcement is stayed under
the Bankruptcy Code or pursuant to order of the Bankruptcy Court;
 
(p)           purchase options existing under the Global Eurasia LLC Agreement
as in effect on the Interim Facility Effective Date;
 
(q)           Liens on any Collateral securing the Pre-Petition Obligations;
 
(r)           Liens in respect of the Carve-Out;
 
(s)           Liens solely on any cash earnest money deposits made by the
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
 
(t)           licenses of patents, trademarks and other intellectual property
rights granted by the Company or any of its Subsidiaries in the ordinary course
of business and not interfering in any respect with the ordinary conduct of the
business of the Company or such Subsidiary; and
 
(u)           Liens on Cash collateral securing Indebtedness permitted pursuant
to clause (m) of the definition of Permitted Indebtedness.
 
"Permitted Priority Liens" means Liens permitted under clauses (c), (d), (e),
(k) and (r) of the definition of the term "Permitted Lien".
 
"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
 
- 27 -

--------------------------------------------------------------------------------

 
"Phase I Report" means, with respect to any Real Property, a report that
(a) conforms to the ASTM Standard Practice for Environmental Site
Assessments:  Phase I Environmental Site Assessment Process, E 1527-13, (b) was
conducted no more than six months prior to the date such report is required to
be delivered hereunder, by one or more environmental consulting firms reasonably
satisfactory to the Required Lenders, (c) includes an assessment of asbestos
containing materials at such Real Property, and (d) is accompanied by (i) an
estimate of the reasonable worst case cost of investigating and remediating any
Hazardous Materials Activity identified in the Phase I Report as giving rise to
an actual or potential material violation of any Environmental Law or as
presenting a material risk of giving rise to a material Environmental Claim, and
(ii) a current compliance audit setting forth an assessment of the Company's,
its Subsidiaries' and such Real Property's current and past compliance with
Environmental Laws and an estimate of the cost of rectifying any non-compliance
with current Environmental Laws identified therein and the cost of compliance
with reasonably anticipated future Environmental Laws identified therein.
 
“Platform” has the meaning specified in Section 6.1.
 
"Pledge and Security Agreement" means any pledge agreement or similar agreement
or instrument made by a Loan Party in favor of Collateral Agent for the benefit
of the Agents and the Lenders, in each case, substantially in the same form and
substance as the pledge agreements or similar agreements or instruments that
secure the Pre-Petition Obligations and otherwise in form and substance
reasonably satisfactory to the Required Lenders.
 
"Pre-Petition Obligations" means all indebtedness, obligations and liabilities
of the Company and the Guarantors to the Existing Agents and the Existing
Lenders incurred prior to the Filing Date arising from or related to the
Existing Financing Agreement and the other agreements, instruments and other
documents related thereto plus fees, expenses, indemnities and reimbursement
obligations due thereunder and interest thereon accruing both before and after
the Filing Date to the extent allowed and allowable under the Bankruptcy Code,
whether such indebtedness, obligations or liabilities are direct or indirect,
joint or several, absolute or contingent, due or to become due, whether for
payment or performance, now existing or hereafter arising; provided, however,
that, notwithstanding the above, the total amount of the Pre-Petition
Obligations is equal to the sum of (i) $91,880,588.32, plus (ii) any actual fees
and expenses (including attorneys’ fees) incurred by the Existing Agents and the
Existing Lenders in connection with any actions they are required to take after
April 14, 2014 in connection with the approval of this Agreement or the
Settlement Agreement, dated as of April 13, 2014, by and among the Debtors, the
Existing Agents, the Existing Lenders and the Lenders, plus (iii) if the Final
Facility Effective Date (and the payment of the Pre-Petition Obligations) occurs
after April 25, 2014, a per diem amount of $24,415.94 for each day between April
25, 2014 and the Final Facility Effective Date (such sum, the “Settlement
Amount”).
 
"Prime Rate" means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation's thirty (30) largest banks), as in
effect from time to time.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
In the event such rate is not available at such time for any reason, “Prime
Rate” shall mean a rate of interest per annum publicly announced from time to
time by any banking institution selected by Administrative Agent as its prime
rate.  Any Agent or any other Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
 
 
- 28 -

--------------------------------------------------------------------------------

 
"Principal Office" means, for Administrative Agent, such Person's address as set
forth on Appendix C, or such other office as such Person may from time to time
designate in writing to the Company, each Agent and each Lender.
 
"Pro Rata Share" means, at any date of determination, with respect to each
Lender, the percentage obtained by dividing (a) the sum of such Lender’s
Commitment and the unpaid principal amount of such Lender’s portion of the
Loans, by (b) the sum of the Commitments and the aggregate unpaid principal
amount of the Loans of all Lenders.
 
“Public Lender” has the meaning specified in Section 6.1.
 
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an "eligible
contract participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
"Real Estate Asset" means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.
 
"Real Property" means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
"Register" has the meaning specified in Section 2.6(b).
 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Reinvestment Amount” has the meaning specified in Section 2.13(a).
 
"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
"Release" means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
 
- 29 -

--------------------------------------------------------------------------------

 
"Remedial Action" means all actions taken to (a) correct or address any actual
or threatened non-compliance with Environmental Law, (b) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (c) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (d) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(e) perform any other actions authorized or required by Environmental Law or
Governmental Authority.
 
“Report” has the meaning specified in Section 10.11(a).
 
"Required Lenders" means Lenders whose Pro Rata Shares aggregate at least 50.1%.
 
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
 
"Restricted Junior Payment" means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company now or hereafter outstanding, except a dividend payable solely in shares
of that class of Capital Stock to the holders of that class; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Company or any of its Subsidiaries that is not a Loan Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of the Company or any of its Subsidiaries that is not a Loan Party
now or hereafter outstanding; (d) management or similar fees (and related
expenses) payable to any Permitted Holder or any of its Affiliates or any other
Affiliates of any Loan Party; and (e) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment
with respect to, any Indebtedness that is subordinated to the Obligations.
 
"S&P" means Standard & Poor's Ratings Group, a division of The McGraw Hill
Corporation.
 
"Secured Parties" has the meaning assigned to that term in the Pledge and
Security Agreement.
 
"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as "securities" or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
 
- 30 -

--------------------------------------------------------------------------------

 
"Securities Account" means a securities account (as defined in the UCC).
 
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Settlement Amount” has the meaning specified therefor in the definition of the
term “Pre-Petition Obligations”.
 
"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a "qualifying share" of the former Person shall be deemed to be
outstanding.  Unless otherwise specified, all references to "Subsidiary" or
"Subsidiaries" shall refer to a Subsidiary or Subsidiaries of the Company.
 
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
 
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
 
- 31 -

--------------------------------------------------------------------------------

 
"Tax" means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
all interest, penalties, additions to tax or other liabilities with respect
thereto.
 
“Termination Event” has the meaning specified in the Bankruptcy Court Orders.
 
“Term A Lenders” means each Lender with a Term A Loan Commitment or an
outstanding Term A Loan.
 
“Term A Loan Commitment” means the commitment of a Lender to make or otherwise
fund Term A Loans and "Term A Loan Commitments" means such commitments of all
Lenders in the aggregate.  The amount of each Lender's Term A Loan Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.
 
“Term A Loans” means the term loans made by the Lenders to the Borrower pursuant
to Section 2.1(a)(i).
 
“Term B Lenders” means each Lender with a Term B Loan Commitment or an
outstanding Term B Loan.
 
“Term B Loan Commitment” means the commitment of a Lender to make or otherwise
fund Term B Loans and "Term B Loan Commitments" means such commitments of all
Lenders in the aggregate.  The amount of each Lender's Term B Loan Commitment,
if any, is set forth on Appendix B or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.
 
“Term B Loans” means the term loans made by the Lenders to the Borrower pursuant
to Section 2.1(a)(ii).
 
"Type of Loan" means with respect to any Loan, a Base Rate Loan or a LIBOR Rate
Loan.
 
"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
Section 1.2.            Accounting and Other Terms.
 
(a)            Except as otherwise expressly provided herein, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by the Company to the Lenders pursuant to Section 6.1(a), 6.1(b) and
6.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 6.1(e), if applicable).  Notwithstanding the foregoing,
for purposes of determining compliance with any covenant contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
 
 
- 32 -

--------------------------------------------------------------------------------

 
(b)            All terms used in this Agreement which are defined in Article 8
or Article 9 of the UCC as in effect from time to time in the State of New York
and which are not otherwise defined herein shall have the same meanings herein
as set forth therein, provided that terms used herein which are defined in the
UCC as in effect in the State of New York on the date hereof shall continue to
have the same meaning notwithstanding any replacement or amendment of such
statute, except as Required Lenders may otherwise determine.
 
Section 1.3.            Interpretation, etc.  Any of the terms defined herein
may, unless the context otherwise requires, be used in the singular or the
plural, depending on the reference.  References herein to any Section, Appendix,
Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or an
Exhibit, as the case may be, hereof unless otherwise specifically provided.  The
use herein of the word "include" or "including," when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as "without limitation" or "but not limited to" or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  The words "asset" and "property" shall be construed
to have the same meaning and effect and to refer to any right or interest in or
to assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
or Guaranteed Obligations shall mean (a) the indefeasible payment or repayment
in full in immediately available funds of (i) the principal amount of, and
interest accrued and unpaid with respect to, all outstanding Loans, together
with the indefeasible payment of any premium applicable to the repayment of the
Loans, (ii) all costs, expenses, or indemnities payable pursuant to Section 11.2
or 11.3 of this Agreement that have accrued and are unpaid regardless of whether
demand has been made therefor, (iii) all fees or charges that have accrued
hereunder or under any other Loan Document and are unpaid, (b) the receipt by
Collateral Agent of cash collateral in order to secure any other contingent
Obligations for which a claim or demand for payment has been made on or prior to
such time or in respect of matters or circumstances known to an Agent or a
Lender at such time that are reasonably expected to result in any loss, cost,
damage, or expense (including attorneys' fees and legal expenses), such cash
collateral to be in such amount as Required Lenders reasonably determine is
appropriate to secure such contingent Obligations, and (c) the termination of
all of the Commitments of the Lenders.  Notwithstanding anything in the
Agreement to the contrary, (A) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (B) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be enacted, adopted, issued, phased in or effective
after the date of this Agreement regardless of the date enacted, adopted,
issued, phased in or effective.  For purposes of determining compliance with any
incurrence or expenditure tests set forth in Article VI, any amounts so incurred
or expended (to the extent incurred or expended in a currency other than
Dollars) shall be converted into Dollars on the basis of the exchange rates (as
shown on the Bloomberg L.P. currency page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by Required
Lenders or, in the event no such service is selected, on such other basis as is
reasonably satisfactory to the Required Lenders) as in effect on the date of
such incurrence or expenditure under any provision of any such Section that has
an aggregate Dollar limitation provided for therein (and to the extent the
respective incurrence or expenditure test regulates the aggregate amount
outstanding at any time and it is expressed in terms of Dollars, all outstanding
amounts originally incurred or spent in currencies other than Dollars shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg L.P. currency page for such currency or, if the same does not provide
such exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by Required Lenders or,
in the event no such service is selected, on such other basis as is reasonably
satisfactory to the Required Lenders) as in effect on the date of any new
incurrence or expenditures made under any provision of any such Section that
regulates the Dollar amount outstanding at any time).
 
 
- 33 -

--------------------------------------------------------------------------------

 
Section 1.4.            Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to any Agent or any Lender, such period shall in any
event consist of at least one full day.
 
ARTICLE II
 
LOANS
 
Section 2.1.             Loans.
 
(a)            Commitments.  Subject to the terms and conditions hereof:
 
(i)             each Term A Lender severally agrees to make Term A Loans to the
Company on the Interim Facility Effective Date and Final Facility Effective
Date, as applicable, in an amount not to exceed such Lender's Term A Loan
Commitment; and
 
(ii)           each Term B Lender severally agrees to make Term B Loans to the
Company on the Final Facility Effective Date in an amount not to exceed such
Lender’s Term B Loan Commitment.
 
(b)            Notwithstanding the foregoing:
 
(i)            The aggregate principal amount of Loans outstanding to the
Company shall not exceed the aggregate principal amount of Commitments.
 
(ii)           The aggregate principal amount of Loans made during the Interim
Period shall not exceed $25,000,000.
 
 
- 34 -

--------------------------------------------------------------------------------

 
(iii)           Each Lender's Commitment shall be reduced by the principal
amount of each Loan funded by such Lender hereunder, and the aggregate principal
amount of the Commitments shall be reduced by the principal amount of the Loans
funded hereunder.  The aggregate Commitments (and the Commitment of each Lender)
shall terminate immediately and without further action on the Final Maturity
Date.
 
(iv)           Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed.  Subject to Sections 2.11, 2.12 and
2.13, all amounts owed hereunder with respect to the Loans shall be paid in full
no later than the Final Maturity Date.
 
(c)            Borrowing Mechanics for Loans.
 
(i)            On the Interim Facility Effective Date, the Term A Lenders made
Term A Loans to the Company in an aggregate principal amount of $25,000,000.
 
(ii)           The Company may request that Lenders make a Loan on or within two
(2) Business Days after the Final Facility Effective Date in an aggregate
principal amount of (x) $35,000,000 in the case of the Term A Loans and (y) the
Settlement Amount in the case of the Term B Loans, by delivering to
Administrative Agent (x) a fully executed and delivered Funding Notice, and (y)
a certificate from an Authorized Officer of the Company as to the use of
proceeds of such Loan no later than 1:00 p.m. (New York City time) at least two
(2) Business Days in advance of the proposed Credit Date.  Except as otherwise
provided herein, a Funding Notice for a LIBOR Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and the Company shall be
bound to make a borrowing in accordance therewith.  Promptly upon receipt by
Administrative Agent of any such Funding Notice, Administrative Agent shall
notify each Lender of the proposed borrowing.  Agents and Lenders (A) may act
without liability upon the basis of written, facsimile or telephonic notice
believed by Administrative Agent in good faith to be from the Company (or from
any Authorized Officer thereof designated in writing purportedly from the
Company to Agents), (B) shall be entitled to rely conclusively on any Authorized
Officer's authority to request a Loan on behalf of the Company until Agents
receive written notice to the contrary, and (C) shall have no duty to verify the
authenticity of the signature appearing on any written Funding Notice.
 
(ii)           Each Lender shall make its Loan available to Administrative Agent
not later than 12:00 p.m. (New York City time) on the applicable Credit Date, by
wire transfer of same day funds in Dollars, at Administrative Agent's Principal
Office.  Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Loans available to
the Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of the Company at
Administrative Agent's Principal Office or to such other account as may be
designated in writing to Administrative Agent by the Company.
 
Section 2.2.             [Intentionally Omitted].
 
 
- 35 -

--------------------------------------------------------------------------------

 
Section 2.3.             [Intentionally Omitted].
 
Section 2.4.             Pro Rata Shares.
 
(a)            Pro Rata Shares.  All Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender's obligation to make a Loan requested hereunder nor
shall any Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender's obligation to make a Loan
requested hereunder.
 
(b)            [Intentionally Omitted]
 
Section 2.5.             Use of Proceeds.  The proceeds of the Loans shall be
used in accordance with and subject to the terms of the Budget (subject to
Permitted Deviations), (a) (i) to pay for the fees, costs and expenses incurred
in connection with the transactions contemplated hereby and (ii) to fund working
capital of the Company (including, without limitation, payments of fees and
expenses to professionals under Sections 328 and 331 of the Bankruptcy Code and
administrative expenses of the kind specified in Section 503(b) of the
Bankruptcy Code incurred in the ordinary course of business of the Company or
otherwise approved by the Bankruptcy Court (and not otherwise prohibited under
this Agreement)) and (b) in the case of a portion of the Loans made on the Final
Facility Effective Date, to repay the Pre-Petition Obligations.  Without
limiting the foregoing, none of the proceeds of the Loans or any of the
Collateral, or any portion of the Carve-Out, shall be used in connection with
the investigation, initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation that is prohibited by the Bankruptcy
Court Orders, or in any other way prohibited by the Bankruptcy Court Orders.  No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.
 
Section 2.6.             Evidence of Debt; Register; Lenders' Books and Records;
Notes.
 
(a)            Lenders' Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Company to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on the Company, absent manifest error; provided that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender's Commitments or the Company's Obligations in respect of
any applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender's records, the recordations in the Register
shall govern.
 
(b)            Register.  Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Lenders and
the principal amount of the Commitments and Loans (and stated interest therein)
of each Lender from time to time (the "Register").  The Register shall be
available for inspection by the Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice.  Administrative Agent shall
record in the Register the Commitments and the Loans, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on the Company and each Lender,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender's Commitments or the
Company's Obligations in respect of any Loan.  The Company hereby designates the
entity serving as Administrative Agent to serve as the Company's non-fiduciary
agent solely for purposes of maintaining the Register as provided in this
Section 2.6, and the Company hereby agrees that, to the extent such entity
serves in such capacity, the entity serving as Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact and Affiliates shall
constitute "Indemnitees."
 
 
- 36 -

--------------------------------------------------------------------------------

 
(c)            Notes.  If so requested by any Lender by written notice to the
Company (with a copy to each Agent) at least two (2) Business Days prior to the
Final Facility Effective Date, or at any time thereafter, the Company shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
11.6) on the Interim Facility Effective Date (or, if such notice is delivered
after the Interim Facility Effective Date, promptly after the Company's receipt
of such notice) a Note or Notes.
 
Section 2.7.             Interest.
 
(a)            Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
 
(i)            if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or
 
(ii)           if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the
Applicable Margin.
 
(b)            The basis for determining the rate of interest with respect to
any Loan, and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by the Company and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.  If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
 
(c)            In connection with LIBOR Rate Loans there shall be no more than
two (2) Interest Periods outstanding at any time.  In the event the Company
fails to specify between a Base Rate Loan or a LIBOR Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
LIBOR Rate Loan) will be automatically converted into a Base Rate Loan on the
last day of the then current Interest Period for such Loan (or if outstanding as
a Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan).  In the event the Company fails to specify an Interest Period
for any LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Company shall be deemed to have selected an
Interest Period of one month.  As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Company and each Lender.
 
 
- 37 -

--------------------------------------------------------------------------------

 
(d)            Interest payable pursuant to Section 2.7(a) shall be computed on
the basis of a 360 day year, except that interest computed by reference to the
Base Rate at times when the Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), in
each case for the actual number of days elapsed in the period during which it
accrues.  In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a LIBOR Rate Loan, the date of
conversion of such LIBOR Rate Loan to such Base Rate Loan, as the case may be,
shall be included, and the date of payment of such Loan or the expiration date
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted to a LIBOR Rate Loan, the date of conversion of such Base
Rate Loan to such LIBOR Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day's
interest shall be paid on that Loan.
 
(e)            Except as otherwise set forth herein, interest on each Loan shall
be payable in cash and in arrears (i) on and to each Interest Payment Date
applicable to that Loan; (ii) upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) at maturity, including final maturity.
 
Section 2.8.             Conversion/Continuation.
 
(a)            Subject to Section 2.17 and so long as no Default or Event of
Default shall have occurred and then be continuing, the Company shall have the
option:
 
(i)           to convert at any time all or any part of any Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided a LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such LIBOR Rate
Loan unless the Company shall pay all amounts due under Section 2.17 in
connection with any such conversion; or
 
(ii)           upon the expiration of any Interest Period applicable to any
LIBOR Rate Loan, to continue all or any portion of such Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount as a LIBOR Rate
Loan.
 
(b)            The Company shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a LIBOR Rate Loan).  Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and the Company shall be
bound to effect a conversion or continuation in accordance therewith.
 
 
- 38 -

--------------------------------------------------------------------------------

 
Section 2.9.            Default Interest.  Upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest payable on demand at a rate that is 2% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans); provided, in the case of LIBOR Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBOR Rate Loans shall thereupon become Base
Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of any Agent or any Lender.
 
Section 2.10.                      Fees.
 
(a)            (i) On the Interim Facility Effective Date, the Company paid to
Administrative Agent for the account of Lenders (in accordance with their Pro
Rata Shares) commitment fees equal to three percent (3.0%) of their respective
Commitments in respect of Loans funded on the Interim Facility Effective Date,
and (ii) on the Final Facility Effective Date, the Company agrees to pay to
Administrative Agent for the account of Lenders (in accordance with their Pro
Rata Shares) commitment fees equal to three percent (3.0%) of their respective
Commitments in respect of Loans funded on the Final Facility Effective Date.
 
(b)            [Intentionally Omitted].
 
(c)            In addition to any of the foregoing fees, the Company agrees to
pay to Administrative Agent all fees payable by it in the Fee Letter in the
amounts and at the times specified therein.
 
 
- 39 -

--------------------------------------------------------------------------------

 
Section 2.11.           Scheduled Repayments of Loans.  The principal amount of
the Loans shall be repaid in full, together with all other amounts owed
hereunder with respect thereto, without premium or penalty, no later than the
Final Maturity Date.
 
Section 2.12.           Voluntary Prepayments and Commitment Reductions.
 
(a)            Voluntary Prepayments.
 
(i)           Any time and from time to time:
 
(A)           With respect to Base Rate Loans, the Company may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount; and
 
(B)           with respect to LIBOR Rate Loans, the Company may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 2.17(c)) in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
 
(ii)           All such prepayments shall be made:
 
(A           upon not less than one Business Day's prior written or telephonic
notice in the case of Base Rate Loans; and
 
(B)           upon not less than three (3) Business Days' prior written or
telephonic notice in the case of LIBOR Rate Loans,
 
in each case given to Administrative Agent by 10:00 a.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice by facsimile or telephone to each Lender).  Upon
the giving of any such notice, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in Section
2.14.
 
Section 2.13.          Mandatory Prepayments.
 
(a)            Asset Sales.  No later than two (2) Business Days following the
date of receipt by any Loan Party of any Net Proceeds from any Asset Sale, the
Company shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to such Net Proceeds; provided that so long as (i) no Default or
Event of Default shall have occurred and be continuing, (ii) the Company has
delivered to Administrative Agent prior written notice of the Company's
intention to apply such monies (the "Reinvestment Amounts") to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other capital assets
useful in the business of the Company or its Subsidiaries, (iii) the monies are
held in a Deposit Account in which Administrative Agent has a perfected
first-priority security interest, and (iv) the Company or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, the Company and its Subsidiaries shall
have the option to apply such monies in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year to the costs of replacement of the assets that are
the subject of such sale or disposition or the costs of purchase or construction
of other capital assets useful in the business of the Company and its
Subsidiaries unless and to the extent that such 180-day period shall have
expired without such replacement, purchase or construction being made or
completed, in which case, any amounts remaining in the cash collateral account
shall be paid to Administrative Agent and applied in accordance with Section
2.14(b).  Nothing contained in this Section 2.13(a) shall permit the Company or
any of its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 7.9.
 
 
- 40 -

--------------------------------------------------------------------------------

 
(b)            Insurance/Condemnation Proceeds.  No later than two (2) Business
Days following the date of receipt by the Company or any of its Subsidiaries, or
Collateral Agent as loss payee, of any Net Proceeds from insurance or any
condemnation, taking or other casualty, the Company shall prepay the Loans as
set forth in Section 2.14(b) in an aggregate amount equal to such Net Proceeds;
provided (i) so long as no Default or Event of Default shall have occurred and
be continuing, (ii) the Company has delivered Administrative Agent prior written
notice of the Company's intention to apply the Reinvestment Amounts to the costs
of replacement of the properties or assets that are the subject of such
condemnation, taking or other casualty or the cost of purchase or construction
of other capital assets useful in the business of the Company or its
Subsidiaries, (iii) the monies are held in a Deposit Account in which
Administrative Agent has a perfected first-priority security interest, and (iv)
the Company or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 days after the initial receipt of such
monies, the Company and its Subsidiaries shall have the option to apply such
monies in an aggregate amount not to exceed $5,000,000 in any Fiscal Year to the
costs of replacement of the assets that are the subject of such condemnation,
taking or other casualty or the costs of purchase or construction of other
capital assets useful in the business of the Company and its Subsidiaries unless
and to the extent that such 180 day period shall have expired without such
replacement, purchase or construction being made or completed, in which case,
any amounts remaining in the cash collateral account shall be paid to
Administrative Agent and applied in accordance with Section 2.14(b).
 
(c)            Issuance of Equity Securities.  No later than two (2) Business
Days after receipt by the Company of any Cash proceeds from a capital
contribution to, or the issuance of any Capital Stock of, the Company or any of
its Subsidiaries (other than Capital Stock issued (i) pursuant to any employee
stock or stock option compensation plan, (ii) for purposes approved in writing
by Required Lenders or (iii) by a Subsidiary of the Company to its parent
company), the Company shall prepay the Loans as set forth in Section 2.14(b) in
an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, in each case, paid to non-Affiliates, including reasonable legal and
accounting fees and expenses.
 
(d)            Issuance of Debt.  No later than two (2) Business Days after
receipt by the Company or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of the Company or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 7.1), the Company shall prepay the Loans as set forth in Section 2.14(b)
in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, in each case, paid to non-Affiliates, including reasonable legal and
accounting fees and expenses.
 
 
- 41 -

--------------------------------------------------------------------------------

 
(e)            [Intentionally Omitted].
 
(f)            [Intentionally Omitted].
 
(g)            [Intentionally Omitted].
 
(h)            Extraordinary Receipts.  No later than two (2) Business Days
after receipt by the Company or any of its Subsidiaries of any Extraordinary
Receipts, the Company shall prepay Loans as set forth in Section 2.14(b).
 
(i)            [Intentionally Omitted].
 
(j)            [Intentionally Omitted].
 
Section 2.14.           Application of Prepayments.
 
(a)            [Intentionally Omitted]
 
(b)            Application of Prepayments.  (i) Any prepayment of any Loan
pursuant to Section 2.12 and (ii) so long as no Application Event has occurred
and is continuing, any mandatory prepayment of any Loan pursuant to Section
2.13, in each case, shall be applied as follows:
 
first, to prepay the principal of the Term A Loans until paid in full;
 
second, to permanently reduce the Term A Commitments to the full extent thereof;
 
third, to prepay the principal of the Term B Loans until paid in full; and
 
fourth, to permanently reduce the Term B Commitments to the full extent thereof.
 
(c)            Application of Prepayments of Loans to Base Rate Loans and LIBOR
Rate Loans. Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to LIBOR Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by the Company pursuant
to Section 2.17(c).
 
(d)            At any time an Application Event has occurred and is continuing,
all payments shall be applied pursuant to Section 2.15(h).  Nothing contained
herein shall modify the provisions of the Fee Letter or Section 2.15(b)
regarding the requirement that all prepayments be accompanied by accrued
interest and fees on the principal amount being prepaid to the date of such
prepayment, or any requirement otherwise contained herein to pay all other
amounts as the same become due and payable.
 
 
- 42 -

--------------------------------------------------------------------------------

 
Section 2.15.           General Provisions Regarding Payments.
 
(a)            All payments by the Company of principal, interest, fees and
other Obligations shall be made in Dollars in immediately available funds,
without defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders not
later than 2:00 p.m. (New York City time) to Administrative Agent's Account or
via wire transfer of immediately available funds to the account of
Administrative Agent most recently designated by it for such purpose by notice
to the Company; funds received by Administrative Agent (or Lenders, as
applicable) after that time on such due date shall be deemed to have been paid
by the Company on the next Business Day.
 
(b)            All payments in respect of the principal amount of any Loan shall
be accompanied by (i) payment of accrued interest on the principal amount being
repaid or prepaid, and (ii) all commitment fees and other amounts, in each case,
payable with respect to the principal amount being repaid or prepaid.
 
(c)            Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
 
(d)            Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender's applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.
 
(e)            Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
 
(f)            The Lenders and the Company hereby authorize Administrative Agent
to, and Administrative Agent shall, from time to time, at the direction of the
Required Lenders, charge the Loan Account with any amount due and payable by the
Company under any Loan Document.  Each of the Lenders and the Company agrees
that Required Lenders shall have the right to provide such direction and
Administrative Agent shall have the right to make such charges whether or not
any Default or Event of Default shall have occurred and be continuing or whether
any of the conditions precedent in Section 4.3 have been satisfied.  Any amount
charged to the Loan Account shall be deemed Obligations hereunder.  The Lenders
and the Company confirm that any charges which may be made to the Loan Account
as herein provided will be made as an accommodation to the Company and solely at
the discretion of Required Lenders.
 
 
- 43 -

--------------------------------------------------------------------------------

 
(g)            Any payment by or on behalf of the Company hereunder that is not
made in same day funds prior to 2:00 p.m.  (New York City time) to be a
non-conforming payment.  Any such payment shall not be deemed to have been
received until the later of (i) the time such funds become available funds, and
(ii) the applicable next Business Day.  Administrative Agent, or Lenders, as
applicable, shall give prompt written notice to the Company and each Lender if
any payment is non-conforming.  Any non- conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
9.1(a).  Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate determined pursuant to
Section 2.9 from the date such amount was due and payable until the date such
amount is paid in full.
 
(h)            At any time an Application Event has occurred and is continuing,
or the maturity of the Obligations shall have been accelerated pursuant to
Section 9.1, all payments or proceeds received by any Agent hereunder or under
any Collateral Document in respect of any of the Obligations, including, but not
limited to all proceeds received by any Agent or Lender in respect of any sale,
any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows:
 
first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due and payable to the Agents
until paid in full;
 
second, ratably to pay the Obligations in respect of any fees, expense
reimbursements and indemnities then due and payable to the Lenders and all
amounts charged to the Loan Account until paid in full;
 
third, interest then due and payable in respect of the Term A Loans until paid
in full;
 
fourth, ratably to pay principal of the Term A Loans until paid in full;
 
fifth, interest then due and payable in respect of the Term B Loans until paid
in full;
 
sixth, ratably to pay principal of the Term B Loans until paid in full;
 
seventh, to the ratable payment of all other Obligations then due and payable
until paid in full.
 
(i)            For purposes of Section 2.15(h) "paid in full" means payment in
cash of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest, default
interest, interest on interest, and expense reimbursements.
 
 
- 44 -

--------------------------------------------------------------------------------

 
(j)            In the event of a direct conflict between the priority provisions
of Section 2.15(h) and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of Section 2.15(h) shall control and govern.
 
Section 2.16.                      Ratable Sharing.  Lenders hereby agree among
themselves that, except as otherwise provided in the Collateral Documents with
respect to amounts realized from the exercise of rights with respect to Liens on
the Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set off or banker's lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of fees and other amounts then due and owing to such Lender hereunder or
under the other Loan Documents (collectively, the "Aggregate Amounts Due" to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify each Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of any Loan Party or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest.  Each Loan Party expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker's lien, set off or counterclaim with respect to any and all
monies owing by such Loan Party to that holder with respect thereto as fully as
if that holder were owed the amount of the participation held by that holder.
 
Section 2.17.           Making or Maintaining LIBOR Rate Loans.
 
(a)            Inability to Determine Applicable Interest Rate.  In the event
that Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to the Company and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Rate Loans until such time as Administrative Agent notifies the Company and
Lenders that the circumstances giving rise to such notice no longer exist, and
(ii) any Funding Notice or Conversion/Continuation Notice given by the Company
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by the Company.
 
 
- 45 -

--------------------------------------------------------------------------------

 
(b)            Illegality or Impracticability of LIBOR Rate Loans.  In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Company and Agents) that the making, maintaining or
continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market or such Lender has determined that the
rates at which such dollar deposits are being offered will not adequately and
fairly reflect the cost to such Lender of making or maintaining loans at the
LIBOR Rate, then, and in any such event, such Lender shall be an "Affected
Lender" and it shall on that day give notice (by facsimile or by telephone
confirmed in writing) to the Company and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
Lender).  Thereafter (A) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, (B) to the extent such determination
by the Affected Lender relates to a LIBOR Rate Loan then being requested by the
Company pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) a Base Rate Loan, (C) the Affected Lender's
obligation to maintain its outstanding LIBOR Rate Loans (the "Affected Loans")
shall be terminated at the earlier to occur of the expiration of the Interest
Period then in effect with respect to the Affected Loans or when required by
law, and (D) the Affected Loans shall automatically convert into Base Rate Loans
on the date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by the Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Company shall have the option, subject to
the provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by facsimile
or by telephone confirmed in writing) to Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each Lender).  Except as provided in the immediately preceding
sentence, nothing in this Section 2.17(b) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Rate Loans in accordance with the terms hereof.
 
(c)            Compensation for Breakage or Non-Commencement of Interest
Periods.  The Company shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
or calculated to be due and payable by such Lender to lenders of funds borrowed
by it to make or carry its LIBOR Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain:  (i) if for any reason (other than a default by such Lender) a
borrowing of any LIBOR Rate Loan does not occur on a date specified therefor in
a Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any LIBOR Rate Loan does not occur on a date specified therefor
in a Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by the Company.
 
 
- 46 -

--------------------------------------------------------------------------------

 
(d)            Booking of LIBOR Rate Loans. Any Lender may make, carry or
transfer LIBOR Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
 
(e)            Assumptions Concerning Funding of LIBOR Rate Loans.  Calculation
of all amounts payable to a Lender under this Section 2.17 and under Section
2.18 shall be made as though such Lender had actually funded each of its
relevant LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such LIBOR Rate Loan and
having a maturity comparable to the relevant Interest Period and through the
transfer of such LIBOR deposit from an offshore office of such Lender to a
domestic office of such Lender in the United States of America; provided,
however, each Lender may fund each of its LIBOR Rate Loans in any manner it sees
fit and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 2.17 and under Section 2.18.
 
Section 2.18.           Increased Costs; Capital Adequacy.
 
(a)            Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-Governmental Authority (whether or not having the force of law):  (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Tax on the overall net income of such Lender) with respect to
this Agreement or any of the other Loan Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to LIBOR Rate Loans that are reflected in the definition of Adjusted
LIBOR Rate); or (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the London interbank market; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Company shall promptly pay to such Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder.  Such Lender
shall deliver to the Company (with a copy to Agents) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.18(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
 
 
- 47 -

--------------------------------------------------------------------------------

 
(b)            Capital Adequacy Adjustment.  In the event that any Lender shall
have determined that the adoption, effectiveness, phase in or applicability
after the Interim Facility Effective Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender's Loans or Commitments or
other obligations hereunder with respect to the Loans to a level below that
which such Lender or such controlling corporation could have achieved but for
such adoption, effectiveness, phase in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five (5) Business Days after receipt by the Company from such Lender of the
statement referred to in the next sentence, the Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after tax basis for such reduction.  Such Lender
shall deliver to the Company (with a copy to Agents) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.18(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
 
Section 2.19.           Taxes; Withholding, etc.

 
(a)            Withholding of Taxes.  All sums payable by any Loan Party
hereunder and under the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax, other than (i) Taxes imposed on or measured
by the recipient's net income (however denominated) and franchise Taxes imposed
on the recipient, in both cases, (A) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (B) as the result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document),
(ii) in the case of a Lender, United States federal income withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which such Lender becomes a party hereto or such
Lender changes its lending office, except that this clause (ii) shall not apply
to the extent that, pursuant to this Section 2.19 amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such recipient's failure to comply
with Section 2.19(d) and (iv) Taxes imposed under FATCA (all such non-excluded
Taxes, collectively or individually, "Indemnified Taxes").  If any Loan Party or
any other Person is required by law to make any deduction or withholding on
account of any Indemnified Tax or Other Tax from any sum paid or payable by any
Loan Party to any Agent or any Lender under any of the Loan Documents:  (1) the
Company shall notify Agents of any such requirement or any change in any such
requirement as soon as the Company becomes aware of it; (2) the Company shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on any Agent or such Lender, as the
case may be) on behalf of and in the name of such Agent or such Lender; (3) the
sum payable by such Loan Party shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, such
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (4) within thirty days after paying any sum
from which it is required by law to make any deduction or withholding, the
Company shall deliver to Agents evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.
 
 
- 48 -

--------------------------------------------------------------------------------

 
(b)            Other Taxes.  The Loan Parties shall pay to the relevant
Governmental Authorities any present or future stamp or documentary Taxes or any
other excise or property Taxes that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document ("Other Taxes").  Within thirty days
after paying any such Other Taxes, each Loan Party shall deliver to Agents and
Lenders evidence satisfactory to Agents and Lenders that such Other Taxes have
been paid to the relevant Governmental Authority.
 
(c)            Tax Indemnification.  The Loan Parties hereby jointly and
severally indemnify and agree to hold each Agent and each Lender harmless from
and against all Indemnified Taxes and Other Taxes (including, without
limitation, Indemnified Taxes and Other Taxes imposed on any amounts payable
under this Section 2.19) paid by such Person, whether or not such Indemnified
Taxes or Other Taxes were correctly or legally asserted.  Such indemnification
shall be paid within ten days from the date on which any Agent or Lender makes
written demand therefor specifying in reasonable detail the nature and amount of
such Indemnified Taxes or Other Taxes.
 
 
- 49 -

--------------------------------------------------------------------------------

 
(d)            Tax Documentation.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and Administrative Agent, at the time or times reasonably
requested by the Company or Administrative Agent, such properly completed and
executed documentation reasonably requested by the Company or Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Company or Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Company or
Administrative Agent as will enable the Company or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(d)(ii)(A), (ii)(B) and (ii)(C) below) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)           Without limiting the generality of the foregoing,
 
(A)           Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a "Non-US Lender") shall deliver to Administrative
Agent (for transmission to the Company upon the Company's written request), on
or prior to the date hereof (in the case of each Lender listed on the signature
pages hereof on the date hereof) or on or prior to the date such Person becomes
a Lender hereunder, and at such other times as may be necessary in the
determination of Administrative Agent (in its reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8IMY
(with appropriate attachments), W-8BEN or W-8ECI (or any successor forms), as
applicable, properly completed and duly executed by such Lender to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents, and
(ii) if such Lender is claiming exemption from United States federal income tax
under Section 871(h) or 881(c) of the Internal Revenue Code, a Certificate
Regarding Non-Bank Status, properly completed and duly executed by such
Lender.  Each Lender required to deliver any forms or certificates with respect
to United States federal income tax withholding matters pursuant to this Section
2.19(d) hereby agrees, from time to time after the initial delivery by such
Lender of such forms or certificates, whenever a lapse in time or change in
circumstances renders such forms or certificates obsolete or inaccurate in any
material respect, that such Lender shall deliver to Administrative Agent (for
transmission to the Company upon the Company's written request) two new original
copies of Internal Revenue Service Form W-8IMY (with appropriate attachments
thereto), W-8BEN or W-8ECI, as applicable, and, if applicable, a Certificate
Regarding Non-Bank Status (or any successor forms), as the case may be, properly
completed and duly executed by such Lender, or notify Administrative Agent and
the Company of its inability to deliver any such forms or
certificates.  Notwithstanding the above, a Non-US Lender shall not be required
to deliver any form pursuant to Section 2.19(d)(i) that such Non-US Lender is
not legally able to deliver.
 
 
- 50 -

--------------------------------------------------------------------------------

 
(B)           If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Company and
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Company or Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or Administrative Agent as may be necessary
for the Company and Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.19(d)(ii)(B), FATCA shall
include any amendments made to FATCA after the date of this
Agreement.  Notwithstanding the above, a Lender shall not be required to deliver
any form or other form of documentation pursuant to this Section 2.19(d)(ii)(B)
that such Lender is not legally able to deliver.
 
(C)           Each Lender that is a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes shall deliver to Administrative Agent (for
transmission to the Company upon the Company's written request), on or prior to
the Interim Facility Effective Date (in the case of each such Lender listed on
the signature pages hereof on the Interim Facility Effective Date) or on or
prior to the date such Person becomes a Lender hereunder, and at such other
times as may be necessary in the determination of Administrative Agent (in its
reasonable exercise of its discretion), two original copies of Internal Revenue
Service Form W-9 (or any successor forms) properly completed and duly executed
by such Lender to establish that such Lender is not subject to United States
backup withholding taxes with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents.
 
(e)            Treatment of Certain Refunds.  If any Agent or Lender determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this Section
2.19, it shall pay to such Loan Party an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.19 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Agent or Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Agent or Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or Lender in the event the Agent or Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Agent or Lender be required
to pay any amount to such Loan Party pursuant to this subsection the payment of
which would place the Agent or Lender in a less favorable net after-Tax position
than such Agent or Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Agent or Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.
 
 
- 51 -

--------------------------------------------------------------------------------

 
Section 2.20.           Obligation to Mitigate.  Each Lender agrees that, as
promptly as practicable after the officer of such Lender responsible for
administering its Loans becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18 or 2.19, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitments or Loans through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Commitments or Loans or the interests of such
Lender; provided such Lender will not be obligated to utilize such other office
pursuant to this Section 2.20 unless the Company agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above.  A certificate as to the amount of any such expenses payable by
the Company pursuant to this Section 2.20 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Company
(with a copy to Administrative Agent) shall be conclusive absent manifest error.
 
Section 2.21.          Defaulting Lenders.  Anything contained herein to the
contrary notwithstanding, in the event that any Lender violates any provision of
Section 10.5(c), or, other than at the direction or request of any regulatory
agency or authority, defaults (in each case, a "Defaulting Lender") in its
obligation to fund (a "Funding Default") any Loan (in each case, a "Defaulted
Loan"), then (a) during any Default Period with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a "Lender" for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Loan Documents; (b) to the extent permitted by
applicable law, until such time as the Default Excess, if any, with respect to
such Defaulting Lender shall have been reduced to zero, (i) any voluntary
prepayment of the Loans shall, if Required Lenders so direct at the time of
making such voluntary prepayment, be applied to the Loans of other Lenders as if
such Defaulting Lender had no Loans outstanding and the Commitment of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Loans
shall, if Required Lenders so direct at the time of making such mandatory
prepayment, be applied to the Loans of other Lenders (but not to the Loans of
such Defaulting Lender) as if such Defaulting Lender had funded all Defaulted
Loans of such Defaulting Lender, it being understood and agreed that the Company
shall be entitled to retain any portion of any mandatory prepayment of the Loans
that is not paid to such Defaulting Lender solely as a result of the operation
of the provisions of this clause (b); and (c) such Defaulting Lender's
Commitment shall be excluded for purposes of calculating the Commitment fee
payable to the Lenders in respect of any day during any Default Period with
respect to such Defaulting Lender, and such Defaulting Lender shall not be
entitled to receive any fee pursuant to Section 2.10 with respect to such
Defaulting Lender's Commitment in respect of any Default Period with respect to
such Defaulting Lender.  No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.21, performance by the Company of its obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.21.  The rights and remedies against
a Defaulting Lender under this Section 2.21 are in addition to other rights and
remedies which the Company may have against such Defaulting Lender with respect
to any Funding Default and which any Agent or any Lender may have against such
Defaulting Lender with respect to any Funding Default or violation of Section
10.5(c).
 
 
- 52 -

--------------------------------------------------------------------------------

 
Section 2.22.           [Intentionally Omitted].
 
Section 2.23.           [Intentionally Omitted].
 
ARTICLE III

 
SECURITY AND ADMINISTRATIVE PRIORITY
 
Section 3.1.             Collateral; Grant of Lien and Security Interest.
 
(a)           As security for the full and timely payment and performance of all
of the Obligations, each Loan Party hereby, assigns, pledges and grants to
Collateral Agent, for the benefit of the Agents and the Lenders, a first
priority security interest in and to and Lien on all of the “DIP Collateral” (as
defined in the Bankruptcy Court Orders) (all property of the Loan Parties
subject to the security interest referred to in this Section 3.1(a) being
hereinafter collectively referred to as the "Collateral").
 
(b)           Upon entry of the Interim Bankruptcy Court Order or Final
Bankruptcy Court Order, as the case may be, the Liens and security interests in
favor of Collateral Agent referred to in Section 3.1(a) hereof shall be valid
and perfected Liens and security interests in the Collateral, prior to all other
Liens and security interests in the Collateral, other than the Permitted
Priority Liens.  Such Liens and security interests and their priority shall
remain in effect until the Commitments shall have been terminated and all
Obligations shall have been repaid in cash in full.
 
(c)           Notwithstanding anything herein to the contrary (i) all proceeds,
income and other revenues received by the Company, any Subsidiary of the Company
or the Agents or any Lender from the Collateral subject to the Liens granted in
this Section 3.1 or under any other Loan Document or by the Bankruptcy Court
Orders shall be subject to the prior payment of Carve-Out Expenses to the extent
set forth in the Bankruptcy Court Orders, and (ii) no Person entitled to
Carve-Out Expenses shall be entitled to sell or otherwise dispose, or seek or
object to the sale or other disposition, of any Collateral.
 
 
- 53 -

--------------------------------------------------------------------------------

 
Section 3.2.             Administrative Priority.  Each of the Loan Parties
agrees for itself that the Obligations of such Person shall, pursuant to Section
364(c)(1) of the Bankruptcy Code, constitute allowed administrative expenses in
the Chapter 11 Cases, having priority over all administrative expenses of and
unsecured claims against such Person now existing or hereafter arising, of any
kind or nature whatsoever, including, without limitation, all administrative
expenses of the kind specified in, or arising or ordered under, Sections 105,
326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), 552(b), 726, 1113 and 1114 of
the Bankruptcy Code, subject only to the prior payment of Carve-Out Expenses to
the extent set forth in the Bankruptcy Court Orders.
 
Section 3.3.             Grants, Rights and Remedies.  The Liens and security
interests granted pursuant to Section 3.1(a) hereof and the administrative
priority granted pursuant to Section 3.2 hereof may be independently granted by
the Loan Documents and by other Loan Documents hereafter entered into.  This
Agreement, the Bankruptcy Court Orders and such other Loan Documents supplement
each other, and the grants, priorities, rights and remedies of the Agents and
the Lenders hereunder and thereunder are cumulative.
 
Section 3.4.             No Filings Required.  The Liens and security interests
referred to herein shall be deemed valid and perfected by entry of the Interim
Bankruptcy Court Order or the Final Bankruptcy Court Order, as the case may be,
and entry of the Interim Bankruptcy Court Order shall have occurred on or before
the date of any Loan and entry of the Final Bankruptcy Court Order shall have
occurred on or before the date of any Loan made during the Final
Period.  Collateral Agent shall not be required to file any financing
statements, mortgages, vessel mortgages, notices of Lien or similar instruments
in any jurisdiction or filing office or to take any other action in order to
validate or perfect the Lien and security interest granted by or pursuant to
this Agreement, the Interim Bankruptcy Court Order or the Final Bankruptcy Court
Order, as the case may be, or any other Loan Document.
 
Section 3.5.             Survival.  The Liens, lien priority, administrative
priorities and other rights and remedies granted to the Agents and the Lenders
pursuant to this Agreement, the Bankruptcy Court Orders and the other Loan
Documents (specifically including, but not limited to, the existence, perfection
and priority of the Liens and security interests provided herein and therein,
and the administrative priority provided herein and therein) shall not be
modified, altered or impaired in any manner by any other financing or extension
of credit or incurrence of Indebtedness by any Loan Party (pursuant to Section
364 of the Bankruptcy Code or otherwise), or by any dismissal or conversion of
any of the Chapter 11 Cases, or by any other act or omission
whatsoever.  Without limitation, notwithstanding any such order, financing,
extension, incurrence, dismissal, conversion, act or omission:
 
(a)           except for the Carve-Out Expenses to the extent set forth in the
Bankruptcy Court Orders, no costs or expenses of administration which have been
or may be incurred in the Chapter 11 Cases or any conversion of the same or in
any other proceedings related thereto, and no priority claims, are or will be
prior to or on parity with any claim of the Agents and the Lenders against any
Loan Party in respect of any Obligation;
 
(b)           the Liens in favor of the Agents and the Lenders set forth in
Section 3.1(a) hereof shall constitute valid and perfected first priority Liens
and security interests, subject only to Permitted Priority Liens to which such
Liens and security interests may be subordinate and junior, and shall be prior
to all other Liens and security interests, now existing or hereafter arising, in
favor of any other creditor or any other Person whatsoever; and
 
 
- 54 -

--------------------------------------------------------------------------------

 
(c)           the Liens in favor of the Agents and the Lenders set forth herein
and in the other Loan Documents shall continue to be valid and perfected without
the necessity that Collateral Agent file financing statements, mortgages or
otherwise perfect its Lien under applicable non-bankruptcy law.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.1.             Interim Facility Effective Date.  The Credit Extension
on the Interim Facility Effective Date was made upon the satisfaction of the
conditions set forth in the Commitment Letter.
 
Section 4.2.             Conditions Precedent to Final Facility
Effectiveness.  The obligation of any Agent or any Lender to make any Loan
during the Final Period shall commence as of the Business Day (the "Final
Facility Effective Date") when each of the following conditions precedent shall
have been satisfied in a manner reasonably satisfactory to the Required Lenders
or their advisors (it being agreed and understood that no Loan shall be made
unless the requirements of Section 11.22 that are required to occur prior to
funding have occurred):
 
(a)            Final Bankruptcy Court Order, Etc.  The Final Bankruptcy Court
Order shall have been signed and entered by the Bankruptcy Court within a date
which is 45 days following the date of the entry of the Interim Facility
Bankruptcy Court Order, and Administrative Agent and the Lenders (or their
respective counsel) shall have received a true and complete copy of such order,
and such order shall be in full force and effect and shall not be subject to a
pending appeal or have been reversed, modified, amended, stayed or vacated
absent the prior written consent of the Agents and the Required Lenders.
 
(b)            Loan Documents. Administrative Agent and the Lenders (or their
respective counsel) shall have received sufficient copies of this Agreement,
each other Loan Document and any other documents reasonably required by
Administrative Agent or the Lenders executed and delivered by the parties
thereto.
 
(c)            Organizational Documents; Incumbency. Collateral Agent or the
Lenders (or their respective counsel) shall have received (i) sufficient copies
of the Organizational Documents of each Loan Party, executed and delivered by
each Loan Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Final
Facility Effective Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Loan
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Loan Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Final Facility Effective Date, certified as of the Final Facility Effective
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; (iv) a good standing certificate from
the applicable Governmental Authority of each Loan Party's jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Final Facility Effective Date; and (v) such other
documents as Required Lenders may reasonably request
 
 
- 55 -

--------------------------------------------------------------------------------

 
(d)            Legality.  The making of the Loans on the Final Facility
Effective Date shall not contravene any law, rule or regulation applicable to
any Agent or any Lender.
 
(e)            Budget.  Lenders shall have received from the Company the Budget,
together with an officers' certificate from the Company's chief executive
officer and chief financial officer regarding the Budget and containing the
certifications set forth in Section 5.8.
 
(f)            Liens; Priority.  The Required Lenders shall be satisfied that
Collateral Agent has been granted, and still continues to hold, for the benefit
of the Agents and the Lenders a perfected, first priority Lien on and security
interest in all of the Collateral, subject only to Permitted Priority Liens.  At
the request of the Required Lenders, Collateral Agent shall receive UCC, tax and
judgment Lien searches and title reports with respect to all real property owned
by the Loan Parties and other appropriate evidence, evidencing the absence of
any Liens or mortgages on the Collateral, except Permitted Liens.
 
(g)            Personal Property Collateral. Collateral Agent shall have
received:
 
(i)           evidence satisfactory to the Required Lenders of the compliance by
each Loan Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents, together with appropriate financing statements
on Form UCC-1 in proper form for filing in such office or offices as may be
necessary or, in the opinion of Required Lenders, desirable to perfect the
security interests purported to be created by each Pledge and Security
Agreement; and
 
(ii)           evidence that each Loan Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, intellectual property security agreements (in recordable form)
accompanied by appropriate search results from the U.S. Copyright Office and the
U.S. Patent and Trademark Office).
 
(h)            Material Adverse Effect.  No event or development shall have
occurred since the Filing Date which could reasonably be expected to have a
Material Adverse Effect.
 
(i)            Delivery of Documents.  The Agents and the Lenders (or their
respective counsel) shall have received each of the following documents, in each
case, in form and substance reasonably satisfactory to the Required Lenders or
their advisors:
 
(i)           fully executed and notarized Mortgages (or Mortgage amendments, to
the extent permitted by the Required Lenders), in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering each Real
Estate Asset owned by the Loan Parties;
 
 
- 56 -

--------------------------------------------------------------------------------

 
(ii)           [Intentionally Omitted];
 
(iii)           [Intentionally Omitted];
 
(iv)           [Intentionally Omitted];
 
(v)           [Intentionally Omitted];
 
(vi)           a Control Agreement with respect to each Deposit Accounts,
Securities Account and Commodities Account maintained by any Loan Party which is
required to be made subject to a Control Agreement pursuant to the terms of the
Loan Documents;
 
(vii)           a share mortgage, in form and substance reasonably satisfactory
to the Required Lenders, pursuant to which the Company shall pledge 65% of the
Capital Stock of Global Geophysical Services, Ltd. to Collateral Agent for the
benefit of the Agents and the Lenders; and
 
(viii)           such intellectual property documents as the Lenders may
request.
 
(j)            Closing Certificate.  The Company shall have delivered to
Administrative Agent and the Lenders (or their respective counsel) a Closing
Certificate, together with all attachments thereto.
 
(k)            Insurance. The Lenders shall have received evidence that the Loan
Parties have insurance (consistent with that set forth in Section 6.5) with
respect to the Collateral in such amounts and scope as is acceptable to the
Required Lenders, and the Agents and the Lenders (or their respective counsel)
shall have received additional insured and loss payee endorsements, as
applicable, with respect thereto, in form and substance reasonably acceptable to
the Lenders.
 
(l)            Pre-Petition Obligations. Any and all agreements, filings or
documents relating to any adequate protection granted to the Existing Lenders
and the Existing Agents pursuant to the Interim Bankruptcy Court Order shall
have been terminated.
 
Section 4.3.             Conditions to Each Credit Extension.
 
(a)            Conditions Precedent.  The obligation of each Lender to make any
Loan on any Credit Date occurring after the Interim Facility Effective Date, is
subject to the satisfaction, or waiver in accordance with Section 11.5, of the
following conditions precedent:
 
(i)           Administrative Agent shall have received a fully executed and
delivered Funding Notice, accompanied by the certificates specified in Section
2.1(c)(ii);
 
 
- 57 -

--------------------------------------------------------------------------------

 
(ii)           as of such Credit Date, the representations and warranties
contained herein and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Credit Date shall be true and correct in all material respects (except that
such materiality qualifier shall not be applied to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the context thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of that Credit Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that such materiality qualifier shall not be applied to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the context thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date;
 
(iii)           as of such Credit Date, no Event of Default or Default shall
have occurred and be continuing or would result from the consummation of the
applicable Credit Extension;
 
(iv)           the Loan Parties shall have paid (or shall pay concurrently with
the funding of the Loans on such Credit Date) all fees, costs and expenses then
payable by the Loan Parties pursuant to this Agreement and the other Loan
Documents, including, without limitation, the Fee Letter, Section 2.10, and, to
the extent invoiced, Section 11.2 hereof (including the fees and expenses of
counsel to the Agents and the advisors to the Lenders); and
 
(v)           the making of such Loan shall not contravene any law, rule or
regulation applicable to any Agent or any Lender.
 
(b)            Notices.  Any Notice shall be executed by an Authorized Officer
of the Company in a writing delivered to Administrative Agent.  In lieu of
delivering a Notice, the Company may give Administrative Agent telephonic notice
by the required time of any proposed borrowing, conversion or continuation, as
the case may be; provided each such notice shall be promptly confirmed in
writing by delivery of the applicable Notice to Administrative Agent on or
before the applicable date of borrowing, continuation or conversion.  No Agent
or Lender shall incur any liability to the Company in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other person authorized on
behalf of the Company or for otherwise acting in good faith.
 
Section 4.4.             Matters Regarding Perfection and Priority of
Liens.  Notwithstanding anything contained herein, (i) except to the extent that
a Lien on Collateral may be perfected solely by the filing of a UCC financing
statement or by execution and delivery of the Pledge and Security Agreement or
any Mortgage, none of the requirements set forth in Section 4.2 above with
respect to the creation or perfection of a Lien in the Collateral shall
constitute a condition precedent to the obligation of any Lender to make Loans
on the Final Facility Effective Date and (ii) the delivery of insurance
endorsements pursuant to Section 4.2 above shall not constitute a condition
precedent to the obligations of any Lender to make Loans on the Final Facility
Effective Date; provided that, in each case, the Company agrees to deliver, or
cause to be delivered, such documents or take, or cause to be taken, such
actions within 30 days after the Final Facility Effective Date (or such later
date as the Required Lenders shall agree in their reasonable discretion).
 
 
- 58 -

--------------------------------------------------------------------------------

 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Loan Party represents and
warrants to each Agent and Lender, on the Interim Facility Effective Date and on
each Credit Date, that the following statements are true and correct (it being
understood and agreed that the representations and warranties made on the
Interim Facility Effective Date are deemed to be made concurrently with the
consummation of the transactions contemplated hereby):
 
Section 5.1.            Organization; Requisite Power and Authority;
Qualification.  Each of the Company and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 5.1, (b) subject to the entry and the
terms of the Bankruptcy Court Orders, has all requisite power and authority to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby and, in the case of the Company, to make the
borrowings hereunder, (c) subject to the entry and the terms of the Bankruptcy
Court Orders, has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted and (d) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.
 
Section 5.2.            Capital Stock and Ownership.  The Capital Stock of each
of the Company and its Subsidiaries has been duly authorized and validly issued
and is fully paid and non-assessable.  Except as set forth on Schedule 5.2, as
of the Interim Facility Effective Date, there is no existing option, warrant,
call, right, commitment or other agreement to which the Company or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Capital Stock of the Company or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by the Company or any of its
Subsidiaries of any additional membership interests or other Capital Stock of
the Company or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of the Company or any of its
Subsidiaries.  Schedule 5.2 correctly sets forth the ownership interest of the
Company and each of its Subsidiaries in their respective Subsidiaries as of the
Interim Facility Effective Date.
 
Section 5.3.            Due Authorization.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto.
 
Section 5.4.            No Conflict.  The execution, delivery and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not (a) violate any provision of any law or any governmental rule or
regulation applicable to the Company or any of its Subsidiaries, any of the
Organizational Documents of the Company or any of its Subsidiaries, or any
order, judgment or decree (including, without limitation, any order entered in
the Chapter 11 Cases) of any court or other agency of government binding on the
Company or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material Contractual Obligation of the Company or any of its Subsidiaries (other
than conflicts, breaches and defaults the enforcement of which will be stayed by
virtue of the filing of the Chapter 11 Cases); (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Company or any of its Subsidiaries (other than any Liens created under any of
the Loan Documents in favor of Collateral Agent, on behalf of Secured Parties);
(d) result in any default, non-compliance, suspension revocation, impairment,
forfeiture or non-renewal of any material permit, license, authorization or
approval applicable to its operations or any of its properties; or (e) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any material Contractual Obligation of the Company or any of
its Subsidiaries, except for such approvals or consents which will be obtained
on or before the Interim Facility Effective Date and disclosed in writing to the
Lenders.
 
 
- 59 -

--------------------------------------------------------------------------------

 
Section 5.5.             Governmental Consents.  The execution, delivery and
performance by Loan Parties of the Loan Documents to which they are parties and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority except for (i)
the entry of the Bankruptcy Court Orders, (ii) filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation and (iii) any registrations with, consents or
approvals of, notices to, or other actions to, with or by any Governmental
Authority which have already been obtained, taken, given or made.
 
Section 5.6.            Binding Obligation.  Each Loan Document has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors' rights generally or by equitable principles
relating to enforceability.
 
Section 5.7.            Financial Statements.  As of the Final Facility
Effective Date, the financial statements set forth in Company’s annual report on
form 10-K for the Fiscal Year ended December 31, 2013 have been prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the date thereof and the results of operations and cash flows,
on a consolidated basis, of the entities described therein for the period then
ended.
 
Section 5.8.            Budget.  The Budget has been prepared on a reasonable
basis and in good faith by the Company, is based on good faith estimates and
assumptions made by the management of the Company that are reasonable at the
time made and upon the best information then reasonably available to the
Company, and the Company is not aware of any facts or information that would
lead it to believe that such Budget is not attainable.
 
 
- 60 -

--------------------------------------------------------------------------------

 
Section 5.9.             No Material Adverse Effect.  Since the Filing Date, no
event, circumstance or change has occurred that has caused, either in any case
or in the aggregate, a Material Adverse Effect.
 
Section 5.10.          Adverse Proceedings, etc.  There are no Adverse
Proceedings that, individually or in the aggregate, (a) relate to any Loan
Document or the transactions contemplated hereby or thereby or (b) would
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries (i) is in violation of any applicable laws that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
Section 5.11.          Payment of Taxes.  Except as otherwise permitted under
Section 6.3, all tax returns and reports of the Company and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes due
and payable and all assessments, fees and other governmental charges upon the
Company and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable.  The Company knows of no proposed tax assessment against the
Company or any of its Subsidiaries in excess of $100,000 in the aggregate (i)
which is not being actively contested by the Company or such Subsidiary in good
faith and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor; or (ii) the payment or enforcement of
which is not stayed as a result of the Chapter 11 Cases.
 
Section 5.12.           Properties.
 
(a)            Title.  Each of the Company and its Subsidiaries has (i) good,
sufficient, marketable and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good and valid title to (in the case of
all other personal property), all of their respective tangible and intangible
properties and assets (other than immaterial (with respect to the ability of the
Loan Parties taken as whole to perform their obligations under the Loan
Documents) properties and assets). All such material properties and assets are
in working order and condition, ordinary wear and tear excepted, and except as
permitted by this Agreement, all such properties and assets are free and clear
of Liens.
 
(b)            Real Estate.  As of the Interim Facility Effective Date,
Schedule 5.12 contains a true, accurate and complete list of (i) all Real Estate
Assets and (ii) the termination date, lessor and annual base rent under each
lease or sublease.  Each agreement described in clause (ii) of the immediately
preceding sentence is in full force and effect and the Company does not have
knowledge of any default that has occurred and is continuing thereunder that is
not stayed as a result of the Chapter 11 Cases, and each such agreement that is
material to the operations of the Company and its Subsidiaries, taken as a
whole, constitutes the legally valid and binding obligation of each applicable
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally
or by equitable principles, in each case, other than leases terminated in the
ordinary course of business after the Interim Facility Effective Date.
 
 
- 61 -

--------------------------------------------------------------------------------

 
Section 5.13.           Environmental Matters.  Except as is not reasonably
expected to have a Material Adverse Effect:
 
(a)           No Environmental Claim has been asserted against any Loan Party or
any predecessor in interest nor has any Loan Party received notice of any
threatened or pending Environmental Claim against such Loan Party or any
predecessor in interest.
 
(b)           There has been no Release or threatened Release of Hazardous
Materials in violation of Environmental Law at any of the properties currently
or formerly owned or operated by any Loan Party or any predecessor in interest,
or to the knowledge of any Loan Party, at any properties formerly owned or
operated by any Loan Party or predecessor in interest or at any disposal or
treatment facility which received Hazardous Materials generated by any Loan
Party or any predecessor in interest.
 
(c)           The operation of the business of, and each of the properties owned
or operated by, each Loan Party are in compliance with all Environmental Laws.
 
(d)           Each Loan Party holds and is in compliance with all Governmental
Authorizations required under any Environmental Laws in connection with the
operations carried on by it and the properties owned or operated by it.
 
(e)           No event or condition has occurred or is occurring with respect to
any Environmental Law, any Release or threatened Release of Hazardous Materials,
or any Hazardous Materials Activity which could reasonably be expected to form
the basis of an Environmental Claim against any Loan Party.
 
(f)           No Loan Party has received any notification pursuant to any
Environmental Laws that (i) any work, repairs, construction or Capital
Expenditures are required to be made in respect of, or as a condition of,
continued compliance with any Environmental Laws, or any license, permit or
approval issued pursuant thereto or (ii) any license, permit or approval
referred to above is about to be reviewed, made subject to limitations or
conditions, revoked, withdrawn or terminated.
 
(g)            The Loan Parties have made available to the Agents and the
Lenders (or their respective counsel) true and complete copies of all
environmental reports, audits and investigations related to the Real Property or
the operations of the Loan Parties.
 
Section 5.14.          No Defaults.  Neither the Company nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, would constitute such a default, except, in each case,
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to have a Material Adverse Effect.
 
 
- 62 -

--------------------------------------------------------------------------------

 
Section 5.15.           Material Contracts.  Schedule 5.15, together with any
updates provided pursuant to Section 6.1(l), contains a true, correct and
complete list of all the Material Contracts; except to the extent resulting from
the Chapter 11 Cases or related to the entry and terms of the Bankruptcy Court
Orders, such Material Contracts are in full force and effect, except to the
extent resulting from, or relating to, the entry and the terms of the Bankruptcy
Court Orders, and no defaults exist thereunder (other than as described in
Schedule 5.15).
 
Section 5.16.           Governmental Regulation.  Neither the Company nor any of
its Subsidiaries is subject to regulation under the Public Utility Holding the
Company Act of 2005, the Federal Power Act or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations
unenforceable.  Neither the Company nor any of its Subsidiaries is a "registered
investment company" or a company "controlled" by a "registered investment
company" or a "principal underwriter" of a "registered investment company" as
such terms are defined in the Investment the Company Act of 1940 or otherwise
subject to regulation under the Investment the Company Act of 1940.
 
Section 5.17.           Margin Stock.  Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  No part of the proceeds of the Loans made to such Loan Party will
be used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
Section 5.18.           Employee Matters.  Neither the Company nor any of its
Subsidiaries is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect.  There is (a) no unfair labor
practice complaint pending against the Company or any of its Subsidiaries, or to
the best knowledge of the Company, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Company or any of its Subsidiaries or to the best knowledge of the
Company, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving the Company or any of its Subsidiaries, and
(c) to the best knowledge of the Company, no union representation question
existing with respect to the employees of the Company or any of its Subsidiaries
and, to the best knowledge of the Company, no union organization activity that
is taking place, except (with respect to any matter specified in clause (a), (b)
or (c) above, either individually or in the aggregate) as would not reasonably
be expected to have a Material Adverse Effect.
 
Section 5.19.           Employee Benefit Plans.  The Company, each of its
Subsidiaries and each of their respective ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan.  Each Pension Plan which is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Pension Plan is so qualified and nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Pension Plan to lose its qualified status.  No material liability to the PBGC
(other than required premium payments) or the Internal Revenue Service has been
or is expected to be incurred by the Company, any of its Subsidiaries or any of
their ERISA Affiliates.  No ERISA Event has occurred or is reasonably expected
to occur.  Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates. No Pension Plan has become subject to the
funding based benefit restrictions under Section 436 of the Code.  As of the
most recent valuation date for each Multiemployer Plan for which the actuarial
report is available, the potential liability of Company, its Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is not greater than $25,000.  The Company, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of Section
515 of ERISA with respect to each Multiemployer Plan and are not in material
"default" (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.
 
 
- 63 -

--------------------------------------------------------------------------------

 
Section 5.20.          Certain Fees.  No broker's or finder's fee or commission
will be payable with respect hereto or any of the transactions contemplated
hereby.
 
Section 5.21.          [Intentionally Omitted].
 
Section 5.22.          Compliance with Statutes, etc.  Each of the Company and
its Subsidiaries is in compliance with (i) its organizational documents and (ii)
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its property, except such non-compliance
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
 
Section 5.23.           Intellectual Property. As of the Interim Facility
Effective Date, each of the Company and its Subsidiaries own, or hold licenses
in, all trademarks, trade names, copyrights, patents, and licenses that are
necessary to the conduct of its business as currently conducted, and attached
hereto as Schedule 5.23 is a true, correct, and complete listing of all material
trademarks, trade names, copyrights, patents, and licenses as to which the
Company or one of its Subsidiaries is the owner or is an exclusive licensee as
of the Interim Facility Effective Date.
 
Section 5.24.           [Intentionally Omitted].
 
Section 5.25.           Customers and Suppliers.  Except to the extent resulting
from, or related to, the entry and the terms of the Chapter 11 Cases or the
Bankruptcy Court Orders, there exists no actual or threatened termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (a) any of the Company or its Subsidiaries, on the one
hand, and any customer or any group thereof, on the other hand, whose agreements
with any of the Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of such Loan Party or any of its
Subsidiaries, or (b) any of the Company or its Subsidiaries, on the one hand,
and any supplier or any group thereof, on the other hand, whose agreements with
any of the Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of the Company or its Subsidiaries, in
each case, that individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect.
 
 
- 64 -

--------------------------------------------------------------------------------

 
Section 5.26.          Insurance.  Each of the Company and its Subsidiaries
keeps its property adequately insured and maintains (a) insurance to such extent
and against such risks as is customary with companies in the same or similar
businesses, (b) workmen's compensation insurance in the amount required by
applicable law, (c) public liability insurance, in the amount customary with
companies in the same or similar business against claims for personal injury or
death on properties owned, occupied or controlled by it, and (d) such other
insurance as may be required by law or as may be reasonably required by Required
Lenders.  Schedule 5.26 sets forth a list of all insurance maintained by each
Loan Party on the Interim Facility Effective Date.
 
Section 5.27.          [Intentionally Omitted].
 
Section 5.28.          Permits, Etc.  Each Loan Party has, and is in compliance
with, all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, which, if not obtained, would
reasonably be expected to have a Material Adverse Effect. Other than the pending
of the Chapter 11 Cases or the entry of any order of the Bankruptcy Court, no
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, would result in the suspension, revocation,
impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except, to the extent any such
condition, event or claim would not reasonably be expected to have a Material
Adverse Effect.
 
Section 5.29.          Bank Accounts and Securities Accounts.  Schedule 5.29
sets forth a complete and accurate list as of the Interim Facility Effective
Date of all deposit, checking and other bank accounts, all securities and other
accounts maintained with any broker dealer and all other similar accounts
maintained by each Loan Party, together with a description thereof (i.e., the
bank or broker dealer at which such deposit or other account is maintained and
the account number and the purpose thereof).
 
Section 5.30.          Security Interests.  The Pledge and Security Agreement
creates in favor of Collateral Agent, for the benefit of Secured Parties, a
legal, valid and enforceable security interest in the Collateral secured
thereby.  Upon the filing of the UCC-1 financing statements described in Section
4.1(g) and the recording of the Collateral Assignments for Security referred to
in each Pledge and Security Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, such security
interests in and Liens on the Collateral granted thereby shall be perfected,
first priority security interests, and no further recordings or filings are or
will be required in connection with the creation, perfection or enforcement of
such security interests and Liens, other than (a) the filing of continuation
statements in accordance with applicable law, (b) the recording of the
Collateral Assignments for Security pursuant to each Pledge and Security
Agreement in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, with respect to after-acquired U.S. patent and
trademark applications and registrations and U.S. copyrights, (c) the
recordation of appropriate evidence of the security interest in the appropriate
foreign registry with respect to all foreign intellectual property and (d) the
taking of appropriate actions under applicable state law to perfect the Lien of
Collateral Agent with respect to any asset of any Loan Party that is subject to
a certificate of title.
 
 
- 65 -

--------------------------------------------------------------------------------

 
Section 5.31.           PATRIOT ACT and FCPA.  To the extent applicable, each
Loan Party is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act ) of 2001 (the "PATRIOT Act").  Neither
the Loan Parties nor any of their officers, directors, employees or agents
acting on the Loan Parties' behalf shall use the proceeds of the Loans to make
any payments, directly or indirectly (including through any third party
intermediary), to any Foreign Official in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended (the "FCPA").  None of the Loan
Parties nor any Subsidiary of any Loan Parties, is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Terrorism Laws.  None of the Loan Parties, nor any
Subsidiary of any Loan Parties, or their respective agents acting or benefiting
in any capacity in connection with the Loans or other transactions hereunder, is
a Blocked Person.  None of the Loan Parties, nor any of their agents acting in
any capacity in connection with the Loans or other transactions hereunder (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to any OFAC Sanctions Programs.
 
Section 5.32.           [Intentionally Omitted].
 
Section 5.33.           Disclosure.  No representation or warranty of any Loan
Party contained in any Loan Document or in any other documents, certificates or
written statements furnished to the Lenders by or on behalf of the Company or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to the Company, in the case of any document not furnished
by either of them) necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances in which the
same were made.  Any projections and pro forma financial information contained
in such materials are based upon good faith estimates and assumptions believed
by the Company to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  There are no facts known to the Company
(other than matters of a general economic nature) that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect and
that have not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders for use in connection with the transactions
contemplated hereby.
 
Section 5.34.          [Intentionally Omitted].
 
 
- 66 -

--------------------------------------------------------------------------------

 
Section 5.35.          Use of Proceeds.  The proceeds of the Loans shall be used
in accordance with the terms of the Budget (subject to Permitted Deviations)
(a)(i) to pay for the fees, costs and expenses incurred in connection with the
transactions contemplated hereby and in connection with the Chapter 11 Cases and
(ii) to fund working capital of the Loan Parties (including, without limitation,
payments of fees and expenses to professionals under Sections 328 and 331 of the
Bankruptcy Code and administrative expenses of the kind specified in Section
503(b) of the Bankruptcy Code incurred in the ordinary course of business of the
Loan Parties or otherwise approved by the Bankruptcy Court (and not otherwise
prohibited under this Agreement)) and (b) in the case of certain of the Loans
made on the Final Facility Effective Date, to repay the Pre-Petition Obligations
in full.  Without limiting the foregoing, none of the proceeds of the Loans, the
Collateral or any portion of the Carve-Out shall be used in connection with the
investigation, initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation that is prohibited by the Bankruptcy
Court Orders or in any other way prohibited by the Bankruptcy Court Orders.
 
Section 5.36.          Administrative Priority; Lien Priority.
 
(a)            After the Interim Bankruptcy Court Order Entry Date or the Final
Bankruptcy Court Order Entry Date, as the case may be, the Obligations of the
Loan Parties will constitute allowed administrative expenses in the Chapter 11
Cases, having priority in payment over all other administrative expenses and
unsecured claims against the Loan Parties now existing or hereafter arising, of
any kind or nature whatsoever, including, without limitation, all administrative
expenses of the kind specified in, or arising or ordered under, Sections 105,
326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), 552(b), 726, 1113 and 1114 of
the Bankruptcy Code, subject only to the prior payment of Carve-Out Expenses to
the extent set forth in the Bankruptcy Court Orders.
 
(b)            Upon entry of the Interim Bankruptcy Court Order or the Final
Bankruptcy Court Order, as the case may be, the Lien and security interest of
Collateral Agent on the Collateral shall be a valid and perfected first priority
Lien, subject only to Permitted Priority Liens.
 
(c)            On or after the Interim Bankruptcy Court Order Entry Date and
prior to the Final Bankruptcy Court Order Entry Date, the Interim Bankruptcy
Court Order is in full force and effect, and has not been reversed, modified,
amended, stayed or vacated absent the written consent of the Agents, the
Required Lenders and the Company, and after the Final Bankruptcy Court Order
Entry Date, the Final Bankruptcy Court Order is in full force and effect, is not
subject to a pending appeal, and has not been reversed, modified, amended,
stayed or vacated absent the consent of the Agents and the Required Lenders.
 
Section 5.37.                      Appointment of Trustee or Examiner;
Liquidation.  No order has been entered in any Chapter 11 Case (a) for the
appointment of a Chapter 11 trustee, (b) for the appointment of an examiner with
enlarged powers (beyond those set forth in Sections 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code or (c) to convert
any Chapter 11 Case to a Chapter 7 case or to dismiss any Chapter 11 Case.
 
 
- 67 -

--------------------------------------------------------------------------------

 
ARTICLE VI

 
AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Commitment is in effect
and until indefeasible payment in full of all Obligations (other than contingent
obligations for which no claim has been made), each Loan Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Article VI.
 
Section 6.1.             Financial Statements and Other Reports.  Unless
otherwise provided below, the Company will deliver to the Administrative Agent
and the advisors to the Lenders:
 
(a)            Monthly Reports.  As soon as available, and in any event within
30 days after the end of each month (commencing with the month ending April 30,
2014), the consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such month and the related consolidated and
consolidating statements of income, consolidated statements of stockholders'
equity, consolidated statements of cash flows of the Company and its
Subsidiaries and consolidated EBITDA of the Company and its Subsidiaries for
such month and for the period from the beginning of the then current Fiscal Year
to the end of such month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a schedule of reconciliations for any
reclassifications with respect to prior months or periods (and, in connection
therewith, copies of any restated financial statements for any impacted month or
period), a Financial Officer Certification and a Narrative Report with respect
thereto;
 
(b)            Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter), the consolidated and consolidating
balance sheets of the Company and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders' equity and cash flows of the
Company and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;
 
(c)            Annual Financial Statements.  Subject to the Final Bankruptcy
Court Order approving and permitting the Company to pay the fees and expenses of
its auditors and tax accountants, as soon as available, and in any event within
90 days after the end of each Fiscal Year (or, if earlier, 15 days after the
date required to be filed with the SEC), or in the case of the Fiscal Year ended
December 31, 2013, April 30, 2014, (i) the consolidated and consolidating
balance sheets of the Company and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders' equity and cash flows of the
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto; and (ii) with respect to such annual
consolidated financial statements a report thereon of UHY LLP or other
independent certified public accountants of recognized national standing
selected by the Company, and reasonably satisfactory to the Required Lenders
(which report shall be unqualified as to scope of audit, and shall state that
such consolidated financial statements fairly present, in all material respects,
the consolidated financial position of the Company and its Subsidiaries as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in the financial statements) and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);
 
 
- 68 -

--------------------------------------------------------------------------------

 
(d)            Compliance Certificate.  Together with each delivery of financial
statements of the Company and its Subsidiaries pursuant to Section 6.1(b) or
Section 6.1(c), a duly executed and completed Compliance Certificate;
 
(e)            Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
after the Filing Date, the consolidated financial statements of the Company and
its Subsidiaries delivered pursuant to Section 6.1(b) or Section 6.1(c) will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to the Required Lenders;
 
(f)            Notice of Default.  Promptly (but in any event within five (5)
Business Days) upon any officer of the Company obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to the Company or the Company with respect thereto; or
(ii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of an Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Company has taken, is taking
and proposes to take with respect thereto;
 
(g)            Notice of Litigation.  Promptly (but in any event within three
(3) Business Days) upon any officer of the Company obtaining knowledge of (i)
the institution of, or non-frivolous threat of, any Adverse Proceeding not
previously disclosed in writing by the Company to the Lenders, or (ii) any
material development in any Adverse Proceeding that, in the case of either
clause (i) or (ii) if adversely determined, would be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Company to enable
Lenders and their counsel to evaluate such matters;
 
(h)            ERISA.  (i) Promptly (but in any event within three (3) Business
Days) upon becoming aware of the occurrence of or forthcoming occurrence of any
ERISA Event, a written notice specifying the nature thereof, what action the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates has
taken, is taking and proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (A) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (B) all notices received by the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (C) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as any
Agent or the Required Lenders shall reasonably request;
 
 
- 69 -

--------------------------------------------------------------------------------

 
(i)            Budget and Budget Reconciliation.
 
(i)           Not later than two (2) Business Days prior to (x) April [●], 2014
and (y) each four-week period thereafter, deliver to the Agents, the Lenders and
the advisors to the Lenders an updated Budget for the succeeding 13-week period
and an officers' certificate from the Company's chief executive officer and
chief financial officer regarding the Budget and containing the certifications
set forth in Section 5.8, which Budget, upon approval thereof by the Lenders,
shall become the Budget for all purposes of the Loan Documents;
 
(ii)           By not later than 5:00 p.m. (NY time) on Tuesday of each week
(commencing with the first full calendar week following the Filing Date), a
variance report prepared by the Company and its advisors, in form and substance
acceptable to the Lenders in their sole and absolute discretion (an "Approved
Variance Report"), showing comparisons of actual results for each line item
against such line item in the Budget for such preceding week and on a cumulative
basis for the four immediately preceding weeks (or if fewer than four weeks have
lapsed since the Filing, cumulatively from the Petition Date), accompanied by a
narrative explanation, in detail reasonably satisfactory to the Lenders, of each
adverse variance in excess of 15% with respect to any line item during such week
or in excess of any Permitted Deviation with respect to any line item during
such Budget Period; and
 
(iii)           Notwithstanding anything contained in clauses (i) or (ii) above
to the contrary, the Company shall be permitted to deliver to the Agents, the
Lenders and the advisors to the Lenders an updated Budget as frequently as the
Company may elect, but no less frequently than every four weeks, which Budget,
upon approval thereof by the Required Lenders, shall become the Budget for all
purposes of the Loan Documents.
 
(j)            Insurance Report.  As soon as practicable and in any event by
May 30 of each year (or such other date as may be agreed to by the Company and
the Required Lenders from time to time), a report in form and substance
reasonably satisfactory to the Required Lenders outlining all material insurance
coverage maintained as of the date of such report by the Company and its
Subsidiaries and all material insurance coverage planned to be maintained by the
Company and its Subsidiaries in the immediately succeeding annual period;
 
(k)            Notice of Change in Board of Directors.  With reasonable
promptness, written notice of any change in the Board of Directors (or similar
governing body) of the Company or any of its Subsidiaries;
 
 
- 70 -

--------------------------------------------------------------------------------

 
(l)            Notice Regarding Material Contracts.  Promptly (but in any event
within five (5) Business Days) (i) after any Material Contract of the Company or
any of its Subsidiaries is terminated or amended in a manner that is materially
adverse to the Company or such Subsidiary, as the case may be, or (ii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to
Administrative Agent, and an explanation of any actions being taken with respect
thereto;
 
(m)            Environmental Reports and Audits.  Within ten (10) days following
the receipt thereof, copies of all environmental audits and reports (including
Phase I Reports) with respect to any environmental matter which resulted in or
would reasonably be expected to have a Material Adverse Effect;
 
(n)            Information Regarding Collateral.  The Company will furnish to
Collateral Agent prior written notice of any change in any Loan Party's (a)
corporate name, (b) identity or corporate structure, (c) Federal Taxpayer
Identification Number, (d) sole place of business, (e) chief executive office,
or (f) jurisdiction of organization.  The Company agrees not to effect or permit
any change referred to in the preceding sentence unless the Company has
delivered to Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A to the Pledge and Security Agreement, together with all
Supplements to Schedules thereto, prior to any such change or establishment,
identifying such new proposed name, identity, corporate structure, Federal
Taxpayer Identification Number, sole place of business, chief executive office,
jurisdiction of organization and providing such other information in connection
therewith as Collateral Agent may reasonably request, and all filings have been
made under the UCC or otherwise that are required in order for Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest with the same or better priority in all the
Collateral and for the Collateral at all times following such change to have a
valid, legal and perfected security interest as contemplated in the Collateral
Documents.  The Company also agrees promptly to notify Collateral Agent if any
material portion of the Collateral is damaged or destroyed;
 
(o)            [Intentionally Omitted];
 
(p)            Aging Reports.  Together with each delivery of financial
statements of the Company and each other Loan Party pursuant to Sections 6.1(a),
6.1(b), and 6.1(c), (i) a summary of the accounts receivable aging report of
each Loan Party as of the end of such period, (ii) a summary of accounts payable
aging report of each Loan Party as of the end of such period and (iii) such
other information as any Agent or the Required Lenders may reasonably request,
in each case, all in detail and in form and substance reasonably satisfactory to
the Required Lenders;
 
(q)            [Intentionally Omitted];
 
(r)            Creditors' Committee.  Promptly after the sending thereof, copies
of all written reports (or other distributions) given by any Loan Party to any
official or unofficial creditors' committee in the Chapter 11 Cases (other than
materials provided at the request of any such committee that involve the
committee’s inquiry into or investigation of claims or acts of any of the
Lenders (whether in their capacity as Lenders hereunder or otherwise));
 
 
- 71 -

--------------------------------------------------------------------------------

 
(s)            Seismic Crew Information.  Concurrently with the delivery of the
financial statements required to be delivered pursuant to Sections 6.1(b) and
6.1(c), the Company shall deliver to Collateral Agent and the advisors to the
Lenders (i) a copy of the report prepared by the Company consistent with past
practice, showing the projected usage of any and all seismic crews owned or
operated by the Loan Parties for the ensuing three calendar months and (ii) a
copy of the backlog reports and summary of the location of each seismic crew and
the status of each ongoing project for such crews prepared by the Company
consistent with past practice; and
 
(t)            Other Information.  (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Company to its security holders acting
in such capacity or by any Subsidiary of the Company to its security holders
other than the Company or another Subsidiary of the Company, (ii) all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by the Company or any of its Subsidiaries with any securities exchange or
with the Securities and Exchange Commission or any governmental or private
regulatory authority, (iii) all press releases and other statements made
available generally by the Company or any of its Subsidiaries to the public
concerning material developments in the business of the Company or any of its
Subsidiaries, (B) promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party (other than a routine inquiry), (C)
promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters) submitted to any Loan Party by its
auditors in connection with any annual interim audit of the books thereof and
(D) such other information and data with respect to the Company or any of its
Subsidiaries as from time to time may be reasonably requested by any Agent or
the Required Lenders.
 
Each party hereto hereby acknowledges that materials and/or information (the
“Company Materials”) may be provided on the IntraLinks/IntraAgency or another
similar electronic system (the “Platform”) and that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive
material, non-public information (although it may be sensitive and proprietary)
with respect to the Company or its securities for purposes of United States
Federal and state securities laws, and who may be engaged in investment and
other market-related activities. The Company hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Company
Materials that may be distributed to the Public Lenders and that (w) all such
Company Materials shall be clearly and conspicuously marked “PUBLIC” by the
Company which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking the Company Materials
“PUBLIC,” the Company shall be deemed to have authorized Administrative Agent
and the Lenders to treat such Company Materials as not containing any material,
non-public information (although it may be sensitive and proprietary) with
respect to the Company or its securities for purposes of United States Federal
and state securities laws (provided, however, that Administrative Agent and the
Lenders shall treat any Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”).
 
 
- 72 -

--------------------------------------------------------------------------------

 
Section 6.2.             Existence.  Except as otherwise permitted under Section
7.9, each Loan Party will, and will cause each of its Subsidiaries to, at all
times preserve and keep in full force and effect its existence and all rights
and Governmental Authorizations, qualifications, franchises, licenses and
permits material to its business and to the conduct of its business in each
jurisdiction in which its business is conducted; provided no Loan Party or any
of its Subsidiaries shall be required to preserve any such right or Governmental
Authorizations, qualifications, franchise, licenses and permits if such Person's
Board of Directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders; provided further that for the
avoidance of doubt, the Company and each Loan Party shall be required to
maintain their existence.
 
Section 6.3.             Payment of Taxes and Claims.  Each Loan Party will, and
will cause each of its Subsidiaries to, file all foreign, federal, state, and
other material tax returns required to be filed by the Company or any of its
Subsidiaries and pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon (other than Taxes that do not exceed $100,000 in
the aggregate), and all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided no such Tax
or claim need be paid (1) if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a)
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings operate to stay imposition of any penalty, fine or Lien
resulting from the non-payment thereof, or (2) to the extent that compliance
therewith or payment thereof or any enforcement action with respect thereto is
excused or stayed as a result of the Chapter 11 Cases.  No Loan Party will, nor
will it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than the Company or any of
its Subsidiaries).
 
Section 6.4.            Maintenance of Properties.  Each Loan Party will, and
will cause each of its Subsidiaries to (a) maintain or cause to be maintained in
good repair, working order and condition, consistent with industry practice and
ordinary wear and tear excepted, all material properties necessary in the
business of the Company and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof, and
(b) comply at all times with the provisions of all material leases to which it
is a party as lessee or under which it occupies property, so as to prevent any
loss or forfeiture thereof or thereunder, except any non-compliance resulting in
a default, the enforcement of which is stayed by the Chapter 11 Cases.
 
Section 6.5.            Insurance.
 
(a)            The Loan Parties will maintain or cause to be maintained, with
financially sound and reputable insurers, casualty insurance, such public
liability insurance, third-party property damage insurance or such other
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons
and satisfactory to the Required Lenders.  Without limiting the generality of
the foregoing, the Loan Parties will maintain or cause to be maintained
(A) flood insurance with respect to each Flood Hazard Property that is located
in a community that participates in the National Flood Insurance Program, in
each case in compliance with any applicable regulations of the Board of
Governors of the Federal Reserve System and (B) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses.  Each such
policy of insurance shall (1) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear, and (2) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Required Lenders, that names
Collateral Agent, on behalf of Secured Parties as the loss payee thereunder.
 
 
- 73 -

--------------------------------------------------------------------------------

 
(b)            Each of the insurance policies required to be maintained under
this Section 6.5 shall provide for at least thirty (30) days' prior written
notice to Collateral Agent of the cancellation or substantial modification
thereof.  Receipt of such notice shall entitle Collateral Agent (but Collateral
Agent shall not be obligated) to renew any such policies, cause the coverages
and amounts thereof to be maintained at levels required pursuant to this Section
6.5 or otherwise to obtain similar insurance in place of such policies, in each
case at the expense of the Loan Parties.
 
Section 6.6.             Inspections.  Each Loan Party will, and will cause each
of its Subsidiaries to, (a) keep adequate books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by the Lender Group (including any consultants retained by the Lender
Group which are reasonably necessary to verify any information delivered
hereunder) to visit and inspect any of the properties of any Loan Party and any
of its respective Subsidiaries (including Phase I Environmental Site
Assessments), to conduct audits, valuations and/or field examinations of any
Loan Party and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent accountants and auditors, all upon reasonable notice (so long as no
Default or Event of Default has occurred and is continuing) and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided that in no event shall the Lenders be permitted to conduct
more than one such inspection or request more than one Phase I Environmental
Site Assessment in any Fiscal Year.  So long as no Event of Default has occurred
and is continuing, all such visits, audits, inspections, valuations and field
examinations shall be coordinated by the advisors to the Lender Group.  The Loan
Parties agree to pay the (i) examiner's out-of-pocket costs and expenses
incurred in connection with all such visits, audits, inspections, valuations and
field examinations and (ii) costs of all visits, audits, inspections, valuations
and field examinations conducted by a third party on behalf of the Agents and
the Lenders.  Without limiting the foregoing, the Loan Parties agree that the
Agents and the Lender Group shall have the right to conduct patent, trademark
and copyright searches with respect to the Loan Parties from time to time, and
the Loan Parties agree to pay all out-of-pocket costs and expenses incurred by
the Lender Group or Collateral Agent in connection with such searches.
 
 
- 74 -

--------------------------------------------------------------------------------

 
Section 6.7.             Lenders Meetings and Conference Calls.
 
(a)            [Intentionally Omitted].
 
(b)            Within 30 days of delivery of financial statements and other
information required to be delivered pursuant to Section 6.1(b), the Company
shall cause its chief financial officer to participate in a conference call with
Administrative Agent and all Lenders who choose to participate in such
conference call during which conference call the chief financial officer shall
review the financial condition of the Company and its Subsidiaries and such
other matters as Collateral Agent or any Lender may reasonably request.
 
Section 6.8.             Compliance with Laws.  Each Loan Party will comply, and
shall cause each of its Subsidiaries and all other Persons, if any, on or
occupying any premises owned by such Loan Party to comply, with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws), non-compliance with which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
Section 6.9.            Environmental.
 
(a)           Each Loan Party shall (i) keep the Real Property free of any
Environmental Liens; (ii) comply, and take all commercially reasonable efforts
to cause all tenants and other Persons who may come upon any property owned or
operated by it to comply, with all Environmental Laws in all material respects
and provide to Collateral Agent any documentation of such compliance which
Collateral Agent or any Lender may reasonably request; (iii) maintain and comply
in all material respects with all Governmental Authorizations required under
applicable Environmental Laws; (iv) take all efforts to prevent any unpermitted
Release of Hazardous Materials on, at, under or migrating from any property
owned or operated by any Loan Party; (v) undertake or cause to be undertaken any
and all Remedial Actions in response to any Environmental Claim, Release of
Hazardous Materials or violation of Environmental Law, to the extent required by
Environmental Law or any Governmental Authority and to repair and remedy any
impairment to the Real Property consistent with its current use and, upon
request of Required Lenders, provide the Agents all data, information and
reports generated in connection therewith.
 
(b)           Each Loan Party shall promptly (but in any event within five (5)
Business Days) (i) notify the Agents in writing (A) if it knows, suspects or
believes there may be a Release or threatened Release of Hazardous Materials in
excess of any reportable quantity or material violation of Environmental Laws
in, at, on, under or from any part of the Real Property or any improvements
constructed thereon, (B) of any material Environmental Claims asserted against
or Environmental Liabilities and Costs of any Loan Party or predecessor in
interest or concerning any Real Property, (C) of any material failure to comply
with Environmental Law at any Real Property or that is reasonably likely to
result in an Environmental Claim asserted against any Loan Party, (D) any Loan
Party's discovery of any occurrence or condition on any real property adjoining
or in the vicinity of any Real Property that could cause such Real Property or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws, and (E)
any notice of Environmental Lien filed against any Real Property, and (ii)
provide such other documents and information as reasonably requested by
Collateral Agent in relation to any matter pursuant to this Section 6.9(b).
 
 
- 75 -

--------------------------------------------------------------------------------

 
(c)           At any time that an Event of Default relating to an environmental
matter has occurred and is continuing, Collateral Agent or its representative
shall have the right but not the duty, during normal business hours, upon
reasonable prior notice to the Loan Parties, to enter and visit any Real
Property for the purposes of observing the Real Property, taking and removing
soil or groundwater samples and conducting investigations, audits and tests on
any part of the Real Property, at the sole cost and expense of the Loan Parties,
provided that Collateral Agent shall not have any duty to visit or observe the
Real Property or to conduct investigations, audits or tests.  The Loan Parties
acknowledge that in no event will any site visit, observation, investigation,
audit or testing by Collateral Agent impose any liability on Collateral Agent
and in and of itself (i) be a representation that Hazardous Materials are or are
not present at, in, on, under or from the Real Property, or that there has been
or will be compliance of any kind with any Environmental Law, or (ii) otherwise
make any Agent or any Lender an owner or operator of any of the Real Property so
as to impact any lender liability protections available under Environmental
Laws.
 
Section 6.10.           Subsidiaries.  In the event that any Person becomes a
Domestic Subsidiary of the Company, the Company shall (a) concurrently with such
Person becoming a Domestic Subsidiary cause such Domestic Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to each Agent a Counterpart Agreement and (b) take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, instruments, agreements, and certificates as are similar to
those described in Sections 4.1(c) and (g). In the event that any Person becomes
a Foreign Subsidiary of the Company, and the ownership interests of such Foreign
Subsidiary are owned by the Company or by any Domestic Subsidiary thereof, the
Company shall, or shall cause such Domestic Subsidiary, to deliver all such
documents, instruments, agreements and certificates as are similar to those
described in Section 4.1(c) and take all of the actions referred to in
Section 4.2(g) necessary to grant and to perfect a First Priority Lien in favor
of Collateral Agent, for the benefit of the Secured Parties, under the Pledge
and Security Agreement in 65% of such ownership interests.  With respect to each
such Domestic Subsidiary, the Company shall promptly send to Collateral Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of the Company, and (ii) all of the data
required to be set forth in Schedules 5.1 and 5.2 with respect to all
Subsidiaries of the Company; provided such written notice shall be deemed to
supplement Schedules 5.1 and 5.2 for all purposes hereof.
 
Section 6.11.           Additional Material Real Estate Assets.  In the event
that any Loan Party acquires or leases a Material Real Estate Asset or a Real
Estate Asset owned or leased on the Interim Facility Effective Date becomes a
Material Real Estate Asset and such interest has not otherwise been made subject
to the Lien of the Collateral Documents in favor of Collateral Agent, for the
benefit of Secured Parties, then such Loan Party, contemporaneously with
acquiring such Material Real Estate Asset, or promptly after a Real Estate Asset
owned or leased on the Interim Facility Effective Date becomes a Material Real
Estate Asset, shall execute and deliver, or cause to be executed and delivered,
a mortgage in form and substance reasonably acceptable to Collateral Agent to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected first
priority security interest in such Material Real Estate Assets, subject only to
Permitted Liens.
 
 
- 76 -

--------------------------------------------------------------------------------

 
Section 6.12.           Location of Inventory and Equipment. Concurrently with
the delivery of financial statements required by Section 6.1(b), the Company
shall deliver to each Lender (a) a list of locations in which any Loan Party
maintains Collateral having an aggregate net book value in excess of $500,000
(other than locations temporarily occupied by a Loan Party for the purpose of
acquiring seismic data, and excluding Collateral in-transit), and (b) a list of
locations in which the Loan Parties are acquiring seismic data (or expect to
acquire seismic data for more than 30 days during the next six months), in each
case, reasonably identifying the assets maintained (or to be maintained) in each
such location.
 
Section 6.13.           Further Assurances.  At any time or from time to time
upon the request of any Agent, each Loan Party will, at its expense, subject to
the terms of the Bankruptcy Court Orders, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as such Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents, including providing Lenders with any information reasonably requested
pursuant to Section 11.21.  In furtherance and not in limitation of the
foregoing, each Loan Party shall take, subject to the terms of the Bankruptcy
Court Orders, such actions as any Agent may reasonably request from time to time
to ensure that the Obligations are guarantied by the Guarantors and are secured
by substantially all of the assets of the Company and its Domestic Subsidiaries
(subject to limitations contained in the Loan Documents with respect to Foreign
Subsidiaries).  The assurances contemplated by this Section 6.13 shall be given
under applicable non-bankruptcy law (to the extent not inconsistent with the
Bankruptcy Code and the Bankruptcy Court Orders) as well as the Bankruptcy Code,
it being the intention of the parties that any Agent may request assurances
under applicable non-bankruptcy law, and such request shall be complied with (if
otherwise made in good faith by such Agent) whether or not any of the Bankruptcy
Court Orders are in force and whether or not dismissal of the Chapter 11 Cases
or any other action by the Bankruptcy Court is imminent, likely or threatened.
 
Section 6.14.           Cash Management Systems
.  Unless otherwise consented to by Required Lenders, the Company and its
Subsidiaries shall establish and maintain cash management systems reasonably
acceptable to the Required Lenders, including, without limitation, with respect
to blocked account arrangements (it being understood that the systems existing
on the Interim Facility Effective Date shall be deemed acceptable for purposes
of this Section until such time as Required Lenders advise the Company
otherwise).
 
ARTICLE VII

 
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until indefeasible payment in full of all Obligations (other than
contingent indemnity obligations as to which no claim has been made), such Loan
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VII.
 
 
- 77 -

--------------------------------------------------------------------------------

 
Section 7.1.             Indebtedness.  No Loan Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except Permitted Indebtedness.
 
Section 7.2.             Liens.  No Loan Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien authorized by any Loan Party or any Subsidiary of any
Loan Party with respect to any such property, asset, income or profits under the
UCC of any State or under any similar recording or notice statute, except
Permitted Liens.
 
Section 7.3.             [Intentionally Omitted].
 
Section 7.4.             No Further Negative Pledges.  Except with respect to
(a) specific property encumbered to secure payment of particular Indebtedness or
to be sold pursuant to an executed agreement with respect to any sale or
disposition permitted under Section 7.9, (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (c) any restrictions in agreements
entered into in the ordinary course of business in accordance with customary
industry practice and (d) agreements in existence on the date hereof and listed
on Schedule 7.4 hereto, no Loan Party nor any of its Subsidiaries shall enter
into any agreement prohibiting the creation or assumption of any Lien upon any
of its properties or assets, whether now owned or hereafter acquired.
 
Section 7.5.             Restricted Junior Payments.  No Loan Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, declare,
order, pay, make or set apart, or agree to declare, order, pay, make or set
apart, any sum for any Restricted Junior Payment; provided that, so long as no
Default or Event of Default shall exist or be continuing, each Subsidiary may
make (directly or indirectly) Restricted Junior Payments to the Company and any
Subsidiaries of the Company that are Guarantors.
 
Section 7.6.             Restrictions on Subsidiary Distributions.  Except as
provided herein or to the extent resulting from the Chapter 11 Cases or related
to the entry and the terms of the Bankruptcy Court Orders, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of the Company to (a) pay dividends or
make any other distributions on any of such Subsidiary's Capital Stock owned by
the Company or any other Subsidiary of the Company, (b) repay or prepay any
Indebtedness owed by such Subsidiary to the Company or any other Subsidiary of
the Company, (c) make loans or advances to the Company or any other Subsidiary
of the Company, or (d) transfer any of its property or assets to the Company or
any other Subsidiary of the Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by clause (h) of the definition of Permitted
Indebtedness that impose restrictions on the property so acquired or subject of
such Indebtedness, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement, (iv) in agreements entered
into in the ordinary course of business in accordance with customary industry
practice, (v) on net worth imposed by customers or suppliers under contracts
entered into in the ordinary course of business in accordance with customary
industry practice or (vi) in agreements in existence on the date hereof and
listed on Schedule 7.6 hereto.  No Loan Party shall, nor shall it permit its
Subsidiaries to, enter into any Contractual Obligations which would prohibit a
Domestic Subsidiary of the Company from being a Loan Party.
 
 
- 78 -

--------------------------------------------------------------------------------

 
Section 7.7.             Investments.  No Loan Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except Permitted Investments.  Notwithstanding the foregoing, in no
event shall any Loan Party make any Investment which results in or facilitates
in any manner any Restricted Junior Payment not otherwise permitted under the
terms of both Section 7.5 and the Budget (subject to Permitted Deviations).
 
Section 7.8.             [Intentionally Omitted].
 
Section 7.9.             Fundamental Changes; Disposition of Assets;
Acquisitions.  Except to the extent resulting from the Chapter 11 Cases or
related to the entry and the terms of the Bankruptcy Court Orders, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:
 
(a)            any Subsidiary of the Company may be merged with or into the
Company or any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Company or any Guarantor Subsidiary; provided, in the case
of such a merger, the Company or such Guarantor Subsidiary, as applicable shall
be the continuing or surviving Person;
 
 
- 79 -

--------------------------------------------------------------------------------

 
(b)            sales or other dispositions of assets that do not constitute
Asset Sales;
 
(c)            Asset Sales (including disposals of obsolete or worn out
property), the proceeds of which, when aggregated with the proceeds of all other
Asset Sales made within the same Fiscal Year, are less than $5,000,000, or which
are permitted in writing by the Required Lenders; provided (A) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof, (B) no less than 100% thereof shall be paid in Cash, and (C) the
Net Asset Sale Proceeds thereof shall be applied as required by Section 2.13(a);
 
(d)            Permitted Investments;
 
(e)            any Foreign Subsidiary of the Company may be merged with or into
any other Foreign Subsidiary of the Company;
 
(f)            any Foreign Subsidiary of the Company may convey, sell, lease or
sub lease, exchange, transfer or otherwise dispose of any of its assets or
property to any other Foreign Subsidiary; and
 
(g)            to the extent required to effect any acquisition permitted under
Section 7.7, the Company or any Subsidiary of the Company may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
the Company or a Subsidiary of the Company and (ii) in the case of any such
merger to which the Company or any other Loan Party is a party, the Company (or
in the case of any merger to which the Company is not a party, such other Loan
Party) is the surviving Person.
 
Notwithstanding anything to the contrary contained above, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
its Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to another Loan Party (subject to the restrictions on such
disposition otherwise imposed hereunder), or to qualify directors if required by
applicable law.
 
Section 7.10.                      [Intentionally Omitted].
 
Section 7.11.                      Sales and Lease Backs.  No Loan Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, become
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than the Company or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than the Company or any of its Subsidiaries) in connection
with such lease.
 
 
- 80 -

--------------------------------------------------------------------------------

 
Section 7.12.                      Transactions with Shareholders and
Affiliates.  No Loan Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder of 10% or more of any class of Capital
Stock of the Company or any of its Subsidiaries or with any Affiliate of the
Company or of any such holder; provided, however, that the Loan Parties and
their Subsidiaries may enter into or permit to exist any such transaction,
subject to the approval of the Bankruptcy Court, if Required Lenders have
consented thereto in writing prior to the consummation thereof and the terms of
such transaction are not less favorable to the Company or that Subsidiary, as
the case may be, than those that might be obtained at the time from a Person who
is not such a holder or Affiliate; further, provided that the foregoing
restrictions shall not apply to any of the following:
 
(a)            any transaction among the Loan Parties;
 
(b)            reimbursement of reasonable and customary out-of-pocket expenses
and payment of reasonable and customary fees to members of the Board of
Directors (or similar governing body) of the Company and its Subsidiaries;
 
(c)            compensation arrangements for officers and other employees of the
Company and its Subsidiaries entered into in the ordinary course of business;
 
(d)            any transaction solely between Foreign Subsidiaries.
 
the Company shall disclose in writing each transaction with any holder of 10% or
more of any class of Capital Stock of the Company or any of its Subsidiaries or
with any Affiliate of the Company or of any such holder to Collateral Agent.
 
Section 7.13.                      Conduct of Business.  From and after the
Interim Facility Effective Date, no Loan Party shall, nor shall it permit any of
its Subsidiaries to, engage in any business other than (a) the businesses
engaged in by such Person on the Interim Facility Effective Date or any business
incidental thereto, and (b) such other lines of business as may be consented to
by Required Lenders.
 
Section 7.14.                      [Intentionally Omitted].
 
Section 7.15.                      Changes to Agreements and Organizational
Documents.  No Loan Party shall (i) amend or permit any amendments to the
Organizational Documents of any Loan Party or any Subsidiary of any Loan Party
or (ii) amend or permit any amendments to, or terminate or waive any provision
of, any Material Contract or any Indebtedness of any Loan Party or any
Subsidiary of any Loan Party if such amendment, termination or waiver would
reasonably be expected to be adverse to the Loan Parties, the Agents or the
Lenders (except, in each case, with the prior written consent of the Required
Lenders) in any material respect.
 
Section 7.16.                      Fiscal Year.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to change its Fiscal Year end from December
31.
 
 
- 81 -

--------------------------------------------------------------------------------

 
Section 7.17.                      Deposit Accounts and Securities Accounts.  No
Loan Party shall (a) establish or maintain a Deposit Account or a Securities
Account in the United States that is not subject to a Control Agreement
following the date on which Control Agreements are required to be delivered
hereunder, (b) permit the aggregate amount of Cash and Cash Equivalents of any
Loan Party or any Subsidiary of any Loan Party maintained outside the United
States to exceed $1,500,000 (excluding amounts maintained in Brazil or Colombia)
at any time, (c) fail to repatriate to Deposit Accounts of the Loan Parties
located in the United States subject to a Control Agreement all cash (net of any
taxes payable as a result of such repatriation) maintained in the accounts of
any Loan Party or any Subsidiary of any Loan Party maintained in Colombia in
excess of the sum of $1,000,000 and the amounts due with respect to payroll and
accounts payable within the following two weeks and payable in Colombia, (d)
fail to repatriate to Deposit Accounts of the Loan Parties located in the United
States subject to a Control Agreement all cash (net of any taxes payable as a
result of such repatriation) maintained in the accounts of any Loan Party or any
Subsidiary of any Loan Party maintained in Brazil in excess of $10,000,000,
provided that the Loan parties shall use commercially reasonable efforts to
immediately repatriate such cash in a manner that will not result in adverse tax
consequences, and (e) fail to deposit the proceeds of all accounts receivable of
any Loan Party into a Deposit Account in the United States that is subject to a
Control Agreement, within one Business Day following receipt by any Loan Party
(except as otherwise agreed in writing by the Required Lenders).
 
Section 7.18.                      Prepayments of Certain Indebtedness.  No Loan
Party shall, directly or indirectly, voluntarily purchase, redeem, defease or
prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness prior to its scheduled maturity, other than (a) the
Obligations, (b) Indebtedness secured by a Permitted Lien if the asset securing
such Indebtedness has been sold or otherwise disposed of in accordance with
Section 7.9 and (c) any refinancing of Indebtedness permitted pursuant to
clauses (g), (i) or (j) of the definition of Permitted Indebtedness.
 
Section 7.19.                      Anti-Terrorism Laws.  None of the Loan
Parties, nor any of their Subsidiaries or agents shall:
 
(i)           conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,
 
(ii)           deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs or
 
(iii)           engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in the OFAC Sanctions Programs, the USA
PATRIOT Act or any other Anti-Terrorism Law.
 
The Company shall deliver to the Lenders any certification or other evidence
reasonably requested from time to time by any Lender, confirming the Company's
compliance with this Section 7.19.
 
Section 7.20.                      Assets of Non-Loan Parties.  The Loan Parties
shall not permit the aggregate net book value of assets (other than (i) cash and
cash equivalents, (ii) any prepaid expenses or similar amounts required to be
capitalized in accordance with GAAP and (iii) any accounts receivable, net of
any provisions for bad debt expense, that are invoiced in the ordinary course of
business and in a manner consistent with industry practices and not outstanding
for more than 60 days from the applicable invoice due date) of all Subsidiaries
that are not Loan Parties to exceed, in the aggregate, $10,000,000; provided
that not more than $6,000,000 of such assets may be maintained in the Company’s
Brazilian Subsidiary.
 
 
- 82 -

--------------------------------------------------------------------------------

 
Section 7.21.                      Bankruptcy Court Orders; Administrative
Priority; Lien Priority; Payment of Claims.  No Loan Party shall, or shall
permit any of its Subsidiaries to:
 
(i)           at any time, seek or consent to any reversal, modification,
amendment, stay or vacation of any of the Bankruptcy Court Orders, except for
modifications and amendments agreed to by the Agents and the Required Lenders;
 
(ii)           at any time, suffer to exist a priority for any administrative
expense or unsecured claim against any of the Loan Parties (now existing or
hereafter arising of any kind or nature whatsoever, including without limitation
any administrative expenses of the kind specified in, or arising or ordered
under, Sections 105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), 552(b),
726, 1113 and 1114 of the Bankruptcy Code equal or superior to the priority of
the Agents and the Lenders in respect of the Obligations, except as provided in
Section 3.2 and for the Carve-Out Expenses in accordance with the Bankruptcy
Court Orders;
 
(iii)           at any time, suffer to exist any Lien on the Collateral having a
priority equal or superior to the Lien in favor of Collateral Agent for the
benefit of the Agents and the Lenders in respect of the Collateral, except for
Permitted Priority Liens; and
 
(iv)           prior to the date on which the Obligations have been indefeasibly
paid in full in cash, the Loan Parties shall not pay any administrative expense
claims except (i) Obligations due and payable hereunder and (ii) other
administrative expense and professional claims incurred in the ordinary course
of the business of the Loan Parties or their respective Chapter 11 Cases.
 
Section 7.22.                      Payments.  No Loan Party shall, or shall
permit any of its Subsidiaries to make any payment of principal or interest or
otherwise on account of any Indebtedness or trade payable incurred prior to the
Filing Date other than in accordance with the Budget, it being understood that
the Budget provides that the following payments may be made: (i) to the holders
of, or in respect of, wage, salary, commission, employee benefit and other
employee compensation obligations (including expense reimbursements) which arose
prior to the Filing Date; (ii) to landlords in connection with the assumption of
unexpired leases under Section 365 of the Bankruptcy Code in an aggregate amount
not to exceed $100,000; (iii) to lessors and non-debtor parties to executory
contracts in connection with the assumption of such Leases and contracts under
Section 365 of the Bankruptcy Code in an aggregate amount not to exceed
$12,500,000; (iv) in respect of workers' compensation benefits and liability and
property insurance policies of the Loan Parties in an aggregate amount not to
exceed $100,000; (v) in respect of payroll taxes, sales and use taxes,
garnishment payments or other trust fund disbursements in accordance with past
practice of the Loan Parties; (vi) to the holders of Permitted Priority Liens,
the proceeds of the assets subject to such Permitted Priority Liens in
connection with the sale of such assets (to the extent permitted by the terms of
this Agreement), in each case, after prior written notice of such payment has
been given by the Loan Parties to the Agents and the Lenders (or their
respective counsel) and subject to approval of the Bankruptcy Court, and (vii)
to the Existing Agents and the Existing Lenders to the extent provided in the
Final Bankruptcy Court Order; and (viii) to professionals retained under Section
327 of the Bankruptcy Code to the extent such payments are consistent with
orders of the Bankruptcy Court.
 
 
- 83 -

--------------------------------------------------------------------------------

 
Section 7.23.                      [Intentionally Omitted].
 
Section 7.24.                      Budget.  Notwithstanding anything to the
contrary contained herein, no Loan Party shall, or shall permit any of its
Subsidiaries to (a) incur or make any expenditure, investment or other payment
in or to any Person, or sell, transfer or otherwise dispose of any asset or
properties (including cash and including by way of the making of loans or
investments) to any Foreign Subsidiary of the Company or any foreign branch
office of any Loan Party or any Subsidiary of any Loan Party, other than, in
each case (i) in accordance with the Budget (subject to Permitted Deviations),
and (ii) emergency expenditures for health and safety matters in an amount not
to exceed $500,000 in the aggregate during the term of this Agreement, and (b)
during the Interim Period, make any disbursement of cash to pay taxes due or
that may become due in Colombia (whether or not included in the Budget) without
the prior written consent of the Required Lenders.
 
ARTICLE VIII

 
GUARANTY
 
Section 8.1.                      Guaranty of the Obligations.  Subject to the
provisions of Section 8.2, Guarantors jointly and severally hereby irrevocably
and unconditionally guaranty for the ratable benefit of the Beneficiaries the
due and punctual payment in full in Cash of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the "Guaranteed Obligations").
 
Section 8.2.                      Contribution by Guarantors.  All Guarantors
desire to allocate among themselves, in a fair and equitable manner, their
obligations arising under this Guaranty.  Accordingly, in the event any payment
or distribution is made on any date by a Guarantor under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Guarantor
shall be entitled to a contribution from each of the other Guarantors in an
amount sufficient to cause each Guarantor's Aggregate Payments to equal its Fair
Share as of such date.  "Fair Share" means, with respect to any Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Guarantor, to (ii) the aggregate
of the Fair Share Contribution Amounts with respect to all Guarantors multiplied
by, (b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  "Fair
Share Contribution Amount" means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the "Fair Share
Contribution Amount" with respect to any Guarantor for purposes of this Section
8.2, any assets or liabilities of such Guarantor arising by virtue of any rights
to subrogation, reimbursement or indemnification or any rights to or obligations
of contribution hereunder shall not be considered as assets or liabilities of
such Guarantor.  "Aggregate Payments" means, with respect to any Guarantor as of
any date of determination, an amount equal to (A) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 8.2), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor from the other Guarantors as contributions
under this Section 8.2.  The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Guarantor.  The allocation among Guarantors of their
obligations as set forth in this Section 8.2 shall not be construed in any way
to limit the liability of any Guarantor hereunder.  Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 8.2.
 
Section 8.3.                      Payment by Guarantors.  Subject to Section
8.2, Guarantors hereby jointly and severally agree, in furtherance of the
foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Guarantor by virtue hereof, that upon the
failure of the Company to pay any of the Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for the Company's
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Company for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.
 
 
- 84 -

--------------------------------------------------------------------------------

 
Section 8.4.                      Liability of Guarantors Absolute.  Each
Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than indefeasible payment in full in Cash of the Guaranteed Obligations.  In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows:
 
(a)            this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)            Any Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Company and any Beneficiary with respect to the existence of such Event of
Default;
 
(c)            the obligations of each Guarantor hereunder are independent of
the obligations of the Company and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Company, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Company or any of such other
guarantors and whether or not the Company is joined in any such action or
actions;
 
 
- 85 -

--------------------------------------------------------------------------------

 
(d)            payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor's liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if any Agent
is awarded a judgment in any suit brought to enforce any Guarantor's covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor's liability hereunder in respect of the Guaranteed
Obligations;
 
(e)            any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor's liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against the Company or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Loan Documents; and
 
 
- 86 -

--------------------------------------------------------------------------------

 
(f)            this Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than indefeasible
payment in full in Cash of the Guaranteed Obligations), including the occurrence
of any of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them:  (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the receipt by the Beneficiaries of any property or consideration in
respect of the Guarantied Obligations other than Cash, or the application of
payments received from any source (other than payments in Cash received pursuant
to the other Loan Documents or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary's consent to the change,
reorganization or termination of the corporate structure or existence of the
Company or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which the Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
 
Section 8.5.                      Waivers by Guarantors.  Each Guarantor hereby
waives, for the benefit of Beneficiaries:  (a) any right to require any
Beneficiary, as a condition of payment or performance by such Guarantor, to (i)
proceed against the Company, any other guarantor (including any other Guarantor)
of the Guaranteed Obligations or any other Person, (ii) proceed against or
exhaust any security held from the Company, any such other guarantor or any
other Person, (iii) proceed against or have resort to any balance of any Deposit
Account or credit on the books of any Beneficiary in favor of the Company or any
other Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Company or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Company or any other Guarantor from any cause other than indefeasible
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary's errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e)(i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor's obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor's liability
hereunder or the enforcement hereof, (iii) any rights to set offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Company and notices of any of the matters referred to
in Section 8.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
 
 
- 87 -

--------------------------------------------------------------------------------

 
Section 8.6.                      Guarantors' Rights of Subrogation,
Contribution, etc.  Until the Guaranteed Obligations (other than contingent
obligations for which no claim has been made) shall have been indefeasibly paid
in full in Cash and the Commitments shall have terminated, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Company or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against the
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against the Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations (other than
contingent obligations for which no claim has been made) shall have been
indefeasibly paid in full and the Commitments shall have terminated, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 8.2.  Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Company or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against the Company, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor.  If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations (other than contingent obligations for which no claim has been made)
shall not have been finally and indefeasibly paid in full, such amount shall be
held in trust for Collateral Agent on behalf of Beneficiaries and shall
forthwith be paid over to Collateral Agent for the benefit of Beneficiaries to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.
 
Section 8.7.                      Subordination of Other Obligations.  Any
Indebtedness of the Company or any Guarantor now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by such Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for Collateral Agent on behalf of Beneficiaries and shall forthwith be paid over
to Collateral Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of such Guarantor under any other provision hereof.
 
 
- 88 -

--------------------------------------------------------------------------------

 
Section 8.8.                      Continuing Guaranty.  This Guaranty is a
continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations (other than contingent obligations for which no claim has been made)
shall have been indefeasibly paid in full and the Commitments shall have
terminated.  Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
 
Section 8.9.                      Authority of Guarantors or the Company.  It is
not necessary for any Beneficiary to inquire into the capacity or powers of any
Guarantor or the Company or the officers, directors or any agents acting or
purporting to act on behalf of any of them.
 
Section 8.10.                      Financial Condition of the Company.  Any
Credit Extension may be made to the Company or continued from time to time
without notice to or authorization from any Guarantor regardless of the
financial or other condition of the Company at the time of any such grant or
continuation is entered into, as the case may be.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor's assessment, of the financial condition of the Company.  Each
Guarantor has adequate means to obtain information from the Company on a
continuing basis concerning the financial condition of the Company and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Company and of all circumstances bearing upon the risk of
non-payment of the Guaranteed Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of the Company
now known or hereafter known by any Beneficiary.
 
Section 8.11.                      [Intentionally Omitted]

 
Section 8.12.                      Release of Guarantor.  If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation), or such
Guarantor shall otherwise cease to be a Subsidiary of the Company, in each case,
in accordance with the terms and conditions of this Agreement, the Guaranty of
such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such event.
 
Section 8.13.                      Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guaranty in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 8.13 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.13, or otherwise under this Guaranty, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until all of
the Guaranteed Obligations shall have been indefeasibly paid in full.  Each
Qualified ECP Guarantor intends that this Section 8.13 constitute, and this
Section 8.13 shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)II) of the Commodity Exchange Act.
 
 
- 89 -

--------------------------------------------------------------------------------

 
ARTICLE IX

 
EVENTS OF DEFAULT
 
Section 9.1.                      Events of Default.  If any one or more of the
following conditions or events shall occur:
 
(a)            Failure to Make Payments When Due.  Failure by the Company to pay
(i) the principal of and premium, if any, on any Loan whether at stated
maturity, by acceleration or otherwise; (ii) when due any installment of
principal of any Loan, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (iii) within three (3) Business Days of the date due
(A) any interest on any Loan, (B) any fee or (C) any other amount due hereunder;
or
 
(b)            Breach of Certain Covenants.  Failure of any Loan Party to
perform or comply with any term or condition contained in (i) Section 2.5,
Section 6.1 (other than clauses (g), (h), (i), (j), (k), (l), (m), (o), (p) and
(t) thereof), Section 6.2 (with respect to existence of the Loan Parties),
Section 6.3, Section 6.5, Section 6.8, Section 6.9 or Article VII; (ii)
Section 6.1(g), (h), (i) (j), (k), (l), (m), (o), (p) or (t), Section 6.2 (other
than with respect to existence of the Loan Parties), Section 6.6, Section 6.10,
Section 6.11 or Section 6.14, and, in the case of this clause (ii), such default
is not remedied within five (5) Business Days, or (iii) Section 6.4,
Section 6.7, Section 6.12 or Section 6.13, and, in the case of this
clause (iii), such default shall not have been remedied or waived within ten
(10) Business Days after the earlier of (x) an Authorized Officer of such Loan
Party becoming aware of such default, or (y) receipt by the Company of notice
from Collateral Agent or any Lender of such default; or
 
(c)            Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) as of the date made or deemed made; or
 
(d)            Other Defaults Under Loan Documents.  Any Loan Party shall
default in the performance of or compliance with any term contained herein or
any of the other Loan Documents, other than any such term referred to in any
other Section of this Section 9.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) an Authorized Officer of
such Loan Party becoming aware of such default, or (ii) receipt by the Company
of notice from Collateral Agent or any Lender of such default; or
 
 
- 90 -

--------------------------------------------------------------------------------

 
(e)            Involuntary Bankruptcy; Appointment of Receiver, etc.  With
respect to any Material Subsidiary of the Company that is not a debtor in the
Chapter 11 Cases on the Interim Facility Effective Date, (i) a court of
competent jurisdiction shall enter a decree or order for relief in respect of
such Subsidiary in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against such Subsidiary under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over such Subsidiary, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of such Subsidiary for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of such Subsidiary, and
any such event described in this clause (ii) shall continue for sixty days
without having been dismissed, bonded or discharged; or
 
(f)            Voluntary Bankruptcy; Appointment of Receiver, etc.  With respect
to any Material Subsidiary of the Company that is not a debtor in the Chapter 11
Cases on the Interim Facility Effective Date, (i) such Material Subsidiary shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or such
Material Subsidiary shall make any assignment for the benefit of creditors; or
(ii) such Material Subsidiary shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the Board of Directors (or similar governing body) of such Material Subsidiary
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 9.1(e); or
 
(g)            Judgments and Attachments.  Any money judgment, writ or warrant
of attachment or similar process involving (i) in any individual case an amount
in excess of $1,000,000 or (ii) in the aggregate at any time an amount in excess
of $2,000,000 (in either case to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has been notified in
writing thereof and not disputed coverage thereof) shall be entered or filed
against the Company or any of its Subsidiaries or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
sixty (60) days (or in any event later than five days prior to the date of any
proposed sale thereunder); or
 
(h)            Dissolution.  Any order, judgment or decree shall be entered
against any Loan Party decreeing the dissolution or split up of such Loan Party
and such order shall remain undischarged or unstayed for a period in excess of
sixty days; or
 
 
- 91 -

--------------------------------------------------------------------------------

 
(i)            Employee Benefit Plans.  There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of the Company, any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $5,000,000 during the term
hereof; or
 
(j)            Change of Control.  A Change of Control shall occur; or
 
(k)            Guaranties and other Loan Documents.  At any time after the
execution and delivery thereof, (i) the Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Loan Document ceases to be in full force and effect or shall be
declared null and void, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party; or
 
(l)            Proceedings.  The indictment of any Loan Party or any of its
Subsidiaries under any criminal statute, or commencement of criminal or civil
proceedings against any Loan Party or any of its Subsidiaries pursuant to which
statute or proceedings the penalties or remedies sought include forfeiture to
any Governmental Authority of any material portion of the property of the
Company or the Company and the other Loan Parties, taken as a whole (excluding
any such proceedings where the remedies sought are fines of less than
$1,000,000);1 or
 
(m)            Cessation of Business.  (i) Any Loan Party or any of its
Subsidiaries is enjoined, restrained or in any way prevented by the order of any
court or any Governmental Authority from conducting all or any material part of
the business of the Company or the Company and its Subsidiaries, taken as a
whole, for more than 15 days; (ii) any other cessation of a substantial part of
the business of the Company or any of its Subsidiaries for a period which
materially and adversely affects the Company or the Company and its
Subsidiaries, taken as a whole; or (iii) any material damage to, or loss, theft
or destruction of, any Collateral whether or not insured or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 15 consecutive days, the cessation or
substantial curtailment of revenue producing activities of the business of the
Company or the Company and its Subsidiaries, taken as a whole, which materially
and adversely affects the Company or the Company and its Subsidiaries, taken as
a whole; or
 
(n)            Appointment of Trustee.  An order with respect to any of the
Chapter 11 Cases shall be entered by the Bankruptcy Court appointing, or any
Loan Party shall file an application for an order with respect to any Chapter 11
Case seeking the appointment of, (i) a trustee under Section 1104, or (ii) an
examiner or other responsible person or officer with enlarged powers relating to
the operation of the business (powers beyond those set forth in Section
1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code; or

_____________
 
 
1 To permit carve-out for current SEC investigation.

 
 
- 92 -

--------------------------------------------------------------------------------

 
(o)            Conversion to Chapter 7.  An order with respect to any of the
Chapter 11 Cases shall be entered by the Bankruptcy Court converting such
Chapter 11 Case to a Chapter 7 case; or
 
(p)            Confirmation of Plan of Reorganization.  An order shall be
entered by the Bankruptcy Court confirming a plan of reorganization or
liquidation in any of the Chapter 11 Cases which does not (i) contain a
provision for termination of the Commitments and payment in full in cash of all
Obligations of the Loan Parties hereunder and under the other Loan Documents on
or before the effective date of such plan or plans upon entry thereof and (ii)
provide for the continuation of the Liens and security interests granted to
Collateral Agent for the benefit of the Agents and the Lenders and priorities
until such plan effective date; or
 
(q)            Dismissal of Chapter 11 Cases.  An order shall be entered by the
Bankruptcy Court dismissing any of the Chapter 11 Cases which does not contain a
provision for termination of the Commitments and payment in full in cash of all
Obligations of the Loan Parties hereunder and under the other Loan Documents
upon entry thereof; or
 
(r)            Certain Court Orders.  An order with respect to any of the
Chapter 11 Cases shall be entered by the Bankruptcy Court without the express
prior written consent of the Agents and the Lenders, (i) to revoke, reverse,
stay, modify, supplement or amend any of the Bankruptcy Court Orders, (ii) to
permit any administrative expense or any claim (now existing or hereafter
arising, of any kind or nature whatsoever) to have administrative priority as to
the Loan Parties equal or superior to the priority of the Agents and the Lenders
in respect of the Obligations, except for allowed administrative expenses to the
extent set forth in the Bankruptcy Court Orders, or (iii) to grant or permit the
grant of a Lien on the Collateral other than a Permitted Lien; or
 
(s)            Relief From Automatic Stay.  An order shall be entered by the
Bankruptcy Court that is not stayed pending appeal granting relief from the
automatic stay to any creditor of any Loan Party with respect to any claim in an
amount equal to or exceeding $1,000,000 in the aggregate; or
 
(t)            Impairment of Liens.  (i) Any Loan Party shall attempt to
invalidate, reduce or otherwise impair the Liens or security interests of any
Agent and/or the Lenders, claims or rights against such Person or to subject any
Collateral to assessment pursuant to Section 506(c) of the Bankruptcy Code, (ii)
any Lien or security interest created by this Agreement or the Bankruptcy Court
Orders shall, for any reason, cease to be valid or (iii) any action is commenced
by any Loan Party which contests the validity, perfection or enforceability of
any of the Liens and security interests of any Agent and/or the Lenders created
by any of the Bankruptcy Court Orders, this Agreement, any Mortgage, any
Security Agreement, and Pledge Agreement or any other security agreement; or
 
(u)            Application for Orders.  An application for (i) any of the orders
described in clauses (n) through (t) above shall be made (A) by a Person other
than a Loan Party and such application is not contested by the Loan Parties in
good faith or (B) by a Loan Party, (ii) an order for the use of cash collateral
without the prior written consent of the Required Lenders is made, or (iii) an
order for the use of Collateral (or the obtaining of financing or loans, secured
by liens that are senior, pari passu, or junior to Collateral Agent’s Liens on
Collateral) without the prior written consent of the Required Lenders is made;
or
 
 
- 93 -

--------------------------------------------------------------------------------

 
(v)            Suspension of Operations; Sale of Business.  The determination of
any Loan Party, whether by vote of such Person's board of directors or
otherwise, to suspend the operation of such Person's business in the ordinary
course, liquidate all or substantially all of such Person's assets, or employ an
agent or other third party to conduct any sales of all or substantially all of
such Person's assets, or the filing of a motion or other application in the
Chapter 11 Cases, seeking authority to do any of the foregoing, in each case,
other than in connection with a sale, the Net Cash Proceeds of which will repay
all the Obligations in full upon the consummation of such sale(s); or
 
(w)            Failure of Lien.  The Bankruptcy Court Orders or any Security
Agreement, any Pledge Agreement, any Mortgage or any other security document,
after delivery thereof pursuant hereto, shall for any reason fail or cease to
create a valid, perfected and first priority Lien in favor of Collateral Agent
for the benefit of the Agents and the Lenders on any Collateral purported to be
covered thereby, except to the extent permitted by the terms thereof; or
 
(x)            Material Adverse Deviation.  A Material Adverse Deviation shall
have occurred; or
 
(y)            [Reserved]; or
 
(z)            Failure to Provide Information.  The Loan Parties or any of their
Subsidiaries shall fail to provide personnel of Opportune with reasonable access
to its books, records and reports (and other sources from which data can be
obtained), and to cause management and other personnel of the Loan Parties and
advisors of the Loan Parties to participate in discussions with Opportune
personnel regarding the Loan Parties, their assets and operations, and such
other matters as the Opportune personnel may reasonably request;
 
(aa)            Termination of Material Contract.  Any counterparty to any
Material Contract shall terminate such Material Contract, and such termination
could reasonably be expected to result in a Material Adverse Effect; or
 
(bb)            Termination Event. The occurrence of any Termination Event.
 
THEN, and in every such event, and at any time thereafter during the continuance
of such event, at the direction of the Required Lenders, Administrative Agent
shall, upon notice to the Company, take any or all of the following actions, in
each case, without further order of, or application or motion to, the Bankruptcy
Court (except as otherwise expressly provided in the Bankruptcy Court Orders) or
any other court, and without interference from any Loan Party or any other party
in interest, at the same or different times:  (1) terminate forthwith the
Commitments, if any, of each Lender having such Commitments; (2) declare each of
the following to be immediately due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party:  (x) the unpaid principal amount of
and accrued interest on the Loans, and (y) all other Obligations under the Loan
Documents; and (3) subject to the delivery of ten (10) Business Days' notice to
the Company, any official committee of unsecured creditors and the U.S. Trustee,
set-off any amounts held as cash collateral (including, without limitation, in
any cash collateral account held for the benefit of the Agents and the Lenders)
and enforce any and all Liens and security interests created pursuant to the
Loan Documents and all remedies under applicable law (including, but not limited
to, the Bankruptcy Code and the UCC), subject only to satisfaction of any notice
requirement set forth in the Interim Bankruptcy Court Order or Final Bankruptcy
Court Order, as applicable.
 
 
- 94 -

--------------------------------------------------------------------------------

 
ARTICLE X

 
AGENTS
 
Section 10.1.                      Appointment of Agents.
 
(a)            Each Lender hereby appoints Wilmington to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and each
Lender hereby authorizes Wilmington, in such capacity, to act as its agent in
accordance with the terms hereof and the other Loan Documents, including,
without limitation, to perform, exercise and enforce any and all other rights
and remedies of the Lenders with respect to the Loan Parties, the Obligations or
otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document.
 
(b)            Each Lender hereby appoints Wilmington to act on its behalf as
Collateral Agent hereunder and under the other Loan Documents and each Lender
hereby authorizes Wilmington, in such capacity, to act as its agent in
accordance with the terms hereof and the other Loan Documents, including,
without limitation, to perform, exercise and enforce any and all other rights
and remedies of the Lenders with respect to the Loan Parties, the Obligations or
otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Documents.
 
(c)            Each Agent hereby agrees to act upon the express conditions
contained herein and the other Loan Documents, as applicable.  The provisions of
this Article X are solely for the benefit of Agents and Lenders and no Loan
Party shall have any rights as a third party beneficiary of any of the
provisions thereof.  It is understood and agreed that the use of the term
"agent" herein or in any other Loan Documents (or any other similar term) with
reference to each Agent is not intended to connote any fiduciary or other
implied (or express) covenants, functions, responsibilities, duties, obligations
or liabilities arising under agency doctrine of any applicable Requirement of
Law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
Section 10.2.                      Powers and Duties.  Each Lender irrevocably
authorizes each Agent to take such action on such Lender's behalf and to
exercise such powers, rights and remedies hereunder and under the other Loan
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.  Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents.  Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents, employees or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  Each Agent shall not be responsible for the negligence or misconduct of
any agents, employees or attorneys-in-fact selected by it with reasonable
care.  The exculpatory provisions of this Article X shall apply to any such
agent, employee and attorney-in-fact and to the Affiliates, successors and
assigns and their respective officers, partners, directors, trustees, employees,
advisors, controlling persons and agents of either Agent and any such agent,
employee or attorney-in-fact.  No Agent shall have, by reason hereof or any of
the other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any covenants,
functions, responsibilities, duties, obligations or liabilities in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.
 
 
- 95 -

--------------------------------------------------------------------------------

 
Section 10.3.                      General Immunity.
 
(a)            No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or by or on behalf of any Loan
Party to any Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the
foregoing.  Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.
 
(b)            Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Lenders for any
action taken or omitted by it or such person under or in connection with any of
the Loan Documents except to the extent caused by it or such person’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order.  Each Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection herewith or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received written direction in
respect thereof from Required Lenders (or such other Lenders as may be required
to give such direction under Section 11.5) and, upon receipt of such direction
from Required Lenders (or such other Lenders, as the case may be), such Agent
shall be entitled to act or (where so directed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
direction.  Without prejudice to the generality of the foregoing, (i) each Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Company and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so directed) refraining from acting hereunder or
any of the other Loan Documents in accordance with the written direction of
Required Lenders (or such other Lenders as may be required to give such
direction under Section 11.5).  Except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, nor shall it be liable for
the failure to disclose, any information relating to any Loan Party that is
communicated to or obtained by such Agent or any of its Affiliates in any
capacity.  No Agent shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party.  Each Agent and its
directors, officers, employees, or agents shall not be: (i) except for the safe
custody of any physical Collateral in its possession, responsible to any other
Secured Party for the state or condition of any properties of the Loan Parties
or any other obligor hereunder constituting Collateral for the Obligations or
any information contained in the books or records of the Loan Parties or (ii)
responsible to any other Secured Party for the validity, creation, maintenance,
priority or perfection (including, without limitation, the continuation of such
perfection) of any Lien securing or purporting to secure the Obligations or for
the value or sufficiency of any of the Collateral.
 
 
- 96 -

--------------------------------------------------------------------------------

 
(c)            Notice of Default.  No Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in the payment of principal, interest and fees
required to be paid to such Agent for the account of the Lenders, unless such
Agent shall have received written notice from a Lender or the Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default."  Each Agent will notify the
Lenders of its receipt of any such notice.  Each Agent shall take or not take
such action with respect to any such Default or Event of Default as may be
directed by the Required Lenders in accordance with Article IX; provided,
however, that unless and until such Agent has received any such direction, such
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.
 
Section 10.4.                      Agents Entitled to Act as Lender.  The agency
hereby created shall in no way impair or affect any of the rights and powers of,
or impose any duties or obligations upon, any Agent in its individual capacity
as a Lender hereunder.  With respect to its participation in the Loans, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term "Lender" shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity.  Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Company for services in connection herewith and otherwise
without having to account for the same to the Lenders.  No Agent shall be
subject to any fiduciary or other implied duties regardless of whether a Default
has occurred and is continuing.
 
 
- 97 -

--------------------------------------------------------------------------------

 
Section 10.5.                      Lenders' Representations, Warranties and
Acknowledgment.
 
(a)            Each Lender represents and warrants that (i) no Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
such Agent hereafter taken, including any review of the affairs of a Loan Party
or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by Administrative Agent to any Lender, and (ii) it
has made its own independent investigation of the financial condition and
affairs of the Company and its Subsidiaries in connection with Credit Extensions
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of the Company and its Subsidiaries.  No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders.
 
(b)            Each undersigned Lender (constituting all the Lenders), by
delivering its signature page to this Agreement and funding its Loan on the
Interim Facility Effective Date, shall be deemed to have (i) directed each Agent
to execute and deliver and (ii) acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be executed,
delivered, acknowledged, consented to and approved, by any Agent, Required
Lenders or Lenders, as applicable on the Interim Facility Effective Date.  The
undersigned Lenders hereby acknowledge and agree that (x) the foregoing directed
actions constitute a direction from all the Lenders under Section 10.3 and (y)
Section 10.6, Section 11.2 and Section 11.3 and the exculpatory provisions of
Article X shall apply to any and all actions taken or not taken by each Agent in
accordance with such direction.
 
(c)            Each Lender (i) represents and warrants that as of the Interim
Facility Effective Date, except to the extent expressly consented to by Required
Lenders, neither such Lender nor its Affiliates or Related Funds owns or
controls, or owns or controls any Person owning or controlling, any trade debt
or Indebtedness of any Loan Party other than the Obligations or any Capital
Stock of any Loan Party and (ii) covenants and agrees that from and after the
Interim Facility Effective Date neither such Lender nor its Affiliates and
Related Funds shall purchase any trade debt or Indebtedness of any Loan Party
other than the Obligations or Capital Stock described in clause (i) above
without the prior written consent of Required Lenders.
 
Section 10.6.                      Right to Indemnity.  TO THE EXTENT THAT ANY
LOAN PARTY FAILS TO PAY PROMPTLY ANY AMOUNT REQUIRED TO BE PAID BY SUCH LOAN
PARTY TO EACH AGENT, THEIR AFFILIATES, SUCCESSORS AND ASSIGNS AND THEIR
RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES, ADVISORS,
CONTROLLING PERSONS AND AGENTS OF EACH AGENT (EACH, AN "INDEMNITEE AGENT PARTY")
PURSUANT TO SECTION 11.2 OR 11.3 OF THIS AGREEMENT, EACH LENDER SEVERALLY AGREES
TO PAY, PROMPTLY ON DEMAND, TO SUCH INDEMNITEE AGENT PARTY, SUCH LENDER’S PRO
RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT.  IF ANY EXPENSE
REIMBURSEMENT OR INDEMNITY FURNISHED TO ANY INDEMNITEE AGENT PARTY FOR ANY
PURPOSE SHALL, IN THE OPINION OF SUCH INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR
BECOME IMPAIRED, SUCH INDEMNITEE AGENT PARTY MAY CALL FOR ADDITIONAL EXPENSE
REIMBURSEMENT OR INDEMNITY FROM THE LENDERS AND CEASE, OR NOT COMMENCE, TO DO
ANY ACTS SUBJECT TO SUCH EXPENSE REIMBURSEMENT OR INDEMNITY UNTIL SUCH
ADDITIONAL EXPENSE REIMBURSEMENT OR INDEMNITY IS FURNISHED; PROVIDED IN NO EVENT
SHALL THIS SENTENCE REQUIRE ANY LENDER TO FURNISH ANY ADDITIONAL EXPENSE
REIMBURSEMENT OR INDEMNITY IN EXCESS OF SUCH LENDER'S PRO RATA SHARE (DETERMINED
AS OF THE TIME THAT SUCH ADDITIONAL EXPENSE REIMBURSEMENT OR INDEMNITY IS
SOUGHT) THEREOF; AND PROVIDED FURTHER THIS SENTENCE SHALL NOT BE DEEMED TO
REQUIRE ANY LENDER TO FURNISH ANY ADDITIONAL EXPENSE REIMBURSEMENT OR INDEMNITY
TO ANY INDEMNITEE AGENT PARTY WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE
EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM SUCH INDEMNITEE AGENT PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE ORDER.
 
 
- 98 -

--------------------------------------------------------------------------------

 
Section 10.7.                      Successor Administrative Agent and Collateral
Agent.
 
(a)            Any Agent may resign at any time by giving thirty days' (or such
shorter period as shall be agreed by the Required Lenders) prior written notice
thereof to the Lenders, the Company and the other Agent.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right to appoint a
successor Agent.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Required Lenders), then the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of such Agent hereunder until such time, if any, as
the Required Lenders appoint a successor Administrative Agent or Collateral
Agent, as applicable, as provided for above; provided that until a successor
Administrative Agent or Collateral Agent, as applicable, is so appointed by the
Required Lenders, any collateral security held by the retiring Administrative
Agent or Collateral Agent, as applicable, on behalf of the Lenders under any of
the Loan Documents shall continue to be held by such retiring Administrative
Agent or Collateral Agent, as applicable, as nominee until such time as a
successor Administrative Agent or Collateral Agent, as applicable, is
appointed.  Upon the acceptance of any appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder by a successor Administrative Agent
or Collateral Agent, as the case may be, the retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents and the successor Administrative Agent or Collateral Agent, as
applicable, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall promptly (i) transfer to such successor Administrative Agent or Collateral
Agent, as applicable, all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent or Collateral Agent, as applicable, under the
Loan Documents, and (ii) execute and deliver to such successor Administrative
Agent or Collateral Agent, as applicable, such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent or
Collateral Agent, as applicable, of the security interests created under the
Collateral Documents, whereupon such retiring Agent shall be discharged from its
duties and obligations hereunder.  After any retiring Agent's resignation
hereunder as Administrative Agent or Collateral Agent, as applicable, the
provisions of this Article X shall inure to its benefit and to the benefit of
its officers, directors, employees, agents, attorneys-in-fact and Affiliates as
to any actions taken or omitted to be taken by it while it was Administrative
Agent or Collateral Agent, as applicable, hereunder.
 
 
- 99 -

--------------------------------------------------------------------------------

 
(b)            Notwithstanding anything herein to the contrary, any Agent may
assign their rights and duties as Administrative Agent or Collateral Agent, as
applicable, hereunder to an Affiliate of Wilmington without the prior written
consent of, or prior written notice to, the Company or the Lenders; provided
that the Company and the Lenders may deem and treat such assigning Agent as
Administrative Agent or Collateral Agent, as applicable, for all purposes
hereof, unless and until such assigning Agent provides written notice to the
Company and the Lenders of such assignment.  Upon such assignment such Affiliate
shall succeed to and become vested with all rights, powers, privileges and
duties as Administrative Agent or Collateral Agent, as applicable, hereunder and
under the other Loan Documents.
 
(c)            Each Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent.  Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of Section 10.3, Section 10.6 and of this
Section 10.7 shall apply to any of the Affiliates of each Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable.  All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 10.3,
Section 10.6 and of this Section 10.7 shall apply to any such sub-agent and to
the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by any Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent or Collateral
Agent, as applicable, and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
 
 
- 100 -

--------------------------------------------------------------------------------

 
Section 10.8.                      Collateral Documents and Guaranty.
 
(a)            Agent under Collateral Documents and Guaranty.  Each Lender
hereby further authorizes Collateral Agent, on behalf of and for the benefit of
Lenders, to be the agent for and representative of Lenders with respect to the
Guaranty, the Collateral and the Collateral Documents.  Subject to Section 11.5,
without further written consent or authorization from Lenders, Collateral Agent
is authorized to, and at the request of the Company shall, execute any documents
or instruments necessary or desirable to release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 11.5) have otherwise consented,
pursuant to the previous sentence, or (ii) release any Guarantor from the
Guaranty pursuant to Section 8.12 or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 11.5)
have otherwise consented.
 
(b)            Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Company, Administrative Agent, Collateral Agent and each Lender hereby agree
that (i) neither Administrative Agent nor any Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by Collateral Agent, on behalf of Lenders in accordance
with the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent, and (ii) in the event of
a foreclosure by Collateral Agent on any of the Collateral pursuant to a public
or private sale or any sale of the Collateral in a case under the Bankruptcy
Code, Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, at the direction of the Required Lenders, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Collateral Agent at such sale.
 
Section 10.9.                      Agency for Perfection.  Each Agent and each
Lender hereby appoints each other Agent and each other Lender as agent and
bailee for the purpose of perfection the security interests in and liens upon
the Collateral in assets which, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party.  Should Administrative
Agent or any Lender obtain possession or control of any such Collateral,
Administrative Agent or such Lender shall notify Collateral Agent thereof, and,
promptly upon Collateral Agent's request therefore shall deliver such Collateral
to Collateral Agent or in accordance with Collateral Agent's instructions.  In
addition, Collateral Agent shall also have the power and authority hereunder to
appoint such other sub-agents as may be necessary or required under applicable
state law or otherwise to perform its duties and enforce its rights with respect
to the Collateral and under the Loan Documents.  Each Loan Party by its
execution and delivery of this Agreement hereby consents to the foregoing.
 
 
- 101 -

--------------------------------------------------------------------------------

 
Section 10.10.                                [Intentionally Omitted]

 
Section 10.11.                                Reports and Other Information;
Confidentiality; Disclaimers.  By becoming a party to this Agreement, each
Lender:
 
(a)            is deemed to have requested that the applicable Agent furnish
such Lender or the other Agent, promptly after it becomes available, a copy of
each field audit or examination report with respect to the Company or its
Subsidiaries (each a "Report" and collectively, "Reports") prepared by or at the
request of an Agent in accordance with the Loan Documents, and such Agent shall
so furnish each Lender and Agent with such Report,
 
(b)            expressly agrees and acknowledges that no Agent (i) makes any
representation or warranty as to the accuracy of any Report, and (ii) shall be
liable for any information contained in any Report,
 
(c)            expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Company and its Subsidiaries and will rely significantly upon the Company's and
its Subsidiaries' books and records, as well as on representations of such
Person's personnel,
 
(d)            agrees to keep all Reports and other material, non-public
information regarding the Company and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 11.17, and
 
(e)            without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold the applicable Agent
and any other Lender or Agent preparing a Report harmless from any action the
indemnifying Lender or Agent may take or fail to take or any conclusion the
indemnifying Lender or Agent may reach or draw from any Report in connection
with any loans or other credit accommodations that the indemnifying Lender or
Agent has made or may make to the Company, or the indemnifying Lender's or
Agent's participation in, or the indemnifying Lender's or Agent's purchase of, a
loan or loans of the Company, and (ii) to pay and protect, and indemnify, defend
and hold the applicable Agent, and any such other Lender or Agent preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys' fees and costs)
incurred by the applicable Agent and any such other Lender or Agent preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender or Agent.
 
In addition to the foregoing:  (w) any Lender or other Agent may from time to
time request of an Agent in writing that such Agent provide to such Lender or
other Agent a copy of any report or document provided by the Company or its
Subsidiaries to such Agent that has not been contemporaneously provided by the
Company or such Subsidiary to such Lender or other Agent, and, upon receipt of
such request, such Agent promptly shall provide a copy of same to such Lender,
(x) to the extent that such Agent is entitled, under any provision of the Loan
Documents, to request additional reports or information from the Company or its
Subsidiaries, any Lender or other Agent may, from time to time, reasonably
request such Agent to exercise such right as specified in such Lender's or other
Agent's notice to such Agent, whereupon such Agent promptly shall request of the
Company the additional reports or information reasonably specified by such
Lender or other Agent, and, upon receipt thereof from the Company or such
Subsidiary, such Agent promptly shall provide a copy of same to such Lender or
other Agent, (y) any time that Administrative Agent renders to the Company a
statement regarding the Loan Account, Administrative Agent shall send a copy of
such statement to each Lender, and (z) each Agent shall distribute to each
Lender copies of all material notices and agreements received by such Agent and
not required to be delivered to each Lender pursuant to the terms of this
Agreement, provided that the Agents shall not have any liability to the Lenders
for any Agent's inadvertent failure to distribute any such notices or agreements
to the Lenders.
 
 
- 102 -

--------------------------------------------------------------------------------

 
ARTICLE XI

 
MISCELLANEOUS
Section 11.1.                      Notices.
 
(a)            Notices Generally.  Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given to a Loan Party, Collateral Agent, Administrative Agent, shall be sent to
such Person's address as set forth on Appendix C or in the other relevant Loan
Document, or, in each case, as otherwise indicated to each of the other parties
hereto in writing, and in the case of any Lender, the address as indicated on
Appendix C, or as otherwise indicated to Administrative Agent in writing.  Each
notice hereunder shall be in writing and may be personally served, telexed or
sent by facsimile or United States mail or courier service and shall be deemed
to have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of facsimile, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent.
 
(b)            Electronic Communications.
 
(i)           Each Agent and the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication.
 
(ii)           Unless Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
 
 
- 103 -

--------------------------------------------------------------------------------

 
Nothing in this Agreement or in any other Loan Document shall be construed to
limit or affect the obligation of the Loan Parties or any other Person to serve
upon the Agents and the Lenders in the manner prescribed by the Bankruptcy Code
any pleading or notice required to be given to the Agents and the Lenders
pursuant to the Bankruptcy Code.
 
Section 11.2.                      Expenses.  Whether or not the transactions
contemplated hereby shall be consummated, the Company agrees to pay promptly (a)
all of each Agent's and the Lender Group’s actual and reasonable costs and
expenses of preparation of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the reasonable fees, expenses
and disbursements of counsel to Agents and the Lender Group in connection with
the negotiation, preparation, execution and administration of the Loan Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by the Company; (c) all the actual costs
and reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Secured Parties, including filing and recording fees,
expenses and transfer, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to each
Agent and of counsel providing any opinions that any Agent or the Required
Lenders may request in respect of the Collateral or the Liens created pursuant
to the Collateral Documents; (d) all of each Agent's and the Lender Group’s
actual costs and reasonable fees, expenses for, and disbursements of any of such
Agent's and Lender Group’s auditors, financial advisors, accountants,
consultants or appraisers in each case whether internal or external, and all
reasonable attorneys' fees (including allocated costs of internal counsel and
expenses and disbursements of outside counsel) incurred by each Agent and the
Lender Group, in each case in any capacity, with respect to any and all matters
relating to the Chapter 11 Cases, provided that the Lender Group shall only be
entitled to payment of costs, fees and expenses of one outside primary counsel
and any special counsel retained; (e) all the actual costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by Collateral
Agent or Lenders and its counsel) in connection with the custody or preservation
of any of the Collateral; (f) all the actual costs and reasonable expenses of
Agents and Lenders in connection with the attendance at any meetings in
connection with this Agreement and the other Loan Documents (including the
meetings referred to in Section 6.7); (g) all other actual and reasonable costs
and expenses incurred by each Agent in connection with the syndication of the
Loans and Commitments and the negotiation, preparation and execution of the Loan
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Default or an Event of Default, all costs and expenses, including reasonable
attorneys' fees (including allocated costs of internal counsel) and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a "work out" or pursuant to any insolvency or bankruptcy cases or
proceedings.    Other than as specifically noted in this Section 11.2, this
Section 11.2 shall not apply to Taxes.
 
 
- 104 -

--------------------------------------------------------------------------------

 
Section 11.3.                      Indemnity.
 
(a)            IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 11.2,
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH
LOAN PARTY AGREES TO DEFEND (SUBJECT TO INDEMNITEES' SELECTION OF COUNSEL),
INDEMNIFY, PAY AND HOLD HARMLESS, EACH AGENT AND LENDER, THEIR AFFILIATES,
SUCCESSORS AND ASSIGNS AND THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS,
TRUSTEES, EMPLOYEES, ADVISORS, CONTROLLING PERSONS AND AGENTS OF EACH AGENT AND
EACH LENDER (EACH, AN "INDEMNITEE"), FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; PROVIDED NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY INDEMNITEE
HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH
INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE
ORDER, OF THAT INDEMNITEE.  TO THE EXTENT THAT THE UNDERTAKINGS TO DEFEND,
INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THIS SECTION 11.3 MAY BE
UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR
PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL CONTRIBUTE THE MAXIMUM PORTION
THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND
SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY INDEMNITEES OR ANY OF
THEM.
 
(b)            To the extent permitted by applicable law, each party hereto
agrees not to assert, and each party hereto hereby waives, any claim against any
other party hereto, and their respective Affiliates, directors, employees,
attorneys or agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Loan Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and the Company hereby waives, releases and agrees not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
 
 
- 105 -

--------------------------------------------------------------------------------

 
Section 11.4.                      Set-Off.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default each Lender and their
respective Affiliates is hereby authorized by each Loan Party at any time or
from time to time subject to the consent of Collateral Agent and the Lenders
(such consent not to be unreasonably withheld or delayed), without notice to any
Loan Party or to any other Person (other than Collateral Agent and the Lenders),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts (in whatever currency)) and any other Indebtedness at
any time held or owing by such Lender to or for the credit or the account of any
Loan Party (in whatever currency) against and on account of the obligations and
liabilities of any Loan Party to such Lender hereunder, the participations under
the other Loan Documents, including all claims of any nature or description
arising out of or connected hereto, or with any other Loan Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder, (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Article II
and although such obligations and liabilities, or any of them, may be contingent
or unmatured or (c) such obligation or liability is owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation or such Indebtedness.
 
Section 11.5.                      Amendments and Waivers.
 
(a)            Required Lenders' Consent.  Subject to Sections 11.5(b)
and 11.5(c), no amendment, modification, termination or waiver of any provision
of the Loan Documents, or consent to any departure by any Loan Party therefrom,
shall in any event be effective without the written concurrence of the Required
Lenders.
 
(b)            Affected Lenders' Consent.  Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
 
(i)           extend the scheduled final maturity of any Loan or Note;
 
(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment);
 
(iii)           modify, waive, release or subordinate the superpriority claim
status of the Obligations (except as permitted in this Agreement and the Loan
Documents;
 
(iv)           reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.9) or any fee payable hereunder;
 
(v)           extend the time for payment of any such interest or fees;
 
(vi)           reduce the principal amount of any Loan;
 
 
- 106 -

--------------------------------------------------------------------------------

 
(vii)           amend, modify, terminate or waive any provision of this Section
11.5(b) or Section 11.5(c);
 
(viii)           amend the definition of "Required Lenders" or "Pro Rata Share";
provided, with the consent of the Required Lenders, additional extensions of
credit pursuant hereto may be included in the determination of "Required
Lenders" or "Pro Rata Share" on substantially the same basis as the Commitments
and the Loans are included on the Interim Facility Effective Date;
 
(ix)           [intentionally omitted;]
 
(x)           release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Loan Documents;
 
(xi)           subordinate any of the Obligations or any Lien created by this
Agreement or any other Loan Document;
 
(xii)           consent to the assignment or transfer by any Loan Party of any
of its rights and obligations under any Loan Document; or
 
(xiii)           permit the repayment of any portion of the Loans other than in
cash.
 
(c)            Other Consents.  Without limiting the requirement that any
amendment, modification, termination or waiver of any provision of the Loan
Documents (including ones described in this clause (c)) shall require compliance
with Section 11.5(a) or Section 11.5(b), no amendment, modification, termination
or waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall:
 
(i)           increase any Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender; or
 
(ii)           amend, modify, terminate or waive any provision of Article X as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
 
(d)            [Intentionally Omitted]
 
(e)            Execution of Amendments, etc.  The Agents may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Loan Party, on such Loan Party.
 
 
- 107 -

--------------------------------------------------------------------------------

 
Section 11.6.                      Successors and Assigns; Participations.
 
(a)            Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders
(including, except for the right to request Loans, any trustee succeeding to the
rights of the Loan Parties pursuant to Chapter 11 of the Bankruptcy Code or
pursuant to any conversion to a case under Chapter 7 of the Bankruptcy
Code).  No Loan Party's rights or obligations hereunder nor any interest therein
may be assigned or delegated by any Loan Party without the prior written consent
of all Lenders.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, Indemnitee
Agent Parties under Section 10.6, Indemnitees under Section 11.3, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)            Register.  The Company, Agents and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been delivered to Administrative Agent and recorded
in the Register as provided in Section 11.6(e).  Prior to such recordation, all
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
 
(c)            Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):
 
(i)           to any Person meeting the criteria of clause (a) of the definition
of the term of "Eligible Assignee" upon the giving of notice to the Company,
Administrative Agent and the Lenders; and
 
(ii)           to any Person otherwise constituting an Eligible Assignee with
the consent of Administrative Agent; provided further that each such assignment
pursuant to this Section 11.6(c)(ii) shall be in an aggregate amount of not less
than $1,000,000 (or such lesser amount as may be agreed to by Administrative
Agent or as shall constitute the aggregate amount of the Loans or Commitments of
the assigning Lender) with respect to the assignment of Loans.
 
 
- 108 -

--------------------------------------------------------------------------------

 
(d)            Mechanics.  The assigning Lender and the assignee thereof shall
execute and deliver to Administrative Agent an Assignment Agreement, together
with a processing and recordation fee of $3,500 and such forms or certificates
with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to Section 2.19(d).
 
(e)            Notice of Assignment.  Upon its receipt of a duly executed and
completed Assignment Agreement, any forms or certificates required by this
Agreement in connection therewith, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to the Company and shall maintain a copy of such
Assignment Agreement.
 
(f)            Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Interim
Facility Effective Date or as of the applicable Effective Date (as defined in
the applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii)
it has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 11.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control); and (iv) such Lender does not own or control, or own or
control any Person owning or controlling, any trade debt or Indebtedness of any
Loan Party other than the Obligations or any Capital Stock of any Loan Party.
 
(g)            Effect of Assignment.  Subject to the terms and conditions of
this Section 11.6, as of the later (i) of the "Effective Date" specified in the
applicable Assignment Agreement or (ii) the date such assignment is recorded in
the Register:  (A) the assignee thereunder shall have the rights and obligations
of a "Lender" hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a "Lender" for all purposes hereof; (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
11.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender's rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities and expense reimbursements hereunder as specified
herein, including pursuant to Sections 11.2 and 11.3, with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (C) the Commitments shall be modified to reflect the Commitment of
such assignee and any Commitment of such assigning Lender, if any; and (D) if
any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon the Company shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
 
 
- 109 -

--------------------------------------------------------------------------------

 
(h)            Participations.
 
(i)           Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Company, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.  The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant's participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant's
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement, or (iii) release all or substantially all of the
Collateral under the Collateral Documents or all or substantially all of the
Guarantors from the Guaranty (in each case, except as expressly provided in the
Loan Documents) supporting the Loans hereunder in which such participant is
participating.  The Company agrees that each participant shall be entitled to
the benefits of Sections  2.18 and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.6(c);
provided a participant that would be a Non-US Lender if it were a Lender shall
not be entitled to the benefits of Section 2.19 unless, at the time such
participant is claiming such benefits, the Company is notified of the
participation sold to such participant and such participant agrees, for the
benefit of the Company, to comply with Section 2.19 as though it were a
Lender.  To the extent permitted by law, each participant also shall be entitled
to the benefits of Section 11.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.16 as though it were a Lender.
 
(ii)           In the event that any Lender sells participations in its
Commitments, Loans or in any other Obligation hereunder, such Lender shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name of all participants in the Commitments,
Loans or Obligations held by it and the principal amount (and stated interest
thereon) of the portion of such Commitments, Loans or Obligations which are the
subject of the participation (the "Participant Register").  A Commitment, Loan
or Obligation hereunder may be participated in whole or in part only by
registration of such participation on the Participant Register (and each Note
shall expressly so provide).  The Participant Register shall be available for
inspection by the Company at any reasonable time and from time to time upon
reasonable prior notice.
 
 
- 110 -

--------------------------------------------------------------------------------

 
(i)            Certain Other Assignments.  In addition to any other assignment
permitted pursuant to this Section 11.6, any Lender or Agent may assign, pledge
and/or grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender or Agent or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit or financial
arrangement to or for the account of such Lender or Agent or any of its
Affiliates and any agent, trustee or representative of such Person (without the
consent of, or notice to, or any other action by, any other party hereto),
including, without limitation, any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided no
Lender or Agent, as between the Company and such Lender or Agent, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge; provided further in no event shall such Person, agent, trustee or
representative of such Person or the applicable Federal Reserve Bank be
considered to be a "Lender" or "Agent" or be entitled to require the assigning
Lender or Agent to take or omit to take any action hereunder.
 
Section 11.7.                      Independence of Covenants.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists.
 
Section 11.8.                      Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Loan Party set forth in Sections 2.18, 2.19, 11.2, 11.3,
11.4, and 11.10 and the agreements of Lenders set forth in Sections 2.16, 10.3
and 10.6 shall survive and remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of Administrative Agent, Collateral Agent or any Lender.
 
Section 11.9.                      No Waiver; Remedies Cumulative.  No failure
or delay on the part of any Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
 
Section 11.10.                                Marshalling; Payments Set Aside
.  Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Loan Party makes a
payment or payments to Agents or Lenders (or to any Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
 
 
- 111 -

--------------------------------------------------------------------------------

 
Section 11.11.                                Severability.  In case any
provision in or obligation hereunder or any Note or other Loan Document shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
Section 11.12.                                Obligations Several; Independent
Nature of Lenders' Rights.  The obligations of Lenders hereunder are several and
no Lender shall be responsible for the obligations or Commitment of any other
Lender hereunder.  Nothing contained herein or in any other Loan Document, and
no action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.8, each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Loan Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.
 
Section 11.13.                                Headings.  Section headings herein
are included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.
 
Section 11.14.                                APPLICABLE LAW.  THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF, EXCEPT AS
GOVERNED BY THE BANKRUPTCY CODE.
 
Section 11.15.                                CONSENT TO JURISDICTION.  (a) ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN THE BANKRUPTCY COURT.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN
PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF THE BANKRUPTCY
COURT; (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1 ABOVE AND TO ANY
PROCESS AGENT SELECTED IN ACCORDANCE WITH SECTION 3.1(y) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
 
- 112 -

--------------------------------------------------------------------------------

 
(b)           EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 11.1 OR CT CORPORATION SYSTEMS, LOCATED AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK 10011, AND HEREBY APPOINTS CT CORPORATION SYSTEMS AS
ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS.  ANY AND ALL SERVICE OF PROCESS
AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE
AGAINST ANY LOAN PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.  IN THE EVENT CT CORPORATION
SYSTEMS  SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND IF ANY
LOAN PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, SUCH LOAN PARTY SHALL
PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE
OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 11.15 ABOVE, AND
ACCEPTABLE TO THE REQUIRED LENDERS, AS EACH LOAN PARTY'S AUTHORIZED AGENT TO
ACCEPT AND ACKNOWLEDGE ON EACH LOAN PARTY'S BEHALF SERVICE OF ANY AND ALL
PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING
 
Section 11.16.                                WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
 
- 113 -

--------------------------------------------------------------------------------

 
Section 11.17.                                Confidentiality.  Each Agent and
Lender shall hold all non-public information regarding the Company and its
Subsidiaries and their businesses identified as such by the Company and obtained
by such Lender from the Company or its Subsidiaries pursuant to the requirements
hereof in accordance with such Agent's or Lender's customary procedures for
handling confidential information of such nature, it being understood and agreed
by each Loan Party that, in any event, any Agent or Lender may make (i)
disclosures of such information to Affiliates of such Agent or Lender and to
their agents, advisors, directors and shareholders (and to other persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 11.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation by any such Lender
of any Loans or any participations therein, (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any of
the Agents or any Lender, (iv) disclosure to any Lender's financing sources,
provided that prior to any disclosure, such financing source is informed of the
confidential nature of the information, (v) disclosures of such information to
any investors and partners of any Lender, provided that prior to any disclosure,
such investor or partner is informed of the confidential nature of the
information, and (vi) disclosure required or requested in connection with any
public filings, whether pursuant to any securities laws or regulations or rules
promulgated therefor (including the Investment the Company Act of 1940 or
otherwise) or representative thereof or by the National Association of Insurance
Commissioners (and any successor thereto) or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Agent and Lender shall make reasonable efforts to notify the Company
of any request by any Governmental Authority or representative thereof (other
than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information.  Notwithstanding the foregoing, on or after the Interim
Facility Effective Date, any Agent may, at its own expense issue news releases
and publish "tombstone" advertisements and other announcements relating to this
transaction in newspapers, trade journals and other appropriate media (which may
include use of logos of one or more of the Loan Parties) (collectively, "Trade
Announcements").  No Loan Party shall issue any Trade Announcement except (A)
disclosures required by applicable law, regulation, legal process or the rules
of the Securities and Exchange Commission or (B) with the prior approval of
Collateral Agent, and, in instances where such Trade Announcement would identify
Administrative Agent by name, Administrative Agent.
 
 
- 114 -

--------------------------------------------------------------------------------

 
Section 11.18.                                Usury Savings
Clause.  Notwithstanding any other provision herein, the aggregate interest rate
charged or agreed to be paid with respect to any of the Obligations, including
all charges or fees in connection therewith deemed in the nature of interest
under applicable law shall not exceed the Highest Lawful Rate.  If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect.  In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Company shall pay to Administrative Agent an amount equal
to the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of Lenders and the
Company to conform strictly to any applicable usury laws.  Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender's option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to the Company.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.
 
Section 11.19.                                Counterparts.  This Agreement may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
 
Section 11.20.                                Effectiveness.  This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by the Company and each Agent of written or
telephonic notification of such execution and authorization of delivery thereof.
 
Section 11.21.                                PATRIOT Act Notice.  Each Lender
and Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the PATRIOT Act, it may be required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or Agent, as applicable, to identify the
Loan Parties in accordance with the PATRIOT Act.
 
 
- 115 -

--------------------------------------------------------------------------------

 
Section 11.22.                                Covenants to Existing Lenders and
Existing Agents.  Notwithstanding anything to the contrary contained herein, (1)
it shall be a condition precedent to the making of any Loans hereunder on or
after the Final Facility Effective Date that the Final Bankruptcy Court Order be
in form and substance reasonably satisfactory to the Existing Lenders and the
Existing Agents with regard to any and all items concerning the claim of the
Existing Lenders and the Existing Agents in the Chapter 11 Cases and the
repayment thereof with the proceeds of this Facility (such an order, an
“Acceptable DIP Financing Order,” it being understood and agreed that the form
of order attached to the motion seeking approval of this facility filed on April
13, 2014 is an “Acceptable DIP Financing Order”); (2) without the express prior
written consent of the Existing Lenders and the Existing Agents, the Debtors and
the Lenders shall not, and the Lenders hereby direct the Agents not to, in any
way prime or seek to prime (or otherwise subordinate or seek to be subordinated)
the Prepetition Liens (as defined in the Acceptable DIP Financing Order) of the
Existing Agents or Existing Lenders by offering (or supporting or encouraging
any Person in offering) a superior or pari passu lien or claim pursuant to
section 364(d) of the Bankruptcy Code or otherwise; (3) the Debtors and the
Lenders (acting in any capacity, including as an unsecured creditor) (a)
irrevocably waive any right to, and the Lenders hereby direct the Agents not to,
directly or indirectly challenge or otherwise contest all or any portion of the
Secured Claim, the Compromised Claim or the Prepetition Liens (each as defined
in the Acceptable DIP Financing Order) or to otherwise initiate or prosecute any
claim, cause of action, adversary proceeding or other litigation against the
Existing Agents, the Existing Lenders, the Co-Lead Arrangers (as defined in the
Existing Financing Agreement) or any of their respective affiliates or related
funds, or their respective former, current or future officers, employees,
directors, agents, representatives, owners, members, partners, financial
advisors, legal advisors, shareholders, managers, consultants, accountants,
attorneys, affiliates, or predecessors in interest in connection with, or
arising from the Existing Financing Agreement or the Chapter 11 Cases and (b)
shall not, and the Lenders hereby direct the Agents not to, support or encourage
any attempt by any Person to (i) challenge or otherwise contest any obligations
owing to the Secured Lenders arising under the Existing Financing Agreement and
related loan documents, the Secured Claim, the Compromised Claim or the
Prepetition Liens, against the Existing Agents or the Existing Lenders, or with
respect to the validity of any or all of the Pre-Petition Obligations, and the
liens granted to the Existing Agents to secure the Pre-Petition Obligations or
(ii) initiate or prosecute any claim, cause of action, adversary proceeding or
other litigation against the Existing Agents, the Existing Lenders, the Co-Lead
Arrangers (as defined in the Existing Financing Agreement) or any of their
respective affiliates or related funds, or their respective former, current or
future officers, employees, directors, agents, representatives, owners, members,
partners, financial advisors, legal advisors, shareholders, managers,
consultants, accountants, attorneys, affiliates, or predecessors in interest in
connection with, or arising from the Existing Financing Agreement or the Chapter
11 Cases; (4) the only conditions to the funding of the Loans on the Final
Facility Effective Date are those expressly set forth in Sections 4.2 and 4.3 of
this Agreement (in each case, as modified by Section 4.4 of this Agreement), and
following the satisfaction of such conditions, in accordance with Section 2.1(c)
of this Agreement, the Company shall request that the Lenders make, and the
Lenders shall make, Loans on the Final Facility Effective Date to repay the
obligations under the Existing Financing Agreement in full in an amount equal to
the Settlement Amount, and upon the Administrative Agent’s receipt of such
amount, the Lenders hereby direct Administrative Agent to credit such amount to
an account of the Existing Agents as designated in writing to Administrative
Agent by the Existing Agents; and (5) the Debtors and the Lenders will not, and
the Lenders hereby direct the Agents not to, amend or otherwise modify (or
permit the amendment or other modification), directly or indirectly, of (i)
Sections 4.2, 4.3 or 4.4 of this Agreement (or any conditions to funding
specified in such Section (or any of the component definitions or sections
referenced therein)), in each case, if the effect of such amendment or
modification would be to add any additional conditions to the funding of the
Loans on the Final Facility Effective Date, or to make any condition to funding
the Loans on the Final Facility Effective Date more burdensome, (ii) the use of
proceeds specified in Sections 2.5 and 5.35 (but only with regard to those
provisions that address the payment of the Settlement Amount) of this Agreement,
or (iii) this Section 11.22. The undersigned Lenders hereby acknowledge and
agree that (x) the foregoing directed actions constitute a direction from all
the Lenders under Section 10.3 and (y) Section 10.6, Section 11.2 and Section
11.3 and the exculpatory provisions of Article X shall apply to any and all
actions taken or not taken by each Agent in accordance with such direction.
 
 
- 116 -

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary contained in this Agreement, the
Existing Lenders and the Existing Agents are express and intended third party
beneficiaries of this Section 11.22 and, with respect to the Lenders, this
Section 11.22 is immediately effective and binding against the Lenders and may
be enforced by the Existing Agents and the Existing Lenders (by specific
performance or otherwise), whether or not any of the other parties to this
Agreement have executed this Agreement, whether or not the Final Facility
Effective Date occurs and whether or not any order of the Bankruptcy Court is
entered.
 
 [Remainder of page intentionally left blank]




 
- 117 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
GLOBAL GEOPHYSICAL SERVICES, INC.,
as a debtor and debtor-in-possession
         
By: _______________________________
 
Name:
 
Title:
             
AUTOSEIS DEVELOPMENT COMPANY,
as a debtor and debtor-in-possession
         
By: _______________________________
 
Name:
 
Title:
             
AUTOSEIS, INC.,
as a debtor and debtor-in-possession
         
By: _______________________________
 
Name:
 
Title:
             
GGS INTERNATIONAL HOLDINGS, INC.,
as a debtor and debtor-in-possession
         
By: _______________________________
 
Name:
 
Title:



 
S-1

--------------------------------------------------------------------------------

 

     
ACCRETE MONITORING, INC.
(formerly known as GLOBAL MICROSEISMIC SERVICES, INC.),
as a debtor and debtor-in-possession
         
By: _______________________________
 
Name:
 
Title:
             
GLOBAL GEOPHYSICAL EAME, INC.
(formerly known as GGS LEASE CO., INC.,
formerly known as PAISANO LEASE CO., INC.),
as a debtor and debtor-in-possession
         
By: _______________________________
 
Name:
 
Title:
           







 
S-2

--------------------------------------------------------------------------------

 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Administrative Agent and Collateral Agent
         
By: _______________________________
 
Name: Jeffery T. Rose
 
Title:   Vice President
       



 
S-3

--------------------------------------------------------------------------------

 

     
[LENDER]
 
as a Lender
     
By: _______________________________
 
Name:
 
Title:









 
S-4

--------------------------------------------------------------------------------

 
APPENDIX A
 
TO FINANCING AGREEMENT
 
Term A Loan Commitments
 
Lender
Commitment
(Interim Period)
Commitment
(Final Period)2
Pro Rata Share (Total)
ASOF II Investments, LLC
$6,620,000.00
$13,870,000.00
23.12%
Candlewood Special Situations Master Fund, Ltd.
$1,457,500.00
$6,153,300.00
10.26%
CWD OC 522 Master Fund, LLC
$1,292,500.00
$5,456,700.00
9.09%
Credit Suisse Loan Funding, LLC
$2,750,000.00
$7,610,000.00
12.68%
PEAK6 Achievement Master Fund Ltd.
$2,420,000.00
$4,810,000.00
8.02%
Third Avenue Focused Credit Fund
$8,810,000.00
$18,140,000.00
30.23%
Wingspan Master Fund
$1,650,000.00
$3,960,000.00
6.60%
Total
$25,000,000.00
$60,000,000.00
100%

 
________________ 
2 The amount set forth under the heading "Commitment (Final Period)" is
inclusive of (rather than in addition to) the amount set forth under the heading
"Commitment (Interim Period)". The percentage set forth under the heading “Pro
Rata Share (Total)” is based on each Lender’s total Commitment as set forth
under the heading “Commitment (Final Period)”.
 
APPENDIX A-1

--------------------------------------------------------------------------------

 
APPENDIX B
 
TO FINANCING AGREEMENT
 
Term B Loan Commitments
 
Lender
Commitment
Pro Rata Share
ASOF II Investments, LLC
$1,295,516.30
1.41%
Candlewood Special Situations Master Fund, Ltd.
$4,033,557.83
4.39%
CWD OC 522 Master Fund, LLC
$3,583,342.94
3.90%
Credit Suisse Loan Funding, LLC
$6,780,787.42
7.38%
PEAK6 Achievement Master Fund Ltd.
$10,281,437.83
11.19%
Third Avenue Focused Credit Fund
$40,703,100.63
44.30%
Wingspan Master Fund
$3,234,196.71
3.52%
Barclays Bank PLC
$6,459,205.36
7.03%
Litespeed Master Fund Ltd.
$15,509,443.31
16.88%
Total
$91,880,588.32
100.00%







 
APPENDIX B-1

--------------------------------------------------------------------------------

 
APPENDIX C
 
TO FINANCING AGREEMENT
 
Notice Addresses
 
GLOBAL GEOPHYSICAL SERVICES, INC.
13927 South Gessner Road
Missouri City, TX  77489
Attention:  James Brasher
Facsimile:  713-808-7810
 
in each case, with a copy to:
 
Baker Botts L.L.P.
910 Louisiana Street
Houston, TX  77002-4495
Attention:  Joe S. Poff
Facsimile:  (713) 229-7710




 
 

--------------------------------------------------------------------------------

 
WILMINGTON TRUST, NATIONAL ASSOCIATION
as Administrative Agent and Collateral Agent
50 South Sixth Street, Suite 1290
Minneapolis, Minnesota 55402
Attention:  Jeffery T. Rose
Facsimile:  (612) 217-5651
 
with a copy to:
 
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036
Attention:  Mark R. Somerstein
Facsimile:  (212) 596-9090
 
 







